Exhibit 10.9

EXECUTION COPY

 

 

AMENDED AND RESTATED NOTE PURCHASE AND SECURITY AGREEMENT

by and among

BLUEMONT FUNDING I,

as the Trust,

THE CONDUIT LENDERS PARTY HERETO,

as Conduit Lenders,

CERTAIN FINANCIAL INSTITUTIONS PARTIES HERETO,

as Alternate Lenders,

CERTAIN FINANCIAL INSTITUTIONS PARTIES HERETO,

as LIBOR Lenders,

CERTAIN FINANCIAL INSTITUTIONS PARTIES HERETO,

as Managing Agents,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

J.P. MORGAN SECURITIES LLC,

as Lead Arrangers,

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,

as Eligible Lender Trustee,

and

SALLIE MAE, INC.,

as Administrator

January 13, 2012

 

 



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS 3  

Section 1.01.

  

Certain Defined Terms

     3   

Section 1.02.

  

Other Terms

     51   

Section 1.03.

  

Computation of Time Periods

     51   

Section 1.04.

  

Calculation of Yield Rate and Certain Fees

     51   

Section 1.05.

  

Time References

     52   

Section 1.06.

  

Effectiveness of Initial Note Purchase Agreement; Amendment and Restatement

     52   

Section 1.07.

  

Consents

     52    ARTICLE II. THE FACILITY 53   

Section 2.01.

  

Issuance and Purchase of Class A Notes; Making of Advances

     53   

Section 2.02.

  

The Initial Advance and Subsequent Advances

     55   

Section 2.03.

  

Reduction, Termination or Increase of the Maximum Financing Amount and
Prepayment of the Class A Notes

     58   

Section 2.04.

  

The Accounts

     59   

Section 2.05.

  

Transfers from Collection Account

     62   

Section 2.06.

  

Capitalized Interest Account and Reserve Account

     65   

Section 2.07.

  

Transfers from the Capitalized Interest Account and Reserve Account

     66   

Section 2.08.

  

Management of Trust Accounts

     67   

Section 2.09.

  

[Reserved].

     69   

Section 2.10.

  

Grant of a Security Interest

     69   

Section 2.11.

  

Evidence of Debt

     70   

Section 2.12.

  

Payments by the Trust

     71   

Section 2.13.

  

Payment of Stamp Taxes, Etc.

     71   

Section 2.14.

  

Sharing of Payments, Etc.

     71   

Section 2.15.

  

Yield Protection

     72   

Section 2.16.

  

Extension of Liquidity Expiration Date and Scheduled Maturity Date

     74   

Section 2.17.

  

Servicer Advances

     75   

Section 2.18.

  

Release and Transfer of Pledged Collateral

     76   

Section 2.19.

  

Effect of Release

     78   

 

i



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 2.20.

  

Taxes

     78   

Section 2.21.

  

Replacement or Repayment of Facility Group

     82   

Section 2.22.

  

Notice of Amendments to Program Support Agreements

     84   

Section 2.23.

  

Lender Holding Account

     84   

Section 2.24.

  

Deliveries by Administrative Agent

     85   

Section 2.25.

  

Mark-to-Market Valuation

     85   

Section 2.26.

  

Inability to Determine Rates

     87   

Section 2.27.

  

Calculation of Monthly Yield

     88    ARTICLE III. THE CLASS A NOTES 88   

Section 3.01.

  

Form of Class A Notes Generally

     88   

Section 3.02.

  

Securities Legend

     88   

Section 3.03.

  

Priority

     89   

Section 3.04.

  

Execution and Dating

     89   

Section 3.05.

  

Registration, Registration of Transfer and Exchange, Transfer Restrictions

     89   

Section 3.06.

  

Mutilated, Destroyed, Lost and Stolen Class A Notes

     90   

Section 3.07.

  

Persons Deemed Owners

     91   

Section 3.08.

  

Cancellation

     91   

Section 3.09.

  

CUSIP/DTC Listing

     92   

Section 3.10.

  

Legal Final Maturity Date

     92    ARTICLE IV. CONDITIONS TO CLOSING DATE AND ADVANCES 92   

Section 4.01.

  

Conditions Precedent to Closing Date

     92   

Section 4.02.

  

Conditions Precedent to Advances

     94   

Section 4.03.

  

Condition Subsequent to Advances (other than the Initial Advance)

     97   

Section 4.04.

  

Conditions Precedent to Addition of New Seller

     98   

Section 4.05.

  

Conditions Precedent to A&R Closing Date

     98    ARTICLE V. REPRESENTATIONS AND WARRANTIES 101   

Section 5.01.

  

General Representations and Warranties of the Trust

     101   

Section 5.02.

  

Representations and Warranties of the Trust Regarding the Administrative Agent’s
Security Interest

     104   

Section 5.03.

  

Particular Representations and Warranties of the Trust

     105   

 

ii



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 5.04.

  

Repurchase of Student Loans; Reimbursement

     106   

Section 5.05.

  

Administrator Actions Attributable to the Trust

     107    ARTICLE VI. COVENANTS OF THE TRUST 107   

Section 6.01.

  

Preservation of Separate Existence

     107   

Section 6.02.

  

Notice of Termination Event, Potential Termination Event or Amortization Event

     108   

Section 6.03.

  

Notice of Material Adverse Change

     108   

Section 6.04.

  

Compliance with Laws; Preservation of Corporate Existence; Code of Conduct

     108   

Section 6.05.

  

Enforcement of Obligations

     108   

Section 6.06.

  

Maintenance of Books and Records

     110   

Section 6.07.

  

Fulfillment of Obligations

     110   

Section 6.08.

  

Notice of Material Litigation

     110   

Section 6.09.

  

Notice of Relocation

     110   

Section 6.10.

  

Rescission or Modification of Trust Student Loans and Transaction Documents

     110   

Section 6.11.

  

Liens

     111   

Section 6.12.

  

Sales of Assets; Consolidation/Merger

     113   

Section 6.13.

  

Change in Business

     113   

Section 6.14.

  

Residual Interest

     113   

Section 6.15.

  

General Reporting Requirements

     114   

Section 6.16.

  

Inspections

     116   

Section 6.17.

  

ERISA

     116   

Section 6.18.

  

Servicers

     116   

Section 6.19.

  

Acquisition, Financing, Collection and Assignment of Student Loans

     116   

Section 6.20.

  

Administration and Collection of Trust Student Loans

     117   

Section 6.21.

  

Obligations of the Trust With Respect to Pledged Collateral

     117   

Section 6.22.

  

Asset Coverage Requirement

     117   

Section 6.23.

  

Amendment of Organizational Documents

     117   

Section 6.24.

  

Amendment of Underwriting Guidelines or Servicing Policies

     117   

Section 6.25.

  

No Payments on Excess Distribution Certificate

     117   

Section 6.26.

  

Borrower Benefit Programs

     118   

 

iii



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

ARTICLE VII. AMORTIZATION EVENTS AND TERMINATION EVENTS 118   

Section 7.01.

  

Amortization Events

     118   

Section 7.02.

  

Termination Events

     120   

Section 7.03.

  

Remedies

     123   

Section 7.04.

  

Setoff

     124    ARTICLE VIII. INDEMNIFICATION 124   

Section 8.01.

  

Indemnification by the Trust

     124   

Section 8.02.

  

Indemnification and Limited Guaranty by SLM Corporation

     125    ARTICLE IX. ADMINISTRATIVE AGENT, SYNDICATION AGENT AND MANAGING
AGENTS 126   

Section 9.01.

  

Authorization and Action of Administrative Agent and Syndication Agent

     126   

Section 9.02.

  

Authorization and Action of Managing Agents

     127   

Section 9.03.

  

Agency Termination

     128   

Section 9.04.

  

Administrative Agent’s, Syndication Agent’s and Managing Agent’s Reliance, Etc.

     128   

Section 9.05.

  

Administrative Agent, Syndication Agent, Managing Agents and Affiliates

     129   

Section 9.06.

  

Decision to Purchase Class A Notes and Make Advances

     129   

Section 9.07.

  

Successor Administrative Agent or Syndication Agent

     129   

Section 9.08.

  

Successor Managing Agents

     130   

Section 9.09.

  

Reimbursement

     131   

Section 9.10.

  

Notice of Amortization Events, Termination Events, Potential Amortization
Events, Potential Termination Events or Servicer Defaults

     132   

Section 9.11.

  

Compliance with Rule 17g-5

     132    ARTICLE X. MISCELLANEOUS 132   

Section 10.01.

  

Amendments, Etc.

     132   

Section 10.02.

  

Notices; Non-Public Information, Etc.

     134   

Section 10.03.

  

No Waiver; Remedies; Limitation of Liability

     135   

Section 10.04.

  

Successors and Assigns; Binding Effect

     136   

Section 10.05.

  

Termination and Survival

     142   

Section 10.06.

  

Governing Law

     142   

 

iv



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 10.07.

  

Submission to Jurisdiction; Waiver of Jury Trial; Appointment of Service Agent

     142   

Section 10.08.

  

Costs and Expenses

     143   

Section 10.09.

  

Bankruptcy Non-Petition and Limited Recourse

     143   

Section 10.10.

  

Recourse Against Certain Parties

     144   

Section 10.11.

  

Execution in Counterparts; Severability

     145   

Section 10.12.

  

Confidentiality

     145   

Section 10.13.

  

Section Titles

     147   

Section 10.14.

  

Entire Agreement

     147   

Section 10.15.

  

No Petition

     147   

Section 10.16.

  

Excess Funds

     147   

Section 10.17.

  

Eligible Lender Trustee

     148   

Section 10.18.

  

USA PATRIOT Act Notice

     148   

Section 10.19.

  

Risk Retention

     148   

 

v



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

EXHIBIT A

  

COMMITMENTS

EXHIBIT B

  

LIST OF APPROVED GUARANTORS

EXHIBIT C

  

FORM OF MONTHLY REPORT

EXHIBIT D

  

FORM OF ADVANCE REQUEST

EXHIBIT E

  

FORM OF MONTHLY ADMINISTRATIVE AGENT’S REPORT

EXHIBIT F

  

FORM OF NOTICE OF RELEASE

EXHIBIT G

  

FORM OF PRO FORMA REPORT (SECTION 2.18(b)(iii))

EXHIBIT H

  

FORM OF RELEASE RECONCILIATION STATEMENT

EXHIBIT I

  

FORM OF 2.20(d) CERTIFICATE

EXHIBIT J

  

FORM OF CLASS A VARIABLE FUNDING NOTE

EXHIBIT K

  

[RESERVED]

EXHIBIT L

  

FORM OF ADVANCE RECONCILIATION STATEMENT

EXHIBIT M

  

NOTICE ADDRESSES

 

SCHEDULE 2.01

  

OUTSTANDING ADVANCES AS OF THE A&R CLOSING DATE

 

vi



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

AMENDED AND RESTATED NOTE PURCHASE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED NOTE PURCHASE AND SECURITY AGREEMENT (this
“Agreement”) is made as of January 13, 2012, among BLUEMONT FUNDING I, a
statutory trust duly organized under the laws of the State of Delaware, as the
trust hereunder (the “Trust”), SALLIE MAE, INC., a Delaware corporation, as
administrator (the “Administrator”), THE BANK OF NEW YORK MELLON TRUST COMPANY,
NATIONAL ASSOCIATION, a national banking association, as the eligible lender
trustee hereunder (the “Eligible Lender Trustee”), J.P. MORGAN SECURITIES LLC
(formerly known as J.P. MORGAN SECURITIES INC.) and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED (as successor by merger to BANC OF AMERICA
SECURITIES LLC), as lead arrangers (the “Lead Arrangers”), the CONDUIT LENDERS
(as hereinafter defined) from time to time parties hereto, the ALTERNATE LENDERS
(as hereinafter defined) from time to time parties hereto, the LIBOR LENDERS (as
hereinafter defined) from time to time parties hereto, JPMORGAN CHASE BANK,
N.A., a national banking association, BANK OF AMERICA, N.A., a national banking
association, BARCLAYS BANK PLC, a public limited company organized under the
laws of England and Wales, THE ROYAL BANK OF SCOTLAND PLC, a bank organized
under the laws of Scotland, DEUTSCHE BANK AG, NEW YORK BRANCH, a German banking
corporation acting through its New York Branch, CREDIT SUISSE AG, NEW YORK
BRANCH, the New York branch of a Swiss banking corporation, and ROYAL BANK OF
CANADA, a Canadian chartered bank acting through its New York Branch, each as
agent on behalf of its related LIBOR Lender and/or its related Conduit Lenders,
Alternate Lenders and Program Support Providers (as hereinafter defined) (and
together with any other similar financial institutions which become parties
hereto, collectively, the “Managing Agents”), JPMORGAN CHASE BANK, N.A., as
syndication agent hereunder (in such capacity, the “Syndication Agent”), and
BANK OF AMERICA, N.A., as the administrative agent for the Conduit Lenders,
Alternate Lenders, LIBOR Lenders and Managing Agents (in such capacity, the
“Administrative Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Trust, the Administrator, the Eligible Lender Trustee, the Lead
Arrangers, the Conduit Lenders, the Alternate Lenders, the LIBOR Lenders, the
Managing Agents, the Syndication Agent and the Administrative Agent, are parties
to that certain Note Purchase and Security Agreement, dated as of January 15,
2010, as amended by that certain Amendment No. 1, dated as of January 14, 2011
and as further amended by that certain Amendment No. 2, dated as of August 2,
2011 (as further amended, restated, supplemented or otherwise modified from time
to time prior to the date hereof, the “Initial Note Purchase Agreement”), and
the parties hereto wish to amend and restate the Initial Note Purchase Agreement
as set forth below;

WHEREAS, on the date hereof, the Administrator withdrew its request for Moody’s
to rate the Class A Notes;

WHEREAS, this Agreement is being executed and delivered pursuant to and in
accordance with Section 10.01 of the Initial Note Purchase Agreement;

 

1



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

WHEREAS, the Conduit Lenders are special purpose entities engaged in the
business of issuing promissory notes and obtaining funding (directly or
indirectly) in the commercial paper market and purchasing notes of certain
entities for the purpose of financing financial assets of such entities; and

WHEREAS, the LIBOR Lenders are financial institutions engaged in the business of
purchasing notes of certain entities for the purpose of financing financial
assets of such entities; and

WHEREAS, from time to time, the Master Depositor has purchased, and may continue
to purchase, certain Eligible FFELP Loans in accordance with the Purchase
Agreements; and

WHEREAS, from time to time, the Depositor has purchased, and will continue to
purchase, certain Eligible FFELP Loans in accordance with the Conveyance
Agreement and the Tri-Party Transfer Agreement; and

WHEREAS, from time to time, the Trust has purchased, and will continue to
purchase, certain Eligible FFELP Loans in accordance with the Sale Agreement;
and

WHEREAS, the Eligible Lender Trustee has maintained and will continue to
maintain, legal title of the Trust Student Loans on behalf of the Trust in
accordance with the terms of the Trust Agreement; and

WHEREAS, the Trust desires to fund or refinance, as the case may be, such
purchases through the issuance of its Class A variable funding notes (the “Class
A Notes”) and the sale of such Class A Notes to the Managing Agents for the
benefit of the Conduit Lenders, the LIBOR Lenders and the Alternate Lenders, as
applicable, on the terms and conditions set forth herein; and

WHEREAS, the Conduit Lenders may, from time to time, assign all or a part of
such Class A Notes or assign interests therein or commitments to purchase or
fund such Class A Notes to the Alternate Lenders or to certain Program Support
Providers pursuant to the terms of the Program Support Agreements; and

WHEREAS, each Managing Agent is willing to act as the agent on behalf of its
related Conduit Lenders, Alternate Lenders, LIBOR Lenders and Program Support
Providers, as applicable, pursuant to this Agreement and the corresponding
Program Support Agreements; and

WHEREAS, the parties hereto desire that the provisions of the Initial Note
Purchase Agreement shall be effective from the Original Closing Date (as
hereinafter defined) through but excluding the date hereof and the provisions of
this Agreement shall be effective from and including the date hereof.

 

2



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Certain Defined Terms.

Certain capitalized terms used throughout this Agreement are defined above or in
this Section.

As used in this Agreement and its exhibits, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined unless otherwise noted).

“A&R Closing Date” means January 13, 2012.

“A&R Initial Pool” means the pool of FFELP Loans owned by the Trust immediately
prior to the A&R Closing Date as identified by the Administrator to the
Administrative Agent and the Managing Agents on the A&R Closing Date.

“A&R Transaction Documents” means this Agreement, the Lenders Fee Letter, the
Side Letter, the Administrative Agent and Syndication Agent Fee Letter, the
Valuation Agent Fee Letter, the Valuation Agent Agreement and the Omnibus
Reaffirmation and Amendment.

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of a Conduit Lender that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of an
Affected Party or any of its Affiliates. An Accounting Based Consolidation Event
shall be deemed to occur on the date any Affected Party or its Affiliate shall
acknowledge in writing that any such consolidation of the assets and liabilities
of the Conduit Lender shall occur.

“Additional Student Loan” means any Student Loan that became or becomes a Trust
Student Loan after the Original Closing Date.

“Adjusted Cash Income” means, for any period, Adjusted Revenue for such period
less Operating Expenses for such period.

“Adjusted Pool Balance” means, as of any date:

(a) (i) the aggregate of the Principal Balance of each Eligible FFELP Loan
acquired by the Trust on or prior to the Valuation Date set forth in the most
recent Valuation Report multiplied by the Applicable Percentage for such
Eligible FFELP Loan, determined by reference to the most recent Valuation
Report, plus (ii) the Collateral Value of each Eligible FFELP Loan acquired by
the Trust since the Valuation Date set forth in the most recent Valuation
Report, minus (iii) the aggregate of the Principal Balance of each Eligible
FFELP Loan that was subject to a release pursuant to Section 2.18 since the
Valuation Date set forth in the most recent Valuation Report, multiplied by the
Applicable Percentage for such Eligible FFELP Loan, minus

 

3



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(b) the Excess Concentration Amount multiplied by the weighted average
Applicable Percentage for all Eligible FFELP Loans.

“Adjusted Revenue” means, for any period, (a) the sum, without duplication, of
all items which would fairly be presented in the consolidated income statement
of SLM Corporation and its consolidated subsidiaries for such period (subject to
normal year-end adjustments) prepared in accordance with GAAP as (i) “total
interest income” and (ii) “total other income,” less (b) the sum of
(i) “provisions for losses,” (ii) “gains on student loan securitizations” and
(iii) “servicing and securitization revenue,” eliminating (c) “total net impact
of SFAS No. 133 derivative accounting,” and including (d) “net interest income
on securitized loans, after provisions for losses,” in the case of (c) and
(d) above as currently reported in SLM Corporation’s most recent Form 10-Q or
Form 10-K, as applicable, under “MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL
CONDITIONS AND RESULTS OF OPERATIONS” or as subsequently identified in writing
by SLM Corporation.

“Administrative Agent” means Bank of America, N.A., a national banking
association, and its successors and assigns, in its capacity as agent for the
Conduit Lenders, the Managing Agents, the LIBOR Lenders and the Alternate
Lenders hereunder.

“Administrative Agent Fees” means the fees, reasonable expenses and charges of
the Administrative Agent, including reasonable legal fees and expenses, as set
forth in the Administrative Agent and Syndication Agent Fee Letter.

“Administrative Agent and Syndication Agent Fee Letter” means the Second Amended
and Restated Administrative Agent and Syndication Agent Fee Letter, dated as of
the A&R Closing Date, among the Trust, the Administrative Agent and the
Syndication Agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Administration Account” means the special account created pursuant to
Section 2.04(b).

“Administration Agreement” means the Amended and Restated Administration
Agreement, dated as of the Original Closing Date, among the Depositor, the
Trust, the Eligible Lender Trustee, the Administrator and the Administrative
Agent.

“Administrator Fee” means, for each calendar month, a fee payable to the
Administrator monthly in arrears equal to $10,000.

“Administrator” means Sallie Mae, Inc., a Delaware corporation, and its
successors and assigns, in its capacity as administrator of the Trust in
accordance with the Administration Agreement.

“Administrator Default” has the meaning assigned to such term in Section 5.01 of
the Administration Agreement.

 

4



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Advance” means an advance, including a Purchase Price Advance, an Excess
Collateral Advance or a Capitalized Interest Advance, made by the Lenders
pursuant to Article II.

“Advance Date” means, with respect to any Advance, the date on which such
Advance is made.

“Advance Reconciliation Statement” has the meaning assigned to such term in
Section 4.03.

“Advance Request” has the meaning assigned to such term in Section 2.02(b).

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim or restriction in favor of any Person (including any UCC
financing statement or similar instrument filed against the assets of that
Person) other than, with respect to the Pledged Collateral, any lien, security
interest, charge, encumbrance or other right or claim or restriction in favor of
the Administrative Agent, for the benefit of the Secured Creditors.

“Affected Party” means the Administrative Agent, the Syndication Agent, each
Co-Valuation Agent, each LIBOR Lender, each Conduit Lender, each Managing Agent,
each Alternate Lender, each Program Support Provider and the holding company of
each of the foregoing and any permitted assignee or participant of any LIBOR
Lender, any Conduit Lender, any Alternate Lender, any Program Support Provider
or any holding company of the foregoing.

“Affiliate” means, when used with respect to a Person, any other Person
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities or membership interests, by contract or otherwise.

“Agent Parties” has the meaning assigned to such term in Section 10.02(c).

“Aggregate Note Balance” means, as of any date of determination, the principal
amount of each Class A Note Outstanding and for all Class A Notes, the aggregate
principal amount of all Class A Notes Outstanding, after giving effect to
(i) all distributions applied to principal on the Class A Notes on such date of
determination and (ii) Advances made on such date of determination.

“Agreement” means this Amended and Restated Note Purchase and Security
Agreement, together with all exhibits and appendices attached hereto.

“Alternate Lender” means any financial institution identified as an Alternate
Lender on Exhibit A attached hereto as such Exhibit may be amended, restated or
otherwise revised from time to time, and any successors or assigns (subject to
Section 10.04).

“Amortization Event” has the meaning assigned to such term in Section 7.01.

“Amortization Period” means the period commencing upon the occurrence of an
Amortization Event and ending upon the earliest of (a) the date the Class A
Notes and all other

 

5



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Obligations are paid in full, (b) 90 days (or in the case of an Amortization
Event under Section 7.01(j), 85 days) from the occurrence of such Amortization
Event, (c) solely with respect to an Amortization Event under Section 7.01(i) or
Section 7.01(j), the reinstatement of the Revolving Period pursuant to the terms
of such Section and (d) the occurrence of a Termination Event.

“Amortization Period Rate” means, (a) during the first 30 days following the
commencement of the Amortization Period, the Base Rate plus 1.00% per annum plus
the Non-Renewal Step-Up Rate, (b) during the second 30 days following the
commencement of the Amortization Period, the Base Rate plus 1.50% per annum plus
the Non-Renewal Step-Up Rate and (c) thereafter, until the Termination Date, the
Base Rate plus 2.00% per annum plus the Non-Renewal Step-Up Rate.

“Applicable Margin” means, with respect to any Advance and any Lender, the
Applicable Margin as set forth in the Lenders Fee Letter.

“Applicable Percentage” has the meaning set forth in the Side Letter.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of any entity that
administers or manages a Lender.

“Asset Coverage Ratio” means, on the last day of each calendar month, and as of
any other date of determination, the ratio (expressed as a percentage) of
(a) the sum of (i) the Adjusted Pool Balance as of such date, (ii) (without
duplication) any accrued and unpaid interest thereon and any accrued and unpaid
Special Allowance Payments and Interest Subsidy Payments on the Trust Student
Loans as of such date and (iii) funds (including Eligible Investments) on
deposit in the Collection Account, the Administration Account, the Capitalized
Interest Account and the Reserve Account, if any, as of such date, to (b) the
Reported Liabilities as of such date and rounding to the nearest second decimal
place.

“Assignee Group” means two or more assignees that meet the requirements to be an
assignee under Section 10.04(b) and that are Affiliates of one another,
commercial paper conduits managed by the same manager or affiliated managers or
Approved Funds managed by the same investment advisor.

“Assignment Amount” means, with respect to an Alternate Lender at the time of
any assignment pursuant to Section 10.04(g), an amount equal to the lesser of
(a) such Alternate Lender’s pro rata share of the aggregate principal amount of
the Class A Notes requested by the related Conduit Lender to be assigned at such
time plus any accrued and unpaid interest owed thereon at the applicable CP Rate
and (b) such Alternate Lender’s unused Assignment Commitment (minus the
unrecovered principal amount of such Alternate Lender’s investments pursuant to
the Program Support Agreement to which it is a party).

“Assignment Commitment” means, with respect to an Alternate Lender, such
Alternate Lender’s Commitment multiplied by 1.02.

 

6



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Authorized Officer” means:

(a) with respect to the Trust, any officer of the Eligible Lender Trustee who is
authorized to act for the Eligible Lender Trustee in matters relating to the
Trust pursuant to the Transaction Documents and who is identified on the list of
Authorized Officers delivered by the Eligible Lender Trustee to the
Administrative Agent on the A&R Closing Date (as such list may be modified or
supplemented by the Eligible Lender Trustee from time to time thereafter and
delivered to the Administrative Agent);

(b) with respect to the Administrator, any officer of the Administrator who is
authorized to act for the Administrator in matters relating to itself or to the
Trust and to be acted upon by the Administrator pursuant to the Transaction
Documents and who is identified on the list of Authorized Officers delivered by
the Administrator to the Administrative Agent on the A&R Closing Date (as such
list may be modified or supplemented by the Administrator from time to time
thereafter and delivered to the Administrative Agent);

(c) with respect to the Depositor, any officer of the Depositor who is
authorized to act for the Depositor in matters relating to itself or to be acted
upon by the Depositor pursuant to the Transaction Documents and who is
identified on the list of Authorized Officers delivered by the Depositor to the
Administrative Agent on the A&R Closing Date (as such list may be modified or
supplemented by the Depositor from time to time thereafter and delivered to the
Administrative Agent);

(d) with respect to the Master Servicer, any officer of the Master Servicer who
is authorized to act for the Master Servicer in matters relating to itself or to
be acted upon by the Master Servicer pursuant to the Transaction Documents and
who is identified on the list of Authorized Officers delivered by the Master
Servicer to the Administrative Agent on the A&R Closing Date (as such list may
be modified or supplemented by the Master Servicer from time to time thereafter
and delivered to the Administrative Agent);

(e) with respect to the Eligible Lender Trustee, any officer of the Eligible
Lender Trustee who is authorized to act for the Eligible Lender Trustee in
matters relating to itself or to be acted upon by the Eligible Lender Trustee
pursuant to the Transaction Documents and who is identified on the list of
Authorized Officers delivered by the Eligible Lender Trustee to the
Administrative Agent on the A&R Closing Date (as such list may be modified or
supplemented by the Eligible Lender Trustee from time to time thereafter and
delivered to the Administrative Agent);

(f) with respect to SLM Corporation, chief executive officer, chief financial
officer, president, any vice president, treasurer or other senior officer of SLM
Corporation who is authorized to act for SLM Corporation in matters relating to
itself or to be acted upon by SLM Corporation pursuant to the Transaction
Documents and who is identified on the list of Authorized Officers delivered by
SLM Corporation to the Administrative Agent on the A&R Closing Date (as such
list may be modified or supplemented by SLM Corporation from time to time
thereafter and delivered to the Administrative Agent); and

(g) with respect to the Administrative Agent, any officer of the Administrative
Agent who is authorized to act for the Administrative Agent in matters relating
to itself or to be acted upon by the Administrative Agent pursuant to the
Transaction Documents and who is identified

 

7



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

on the list of Authorized Officers delivered by the Administrative Agent to the
Administrator and the Eligible Lender Trustee on the A&R Closing Date (as such
list may be modified or supplemented by the Administrative Agent from time to
time thereafter and delivered to the Administrator and the Eligible Lender
Trustee).

“Available Funds” means, with respect to a Settlement Date, the sum of the
following amounts received into the Collection Account with respect to the
related Settlement Period:

(a) all collections of principal and interest on the Trust Student Loans,
including any payments received from the Guarantees on the Trust Student Loans
but net of (i) any collections in respect of principal on the Trust Student
Loans applied by the Trust to repurchase Guaranteed loans from the Guarantors
under the Guarantee Agreements, (ii) amounts required by the Higher Education
Act to be paid to the Department or to be repaid or rebated to Obligors (whether
or not in the form of a principal reduction of the applicable Trust Student
Loan) on the Trust Student Loans for that Settlement Period including Floor
Income Rebate Fees and Monthly Rebate Fees and (iii) amounts deposited into the
Floor Income Rebate Account during the related Settlement Period;

(b) any Interest Subsidy Payments and Special Allowance Payments with respect to
the Trust Student Loans received during that Settlement Period for the Trust
Student Loans;

(c) all Liquidation Proceeds from any Trust Student Loans which became
Liquidated Student Loans during that Settlement Period in accordance with the
Servicer’s applicable Servicing Policies, plus all Recoveries on Liquidated
Student Loans which were written off in prior Settlement Periods or during that
Settlement Period;

(d) the aggregate amounts received during that Settlement Period for those Trust
Student Loans (i) repurchased by the applicable Seller or the Depositor, as
applicable, (ii) purchased by the Servicer or its assignee, (iii) in respect of
SLM Corporation’s guaranty of the repurchase obligations of the applicable
Seller, the Depositor or the Servicer or (iv) sold to another eligible lender
pursuant to Section 3.11 of the Servicing Agreement;

(e) the aggregate amounts, if any, received by the Trust from the applicable
Seller, the Depositor or the Servicer, as the case may be, as reimbursement of
non-guaranteed principal or interest amounts, or lost Interest Subsidy Payments
and Special Allowance Payments, on the Trust Student Loans pursuant to the Sale
Agreement or Section 3.05 of the Servicing Agreement, respectively;

(f) amounts received by the Trust pursuant to Sections 3.01 and 3.12 of the
Servicing Agreement during that Settlement Period as to yield or principal
adjustments other than deposits into the Borrower Benefit Account;

(g) investment earnings for that Settlement Period earned on investments in the
Trust Accounts during such Settlement Period;

(h) amounts, if any, transferred into the Collection Account from the
Capitalized Interest Account in excess of the Required Capitalized Interest
Account Balance, calculated as of the end of the Settlement Period related to
that Settlement Date;

 

8



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(i) amounts, if any, transferred into the Collection Account from the Reserve
Account in excess of the Reserve Account Specified Balance, calculated as of the
end of the Settlement Period related to that Settlement Date;

(j) amounts, if any, transferred into the Collection Account from the Floor
Income Rebate Account representing amounts no longer required to be held in
connection with floor income payment obligations;

(k) amounts, if any, transferred into the Collection Account from the
Administration Account in accordance with Section 2.04(b);

(l) amounts, if any, transferred into the Collection Account from the Borrower
Benefit Account to offset reductions in yield on affected Trust Student Loans
and any amounts released from the Borrower Benefit Account in accordance with
Section 6.26(b) during the related Settlement Period;

(m) amounts, if any, received by the Trust from SLM Corporation under the
Revolving Credit Agreement and which have been deposited into the Collection
Account;

(n) all proceeds from any Permitted Release (to the extent such proceeds were
not previously used to prepay the Aggregate Note Balance or used to purchase new
Eligible FFELP Loans);

(o) amounts received, if any, in respect of insurance proceeds; and

(p) all other Collections or other amounts deposited into the Collection Account
for application pursuant to Section 2.05(b) on the applicable Settlement Date;

provided, that if on any Settlement Date, there would not be sufficient funds,
after application of Available Funds, as defined above, and application of
amounts available from the Capitalized Interest Account and the Reserve Account,
in that order, to pay any of the items specified in clauses (i) through (iv) of
Section 2.05(b), then Available Funds for that Settlement Date will include, in
addition to the Available Funds as defined above, amounts on deposit in the
Collection Account, or amounts held by the Administrative Agent for deposit into
the Collection Account which would have constituted Available Funds for the
Settlement Date immediately succeeding that Settlement Date, up to the amount
necessary to pay such items, and the Available Funds for the immediately
succeeding Settlement Date will be adjusted accordingly.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time, and any successor statute.

“Base Rate” means, for any day, a rate per annum determined by the
Administrative Agent equal to the highest of (a) the sum of the LIBOR Base Rate
(determined in accordance with clause (ii) of the definition thereof) and 1.00%
for such day, (b) the Prime Rate for such day and (c) the sum of 0.50% and the
Federal Funds Rate for such day.

“Base Rate Advance” means an Advance funded with reference to the Base Rate.

 

9



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA in respect of which the Trust or any ERISA Affiliate is, or at any time
during the immediately preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.

“Borrower Benefit Account” means the special account created pursuant to
Section 2.04(d).

“Borrower Benefit Amount” means, the sum of:

(a) expected net present value of the product of (1) the sum of (A) the excess
of (x) the weighted average interest rate reduction as described in clause
(i) of the definition of Borrower Benefit Programs on all Eligible FFELP Loans
that are Post-Legislation Consolidation Loans sold to the Trust on such Advance
Date, over (y) 0.075%, and (B) the excess of (x) the weighted average interest
rate reduction as described in clause (i) of the definition of Borrower Benefit
Programs on all Eligible FFELP Loans that are not Post-Legislation Consolidation
Loans sold to the Trust on such Advance Date, over (y) 0.250%, and (2) the
aggregate Principal Balance of all Eligible FFELP Loans sold to the Trust on
such Advance Date;

(b) expected net present value of the product of (1) the sum of (A) the weighted
average rebate as described in clause (ii) of the definition of Borrower Benefit
Programs relating to all Eligible FFELP Loans that are Post-Legislation
Consolidation Loans sold to the Trust on such Advance Date, and (B) the excess
of (x) the weighted average rebate as described in clause (ii) of the definition
of Borrower Benefit Programs relating to all Eligible FFELP Loans that are not
Post-Legislation Consolidation Loans sold to the Trust on such Advance Date,
over (y) 0.200%; and (2) the aggregate original loan amount of all Eligible
FFELP Loans sold to the Trust on such Advance Date; and

(c) expected net present value of the product of (1) the sum of (A) the excess
of (x) the weighted average interest rate reduction as described in clause
(iii) of the definition of Borrower Benefit Programs on all Eligible FFELP Loans
that are Post-Legislation Consolidation Loans sold to the Trust on such Advance
Date, over (y) 0.010%, and (B) the excess of (x) the weighted average interest
rate reduction as described in clause (iii) of the definition of Borrower
Benefit Programs on all Eligible FFELP Loans that are not Post-Legislation
Consolidation Loans sold to the Trust on such Advance Date, over (y) 0.200%; and
(2) the aggregate Principal Balance of all Eligible FFELP Loans sold to the
Trust on such Advance Date.

“Borrower Benefit Programs” means any of the following borrower benefit
programs:

(i) the “Direct Repay/ACH Benefit plan” benefit program under which Obligors who
make student loan payments electronically through automatic monthly deductions
receive an interest rate reduction as long as loan payments continue to be
successfully deducted from the borrower’s bank account;

(ii) any borrower benefit program under which Obligors who make a certain number
of scheduled payments on time receive a rebate of their original loan amount;
and

 

10



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(iii) any other borrower benefit program (other than the Direct/Repay ACH
Benefit plan described in clause (i) above) under which Obligors who make a
certain number of scheduled payments on time receive an interest rate reduction.

“Business Day” means a day of the year other than a Saturday or a Sunday or
other day on which (a) banks are not authorized or required to close in
Charlotte, North Carolina or New York, New York and (b) trust companies are not
authorized or required to close in Wilmington, Delaware; provided, however, if
the term “Business Day” is used in connection with the LIBOR Rate, it means any
day on which (x) dealings in dollar deposits are carried on in the London
interbank market and (y) banks are not authorized or required to close in New
York, New York.

“Capitalized Interest Account” means the special account created pursuant to
Section 2.06(a).

“Capitalized Interest Account Funding Event” means the occurrence of (i) the
third Business Day preceding the Scheduled Maturity Date, (ii) with respect to
an Amortization Event under Sections 7.01(a) through (h), the first day of an
Amortization Period, (iii) with respect to an Amortization Event under
Section 7.01(i) or (j), the last day of an Amortization Period (unless caused by
the reinstatement of the Revolving Period in which case no Capitalized Interest
Account Funding Event shall have occurred), or (iv) the Termination Date.

“Capitalized Interest Account Specified Balance” means, as of any date of
determination, the sum of (i) for each Eligible FFELP Loan that is a Trust
Student Loan included in the A&R Initial Pool, the product of 3.86% multiplied
by the Principal Balance thereof as of such date of determination, and (ii) for
each Eligible FFELP Loan that becomes a Trust Student Loan and is not included
in the A&R Initial Pool, the product of 5.90% multiplied by the Principal
Balance thereof as of such date of determination.

“Capitalized Interest Account Unfunded Balance” means, as of any date of
determination, the amount, if any, by which (x) the Capitalized Interest Account
Specified Balance exceeds (y) the outstanding balance of Capitalized Interest
Advances then on deposit in the Capitalized Interest Account.

“Capitalized Interest Advance” means an Advance made upon a Capitalized Interest
Account Funding Event or as provided in Section 2.21(b), the proceeds of which
are to be deposited into the Capitalized Interest Account.

“Carryover Servicing Fee” has the meaning specified in Attachment A to the
Servicing Agreement.

“Cavalier Omnibus Waiver and Consent and Guaranty” means the Omnibus Waiver and
Consent and Guaranty, dated as of January 14, 2011, among SLM Education Credit
Finance Corporation, SLM Corporation and Sallie Mae, Inc., in favor of Bank of
America, N.A., as administrative agent, relating to Cavalier Funding 1 LLC.

“Change of Control” means (i) a merger or consolidation of the Trust, the
Administrator, any Seller, the Depositor, the Master Depositor or the Master
Servicer, as applicable, into another Person (other than an Affiliate of SLM
Corporation), (ii) any merger or

 

11



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

consolidation to which the Trust, the Administrator, any Seller, the Depositor,
the Master Depositor or the Master Servicer, as applicable, shall be a party
resulting in the creation of another Person (other than an Affiliate of SLM
Corporation), (iii) any Person (other than an Affiliate of SLM Corporation)
succeeding to the properties and assets of the Trust, the Administrator, any
Seller, the Depositor, the Master Depositor or the Master Servicer, as
applicable, substantially as a whole or (iv) an event or series of events by
which any Person (other than an Affiliate of SLM Corporation) acquires the right
to vote more than 50% of the common stock or other voting interest of the Trust,
the Administrator, any Seller, the Depositor, the Master Depositor or the Master
Servicer, as applicable.

“Churchill Bluemont Note Purchase Agreement” means the Amended and Restated Note
Purchase and Security Agreement, dated as of April 24, 2009, among Bluemont
Funding I, the conduit lenders party thereto, the alternate lenders party
thereto, the LIBOR lenders party thereto, Bank of America, N.A., as
administrative agent, the managing agents party thereto, The Bank of New York
Mellon Trust Company, National Association, as eligible lender trustee, and
Sallie Mae, Inc., as administrator.

“Churchill Eligible FFELP Loan” means, with respect to the Initial Pool only, a
Student Loan that was an Eligible FFELP Loan under and as defined in any of the
Churchill Note Purchase Agreements immediately prior to the termination of the
Churchill FFELP Loan Facilities and, at any time of determination after the
Closing Date, satisfies the criteria in subclauses (a) through (j) and
(l) through (v) of clause (2) of the definition of “Eligible FFELP Loan” under
this Agreement.

“Churchill FFELP Loan Facilities” means, collectively, the financing facilities
established pursuant to the Churchill Note Purchase Agreements.

“Churchill Note Purchase Agreements” means the Churchill Bluemont Note Purchase
Agreement, the Churchill Town Center Note Purchase Agreement and the Churchill
Town Hall Note Purchase Agreement.

“Churchill Town Center Note Purchase Agreement” means the Amended and Restated
Note Purchase and Security Agreement, dated as of April 24, 2009, among Town
Center Funding I, the conduit lenders party thereto, the alternate lenders party
thereto, the LIBOR lenders party thereto, Bank of America, N.A., as
administrative agent, the managing agents party thereto, The Bank of New York
Mellon Trust Company, National Association, as eligible lender trustee, and
Sallie Mae, Inc., as administrator.

“Churchill Town Hall Note Purchase Agreement” means the Amended and Restated
Note Purchase and Security Agreement, dated as of April 24, 2009, among Town
Hall Funding I, the conduit lenders party thereto, the alternate lenders party
thereto, the LIBOR lenders party thereto, Bank of America, N.A., as
administrative agent, the managing agents party thereto, The Bank of New York
Mellon Trust Company, National Association, as eligible lender trustee, and
Sallie Mae, Inc., as administrator.

“Class A Advance” means an Advance under a Class A Note.

 

12



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Class A Note” means a variable funding note, substantially in the form attached
hereto as Exhibit J.

“Closing Date” means the Original Closing Date.

“Co-Valuation Agents” means J.P. Morgan Securities LLC (formerly known as J.P.
Morgan Securities Inc.), Merrill Lynch, Pierce, Fenner & Smith Incorporated (as
successor by merger to Banc of America Securities LLC) and Barclays Bank PLC, or
any other entity appointed as successor Co-Valuation Agent pursuant to the
Valuation Agent Agreement.

“Co-Valuation Agents Fees” means the fees and charges, if any, of the
Co-Valuation Agents, including reasonable legal fees and expenses, payable to
the Co-Valuation Agents pursuant to the Valuation Agent Fee Letter.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute and the regulations promulgated and rulings issued
thereunder.

“Collateral Value” means with respect to each pool of Eligible FFELP Loans to be
added to the Trust Student Loans in connection with a particular Purchase Price
Advance, an amount equal to the product of the weighted average advance rate
referred to in clause (a) of the definition of Applicable Percentage for such
pool and the aggregate Principal Balance of such pool; provided, however, that
if the Applicable Percentage set forth in the most recent Valuation Report is
the percentage referred to in clause (b) or (c) of the definition of Applicable
Percentage, then in calculating each of the percentages used in determining the
weighted average advance rate referred to in clause (a) of the definition of
Applicable Percentage for such pool, each such percentage shall be multiplied by
a fraction the numerator of which is the lower of the percentages calculated
pursuant to clause (b) and (c) of the definition of Applicable Percentage in the
most recent Valuation Report, and the denominator of which is the weighted
average advance rate calculated pursuant to clause (a) of the definition of
Applicable Percentage in the most recent Valuation Report.

“Collection Account” means the special account created pursuant to
Section 2.04(a).

“Collections” means (a) all amounts received with respect to principal and
interest and other proceeds, payments and reimbursements, including Recoveries,
with respect to any Trust Student Loan and any other collection of cash with
respect to such Trust Student Loan and (b) all other cash collections and other
cash proceeds of the Pledged Collateral (including, without limitation, in each
of clauses (a) and (b) above, each of the items enumerated in the definition of
Available Funds with respect to any Settlement Period).

“Commitment” means (i) with respect to a Lender, the obligation, if any, of such
Lender to fund Advances pursuant to this Agreement in the amount stated to be
such Lender’s “Commitment” on Exhibit A attached hereto, as such Exhibit may be
amended, restated or otherwise revised from time to time including by the
Administrative Agent to reflect assignments, reallocations, decreases and
increases of the Commitments permitted under this Agreement and (ii) with
respect to a Facility Group, the aggregate Commitment of the Lenders within such
Facility Group, in each case as such Commitment may be reduced or increased

 

13



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

pursuant to Section 2.03; provided, however, that upon termination of a
Revolving Period that is not capable of being reinstated, and on each Settlement
Date thereafter on which the Aggregate Note Balance has been reduced, the
Commitment shall be reduced for (a) each Lender to an amount equal to such
Lender’s Pro Rata Share of the sum of (1) the Aggregate Note Balance of the
Class A Note held by such Lender’s Facility Group and (2) the Capitalized
Interest Account Unfunded Balance, and (b) each Facility Group to an amount
equal to the sum of (1) the Aggregate Note Balance of the Class A Note held by
such Facility Group and (2) such Facility Group’s Pro Rata Share of the
Capitalized Interest Account Unfunded Balance.

“Committed Conduit Lender” means any Conduit Lender that has a Commitment and
any of its successors or assigns (subject to Section 10.04).

“Conduit Assignee” means, with respect to a Conduit Lender, any special purpose
entity that finances its activities directly or indirectly through asset backed
commercial paper and (x) is administered by a Managing Agent or any Affiliate of
a Managing Agent or (y) has entered into a Program Support Agreement with an
Alternate Lender which is a member of such Conduit Lender’s Facility Group or an
Affiliate of such an Alternate Lender, and in either case is designated by such
Conduit Lender’s Managing Agent from time to time to accept an assignment from
such Conduit Lender of outstanding Advances; provided, however, that with
respect to any Conduit Lender with a Commitment hereunder, such Conduit Assignee
must be an assignee with respect to such Commitment.

“Conduit Lender” means any special purpose entity identified as a Conduit Lender
on Exhibit A attached hereto, as such Exhibit may be amended, restated or
otherwise revised from time to time, and any successors or assigns (subject to
Section 10.04).

“Consolidated Tangible Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of SLM Corporation and its consolidated
subsidiaries, determined in accordance with GAAP, less their consolidated
Intangible Assets, all determined as of such date.

“Consolidation Loan” means a loan made to a borrower which loan consolidates
such borrower’s PLUS/SLS Loans, direct loans made by the Department of
Education, Stafford Loans made in accordance with the Higher Education Act
and/or loans made under the Federal Health Education Assistance Loan Program
authorized under Sections 701 through 720 of the Public Health Services Act.

“Conveyance Agreement” means the Conveyance Agreement, dated as of February 29,
2008, among the Master Depositor, the Depositor and the Interim Eligible Lender
Trustee, under which the Master Depositor may from time to time transfer, on a
true sale basis, certain Eligible FFELP Loans to the Depositor, together with
all transfer agreements, blanket endorsements and bills of sale executed
pursuant thereto.

“CP” means the commercial paper notes issued from time to time by means of which
a Conduit Lender (directly or indirectly) obtains financing.

“CP Advance” means an Advance made through the issuance of CP.

 

14



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“CP Rate” means, for any Settlement Period, for any Conduit Lender, for the
portion of the Aggregate Note Balance funded by such Conduit Lender directly or
indirectly with CP, the rate equivalent to the weighted average cost (as
determined by the applicable Managing Agent and which shall include Dealer Fees,
incremental carrying costs incurred with respect to CP maturing on dates other
than those on which corresponding funds are received by the Conduit Lender,
other borrowings by the Conduit Lender to fund any Advances hereunder or its
related commercial paper issuer if the Conduit Lender does not itself issue
commercial paper (other than under any Program Support Agreement), actual costs
of swapping foreign currencies into dollars to the extent the CP is issued in a
market outside the U.S. and any other costs associated with the issuance of CP)
of or related to the issuance of CP that are allocated, in whole or in part, by
the Conduit Lender or the applicable Managing Agent to fund or maintain such
portion of the Aggregate Note Balance (and which may be also allocated in part
to the funding of other assets of the Conduit Lender); provided, however, that
if the rate (or rates) is a discount rate, then the rate (or if more than one
rate, the weighted average of the rates) shall be the rate resulting from
converting such discount rate (or rates) to an interest-bearing equivalent rate
per annum; provided further, however, that for any Conduit Lender in the
Facility Group for which JPMorgan Chase Bank, N.A. is Managing Agent, the “CP
Rate” for any Settlement Period shall be equal to the weighted average of the
JPMorgan Daily/30 Day LIBOR Rate calculated on each date during which CP is
issued by such Conduit Lender to fund or maintain its CP Advances during such
Settlement Period and as reported to the Administrative Agent by JPMorgan Chase
Bank, N.A., as Managing Agent under Section 2.27.

“CRD” shall mean Directive 2006/48/EC of the European Parliament and of the
Council of 14 June 2006 relating to the taking up and pursuit of the business of
credit institutions, as amended from time to time, including pursuant to
Directive 2009/111/EC of the European Parliament and of the Council of
16 September 2009.

“CRD Prohibited Hedge” means, with respect to any equity interest or credit
exposure, any credit risk mitigation, any short positions or any other hedge (as
required by Article 122a of CRD, as interpreted from time to time by the
Committee of European Banking Supervisors, including in the “Guidelines to
Article 122a of the Capital Requirements Directive” published on December 31,
2010) with respect to such equity interest or credit exposure.

“Cutoff Date” means the Initial Cutoff Date or any Subsequent Cutoff Date, as
applicable.

“Dealer Fees” means a commercial paper dealer fee, payable to each Conduit
Lender, of not greater than five basis points per annum on the amount of CP
Advances made by such Conduit Lender.

“Debt” means, with respect to any Person, (a) indebtedness of such Person for
borrowed money; (b) obligations of such Person evidenced by bonds, debentures,
notes, letters of credit, interest rate and currency swaps or other similar
instruments; (c) obligations of such Person to pay the deferred purchase price
of property or services; (d) obligations of such Person as lessee under leases
which shall have been or should be, in accordance with GAAP, recorded as capital
leases; (e) obligations secured by an Adverse Claim upon property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such

 

15



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

obligations; (f) obligations of such Person under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of other Persons of the kinds referred to in clauses
(a) through (e) above; (g) all obligations of such Person upon which interest
charges are customarily paid; (h) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person; (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances or as an account party in respect of
letters of credit and letters of guaranty; (j) all obligations of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such obligations provide that such Person is not liable therefor; and
(k) any other liabilities of such Person which would be treated as indebtedness
in accordance with GAAP.

“Defaulted Student Loan” means any Trust Student Loan (a) as to which any
payment or portion thereof is more than the number of days past due from the
original due date thereof that would permit the Eligible Lender Trustee, or any
other Person acting on its behalf, to submit a default claim to the applicable
Guarantor under the terms of the Higher Education Act (which number of days, as
of the A&R Closing Date, is 270), (b) the Obligor of which is the subject of an
Event of Bankruptcy (without giving effect to any applicable cure or continuance
period) or is deceased or disabled or (c) as to which a continuing condition
exists that, with notice or the lapse of time or both, would constitute a
default, breach, violation or event permitting acceleration under the terms of
such Student Loan (other than payment defaults continuing for a period of not
more than the number of days past due from the original due date thereof that
would permit the submission of a default claim to the applicable Guarantor under
the terms of the Higher Education Act).

“Defaulting Lender” means any Alternate Lender, LIBOR Lender or Committed
Conduit Lender that has failed to make its Pro Rata Share of any Advance
required to be made by such Lender as and when required under Section 2.01 and
has not reimbursed the other Lenders for such failure in accordance with the
last sentence of Section 2.01(d).

“Delaware Trustee” means BNY Mellon Trust of Delaware, a Delaware banking
corporation.

“Delinquent Student Loan” means any Trust Student Loan, which is not a Defaulted
Student Loan, as to which any payment, or portion thereof, is more than 120 days
past due from the original due date thereof.

“Departing Facility Group” means a Facility Group whose Commitment the Trust has
determined to assign in accordance with Section 2.21(a).

“Department of Education” or “Department” means the United States Department of
Education, or any other officer, board, body, commission or agency succeeding to
the functions thereof under the Higher Education Act.

 

16



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Depositor” means Bluemont Funding LLC, a Delaware limited liability company, in
its capacity as depositor with respect to the Trust.

“Depositor Interim Trust Agreement” means the interim trust agreement, dated as
of February 29, 2008, between the Depositor and the Interim Eligible Lender
Trustee.

“Distressed Lender” means any Lender that (i) is a Defaulting Lender,
(ii) becomes or is insolvent or has a parent company that has become or is
insolvent or (iii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Eligible FFELP Loan” means either:

(1) a Churchill Eligible FFELP Loan; or

(2) a Student Loan which meets the following criteria as of any date of
determination:

(a) such Student Loan is fully disbursed;

(b) [reserved];

(c) (i) such Student Loan is a Stafford Loan, an SLS Loan, a PLUS Loan or a
Consolidation Loan, and (ii) the Obligor thereof was an Eligible Obligor at the
time such Student Loan was originated;

(d) such Student Loan is a U.S. Dollar denominated obligation payable in the
United States;

(e) at least 97% of the principal of and interest on such Student Loan is
guaranteed by the applicable Guarantor and eligible for reinsurance under the
Higher Education Act, such percentage to be met without giving effect to any
increase due to any special servicer status under the Higher Education Act of
any applicable Servicer;

(f) such Student Loan provides for periodic payments which fully amortize the
amount financed over its term to maturity (exclusive of any deferral or
forbearance periods granted in accordance with applicable law, including,
without limitation, the Higher Education Act, and in accordance with the
applicable Guarantee Agreement);

(g) such Student Loan is being serviced by a Servicer under a Servicing
Agreement; which is in full force and effect (provided that the Servicing
Agreement with Pennsylvania Higher Education Assistance Agency shall qualify for
such purposes notwithstanding the absence of the approval of the Office of the
Attorney General of the Commonwealth of Pennsylvania as long as such approval is
obtained within 90 days after the Closing Date or such later date as is
consented to in writing by the Required Managing Agents) and all other

 

17



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

conditions for such agreement to be in full force and effect have been satisfied
on, and at all times after, the Closing Date) and if such Student Loan is
serviced by a Subservicer, the related Obligor has been directed to make all
payments into a Permitted Lockbox;

(h) such Student Loan bears interest at a stated rate equal to the maximum rate
permitted under the Higher Education Act for such Student Loan (before giving
effect to any borrower benefit programs);

(i) such Student Loan is eligible for the payment of quarterly Special Allowance
Payments at a rate established under the formula set forth in the Higher
Education Act for such Student Loan;

(j) if not yet in repayment status, such Student Loan is eligible for the
payment of Interest Subsidy Payments by the Department of Education or, if not
so eligible, is a Student Loan for which interest either is billed quarterly to
the Obligor or deferred until commencement of the repayment period, in which
case such accrued interest is subject to capitalization to the full extent
permitted by the applicable Guarantor;

(k) such Student Loan is not a Defaulted Student Loan at the time the Advance to
purchase such Student Loan is made (except with respect to any Churchill
Eligible FFELP Loan);

(l) such Student Loan is supported by the following documentation:

(i) loan application, and any supplement thereto;

(ii) evidence of Guarantee;

(iii) any other document and/or record which the Trust or the related Servicer
or other agent may be required to retain pursuant to the Higher Education Act;

(iv) if applicable, payment history (or similar documentation) including (A) an
indication of the Principal Balance and the date through which interest has been
paid, each as of the related date of determination and (B) an accounting of the
allocation of all payments by the Obligor or on the Obligor’s behalf to
principal and interest on the Student Loan;

(v) if applicable, documentation which supports periods of current or past
deferment or past forbearance;

(vi) if applicable, a collection history, if the Student Loan was ever in a
delinquent status, including detailed summaries of contacts and including the
addresses or telephone numbers used in contacting or attempting to contact the
related Obligor and any endorser and, if required by the Guarantor, copies of
all letters and other correspondence relating to due diligence processing;

(vii) if applicable, evidence of all requests for skip-tracing assistance and
current address of the related Obligor, if located;

 

18



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(viii) if applicable, evidence of requests for pre-claims assistance, and
evidence that the Obligor’s school(s) have been notified; and

(ix) if applicable, a record of any event resulting in a change to or
confirmation of any data in the Student Loan file;

(m) such Student Loan was originated and has been serviced in compliance with
all requirements of applicable law, including the Higher Education Act and all
origination fees authorized to be collected pursuant to Section 438 of the
Higher Education Act have been paid to the United States Secretary of Education;

(n) such Student Loan is evidenced by a single original Student Loan Note and
any addendum thereto (or a certified copy thereof if more than one Student Loan
is represented by a single Student Loan Note and all Student Loans represented
thereby are not being sold) (whether e-signed or otherwise), containing terms in
accordance with those required by the FFELP Program, the applicable Guarantee
Agreements and other applicable requirements and which does not require the
Obligor to consent to the transfer, sale or assignment of the rights and duties
of the related Seller, the Master Depositor (or the Interim Eligible Lender
Trustee on behalf of the Master Depositor), or the Depositor (or the Interim
Eligible Lender Trustee on behalf of the Depositor) or the Trust (or the
Eligible Lender Trustee on behalf of the Trust) and does not contain any
provision that restricts the ability of the Administrative Agent, on behalf of
the Secured Creditors, to exercise its rights under the Transaction Documents;

(o) in each case, (i) immediately prior to the sale thereof to the Master
Depositor, the applicable Seller had, (ii) immediately prior to the sale thereof
by the Master Depositor to the Depositor or the Related SPE Seller, as
applicable, the Master Depositor had, (iii) if applicable, immediately prior to
the sale thereof by a Related SPE Seller to the Depositor, such Related SPE
Seller had, and (iv) immediately following the acquisition thereof on the
related Advance Date, the Trust has, good and marketable title to such Student
Loan free and clear of any Adverse Claim or other encumbrance, lien or security
interest, or any other prior commitment, other than as may be granted in favor
of the Administrative Agent, on behalf of the Secured Creditors;

(p) such Student Loan has not been modified, extended or renegotiated in any
way, except (i) as required under the Higher Education Act or other applicable
laws, rules and regulations and the applicable Guarantee Agreement, (ii) as
provided for or permitted under the applicable underwriting guidelines or
Servicing Policies if such modification, extension or renegotiation does not
materially adversely affect the value or collectability thereof or (iii) as
provided for in the Transaction Documents;

(q) such Student Loan constitutes a legal, valid and binding obligation to pay
on the part of the related Obligor enforceable in accordance with its terms and
is not noted on the appropriate Servicer’s books and records as being subject to
a current bankruptcy proceeding;

(r) such Student Loan constitutes an instrument, an account or a general
intangible as defined in the UCC in the jurisdiction that governs the perfection
of the interests of the Trust therein and the perfection of the Secured
Creditors’ interest therein;

 

19



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(s) the sale or assignment of such Student Loan to the Master Depositor or an
interim eligible lender trustee on its behalf pursuant to a Purchase Agreement,
the sale or assignment of which to the Depositor or the Interim Eligible Lender
Trustee on its behalf pursuant to the Conveyance Agreement or the Tri-Party
Transfer Agreement, the sale or assignment of which to the Trust or the Eligible
Lender Trustee on its behalf pursuant to the Sale Agreement, and the granting of
a security interest to the Administrative Agent pursuant to this Agreement does
not contravene or conflict with any applicable law, rule or regulation, or
require the consent or approval of, or notice to, any Person;

(t) such Student Loan was (i) acquired by the Master Depositor pursuant to a
Purchase Agreement and then acquired by the Depositor pursuant to the Conveyance
Agreement or (ii) acquired by the Depositor pursuant to the Tri-Party Transfer
Agreement, and subsequently sold to the Trust pursuant to the Sale Agreement,
and notwithstanding whether the Trust or a Related SPE Trust owned the Student
Loan prior to the Closing Date, was not previously owned by the Trust at any
time on or after the Closing Date and subsequently re-acquired by the Trust
after the Closing Date, unless such repurchase is required under the Higher
Education Act;

(u) the purchase price paid for such Student Loan at the time of purchase by the
Trust (i) did not exceed the Applicable Percentage (in effect at the time of
purchase) multiplied by the Principal Balance thereof, plus amounts, if any,
drawn under the Revolving Credit Agreement; and (ii) is reasonably equal to its
fair market value at the time of purchase; and

(v) the purchase of such Student Loan will not result in (i) an Amortization
Event, (ii) a Termination Event or (iii) an increase in any Excess Concentration
Amount that would result in the Asset Coverage Ratio being less than 100%.

For so long as any Rating Agency would consider the Trust potentially to be a
“Debt Collection Agency” (as defined in Title 20 of the New York City
Administrative Code), with respect to any Student Loan, in the case where
(i) the related Obligor resides in New York City, (ii) the related Student Loan
was purchased or will be purchased on or after July 16, 2009, and (iii) on such
related purchase date the related Obligor had not made all payments then due and
payable, such Student Loan is not or will not be an Eligible FFELP Loan.

“Eligible Institution” means (a) an institution of higher education, (b) a
vocational school or (c) any other institution which, in all of the above cases,
is an “eligible institution” as defined in the Higher Education Act and has been
approved by the Department of Education and the applicable Guarantor.

“Eligible Investments” means book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America, the Government National Mortgage Association,
the Federal Home Loan Mortgage Corporation or the Federal National Mortgage
Association or any agency or instrumentality of the United States of America,
the obligations of which are backed by the full faith and credit of the United
States of America; provided, that obligations of, or guaranteed by, the
Government National

 

20



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Mortgage Association, the Federal Home Loan Mortgage Corporation or the Federal
National Mortgage Association shall be Eligible Investments only if, at the time
of investment, they have a rating from each of the Rating Agencies in the
highest investment category granted thereby;

(b) demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States of
America or any State (or any domestic branch of a foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities (including depository receipts issued by any such
institution or trust company as custodian with respect to any obligation
referred to in clause (a) above or portion of such obligation for the benefit of
the holders of such depository receipts); provided, that at the time of the
investment or contractual commitment to invest therein (which shall be deemed to
be made again each time funds are reinvested following each Settlement Date),
the commercial paper or other short-term senior unsecured debt obligations
(other than such obligations the rating of which is based on the credit of a
Person other than such depository institution or trust company) thereof shall
have a credit rating from each of the Rating Agencies in the highest investment
category granted thereby;

(c) non-extendible commercial paper having, at the time of the investment, a
rating from each of the Rating Agencies then rating that commercial paper in the
highest investment category granted thereby;

(d) investments in money market funds having a rating from each of the Rating
Agencies in the highest investment category granted thereby (including funds for
which the Administrative Agent, the Syndication Agent, or the Eligible Lender
Trustee or any of their respective Affiliates is investment manager or advisor);

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above; and

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof, the obligations of which are backed by the
full faith and credit of the United States of America, in each case entered into
with a depository institution or trust company (acting as principal) described
in clause (b) above.

For purposes of the definition of “Eligible Investments,” the phrase “highest
investment category” means (i) in the case of Fitch, “AAA” for long-term
investments (or the equivalent) and “F-1+” for short-term investments (or the
equivalent), (ii) in the case of Moody’s, “Aaa” for long-term investments and
“Prime-1” for short-term investments, and (iii) in the case of S&P, “AAA” for
long-term investments and “A-1+” for short-term investments. A proposed
investment not rated by Fitch but rated in the highest investment category by
Moody’s and S&P shall be considered to be rated by each of the Rating Agencies
in the highest investment category granted thereby. In the event the rating(s)
of an Eligible Investment falls below the applicable rating(s) set forth herein,
the Administrator shall promptly (but in no event longer than the earlier of
(x) the maturity date of such Eligible Investment and (y) 60 days from the time
of such downgrade) replace such investment, at no cost to the Trust, with an
Eligible Investment which has the required ratings.

 

21



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Eligible Lender” means any “eligible lender,” as defined in the Higher
Education Act, which has received an eligible lender designation from the
Department of Education or from a Guarantor with respect to Student Loans.

“Eligible Lender Trustee” means The Bank of New York Mellon Trust Company,
National Association, a national banking association, not in its individual
capacity but solely as Eligible Lender Trustee under the Trust Agreement and its
successor or successors and any other corporation which may at any time be
substituted in its place pursuant to the terms of the Trust Agreement.

“Eligible Lender Trustee Agreements” means (i) the VL Funding Eligible Lender
Trustee Agreement, dated as of April 24, 2009, between The Bank of New York
Mellon Trust Company, National Association, as eligible lender trustee on behalf
of VL Funding LLC, and VL Funding LLC, (ii) the VK Funding Eligible Lender
Trustee Agreement, dated as of April 16, 2010, between The Bank of New York
Mellon Trust Company, National Association, as eligible lender trustee on behalf
of VK Funding LLC, and VK Funding LLC, and (iii) the Cavalier Funding 1 LLC
Eligible Lender Trustee Agreement, dated as of January 14, 2011, between The
Bank of New York Mellon Trust Company, National Association, as eligible lender
trustee on behalf of Cavalier Funding 1 LLC, and Cavalier Funding 1 LLC.

“Eligible Lender Trustee Fees” means the fees, reasonable expenses and charges
of the Eligible Lender Trustee, including reasonable legal fees and expenses, as
agreed to in writing by the Eligible Lender Trustee and the Administrator.

“Eligible Lender Trustee Guarantee Agreement” means any guarantee or similar
agreement issued by any Guarantor to the Eligible Lender Trustee relating to the
Guarantee of Trust Student Loans, and any amendment thereto entered into in
accordance with the provisions thereof and hereof.

“Eligible Obligor” means an Obligor who is eligible under the Higher Education
Act to be the obligor of a loan for financing a program of education at an
Eligible Institution, including an Obligor who is eligible under the Higher
Education Act to be an obligor of a loan made pursuant to Section 428A, 428B and
428C of the Higher Education Act.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Trust, (b) a trade or business (whether or not incorporated) under
common control (within the meaning of Section 414(c) of the Code) with the
Trust, or (c) a member of the same affiliated service group (within the meaning
of Section 414(m) of the Code) as the Trust, any corporation described in clause
(a) above or any trade or business described in clause (b) above or other Person
which is required to be aggregated with the Trust pursuant to regulations
promulgated under Section 414(o) of the Code.

 

22



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Estimated Interest Adjustment” means, for each Settlement Date with respect to
any Facility Group, the variation, if any, between (x) the Yield paid on the
preceding Settlement Date to such Facility Group and (y) the Yield that accrued
on the portion of the Aggregate Note Balance allocable to such Facility Group
during the Interest Accrual Period then ending on such preceding Settlement
Date. The amount by which clause (y) exceeds clause (x) shall be a positive
Estimated Interest Adjustment and the amount by which clause (x) exceeds clause
(y) shall be a negative Estimated Interest Adjustment.

“Eurodollar Reserve Percentage” means, for any day during any period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/100th
of 1%) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, special, supplemental or other marginal reserve requirement) with
respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities”). The LIBOR Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Event of Bankruptcy” means, with respect to a specified Person, (a) the filing
of a decree or order for relief by a court having jurisdiction in the premises
in respect of such Person or any substantial part of its property in an
involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation of such Person’s affairs, which decree or order
remains unstayed and in effect for a period of 30 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

“Excess Collateral Advance” means an Advance made to the Trust that is not a
Purchase Price Advance or a Capitalized Interest Advance and is made to provide
additional Available Funds; provided, however, that the amount of any such
Advance shall not exceed the amount by which (a) the Adjusted Pool Balance plus
the sum of the amounts on deposit in the Trust Accounts (other than the Borrower
Benefit Account and the Floor Income Rebate Account) exceeds (b) the Reported
Liabilities.

“Excess Concentration Amount” has the meaning set forth in the Side Letter.

“Excess Distribution Certificate” has the meaning assigned to such term in the
Trust Agreement.

 

23



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Excess Spread” means the annualized percentage, calculated on the last day of
each calendar month, which is a fraction, the numerator of which is the positive
difference, if any, between (x) the Expected Interest Collections for such month
with respect to the Trust Student Loans and (y) the sum of (i) the Primary
Servicing Fee payable to the Master Servicer for such month, (ii) all other fees
payable under this Agreement for such month (other than the Non-Use Fee),
(iii) all Monthly Rebate Fees for such month, (iv) all other accrued and unpaid
amounts generally payable by the Trust with respect to the Trust Student Loans
to the Department or any Guarantor, regardless of whether such amounts are then
due and owing and whether such amounts may be netted or deducted from payments
to be received from the Department or such Guarantor, as applicable, and (v) all
Yield payable to the Lenders for such month in respect of the Class A Notes, and
the denominator of which is the product of (x) the weighted average Principal
Balance of all Trust Student Loans held by the Trust during such month and
(y) the Applicable Percentage as calculated based upon the most recent Valuation
Report delivered in the succeeding calendar month.

“Excess Spread Test” means the three-month average Excess Spread (or, with
respect to the first Settlement Period hereunder, the one-month Excess Spread
or, with respect to the second Settlement Period hereunder, the two-month
average Excess Spread) is greater than or equal to 0.25%.

“Excess Yield” means, with respect to any Advances for any Lender and any
Settlement Date, the amount by which:

(A) the sum of the amounts calculated pursuant to clauses (a) and (b) of the
definition of “Yield” with respect to such Advance during the related Yield
Period exceeds

(B) (X) the aggregate sum for each day within such Yield Period of (a) the sum
of (i)(I) with respect to a CP Advance, the Related LIBOR Rate plus 0.25% and
(II) with respect to a LIBOR Advance, the applicable LIBOR Rate for such LIBOR
Advance and (ii) the Used Fee Rate (without giving effect to the application of
the Non-Renewal Step-Up Rate) that would be applicable if such Advance were a CP
Advance, multiplied by (b) the outstanding principal amount of such Lender’s
Advances on such day, divided by (Y) 360.

“Excluded Taxes” has the meaning assigned to such term in Section 2.20(a).

“Exiting Facility Group” means any Maturity Non-Renewing Facility Group.

“Exiting Facility Group Amortization Period” means, with respect to any Maturity
Non-Renewing Facility Group, the period beginning on the then current Scheduled
Maturity Date for such Maturity Non-Renewing Facility Group and ending on the
earliest to occur of (i) the occurrence of an Amortization Event or a
Termination Event, (ii) 90 days after the start of the period described above
and (iii) the date the Aggregate Note Balance of the Class A Note held by the
Exiting Facility Group has been repaid in full.

“Expected Interest Collections” means, for any calendar month, the sum of
(i) the amount of interest due or accrued with respect to the Trust Student
Loans and payable by the related Obligors thereon during such calendar month
(whether or not such interest is actually paid), (ii) all Interest Subsidy
Payments and Special Allowance Payments estimated to have accrued with respect
to the Trust Student Loans during such calendar month whether or not actually
received and (iii) investment earnings on the Trust Accounts for such calendar
month.

 

24



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Facility” means the FFELP student loan conduit securitization facility
established pursuant to this Agreement.

“Facility Group” means a Managing Agent and its related Conduit Lenders,
Alternate Lenders, LIBOR Lenders and Program Support Providers, as applicable.

“Fair Market Auction” means a commercially reasonable sale of Trust Student
Loans pursuant to an arm’s-length auction process with respect to which (a) bids
have been solicited from two or more potential bidders including at least two
bidders that are not Affiliates of SLM Corporation, (b) at least one bid is
received from a bidder that is not an Affiliate of SLM Corporation and (c) if an
Affiliate of SLM Corporation submits the winning bid, such bid is in an amount
reasonably equal to the fair market value of the Trust Student Loans being sold.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (adjusted, if necessary, to
the nearest 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by it.

“Federal Reimbursement Contracts” means any agreement between any Guarantor and
the Department of Education providing for the payment by the Department of
Education of amounts authorized to be paid pursuant to the Higher Education Act,
including but not necessarily limited to reimbursement of amounts paid or
payable upon defaulted student loans Guaranteed by such Guarantor to holders of
qualifying student loans Guaranteed by any Guarantor.

“Fee Letters” means the Administrative Agent and Syndication Agent Fee Letter,
the Lenders Fee Letter and the Valuation Agent Fee Letter.

“FFELP Loan” means a Consolidation Loan, a PLUS Loan, an SLS Loan or a Stafford
Loan.

“FFELP Loan Facilities” means the FFELP student loan conduit securitization
facilities established pursuant to (i) this Agreement; (ii) that certain Amended
and Restated Note Purchase and Security Agreement, dated as of the A&R Closing
Date, among Town Hall Funding I, the arrangers party thereto, the conduit
lenders party thereto, the alternate lenders party thereto, the LIBOR lenders
party thereto, Bank of America, N.A., as administrative agent, the managing

 

25



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

agents party thereto, The Bank of New York Mellon Trust Company, National
Association, as eligible lender trustee, JPMorgan Chase Bank, N.A., as
syndication agent, and Sallie Mae, Inc., as administrator; and (iii) that
certain Amended and Restated Note Purchase and Security Agreement, dated as of
the A&R Closing Date, among Town Center Funding I, the arrangers party thereto,
the conduit lenders party thereto, the alternate lenders party thereto, the
LIBOR lenders party thereto, Bank of America, N.A., as administrative agent, the
managing agents party thereto, The Bank of New York Mellon Trust Company,
National Association, as eligible lender trustee, JPMorgan Chase Bank, N.A., as
syndication agent, and Sallie Mae, Inc., as administrator.

“FFELP Program” means the Federal Family Education Loan Program authorized under
the Higher Education Act, including Stafford Loans, SLS Loans, PLUS Loans and
Consolidation Loans.

“Financing Costs” means an amount equal to the sum (without duplication) of
(i) the accrued Yield applicable to the Class A Notes for the preceding Yield
Period; (ii) the Non-Use Fee applicable to the Class A Notes for the preceding
Settlement Period; (iii) any past due Yield payable on the Class A Notes;
(iv) any past due Non-Use Fees applicable to the Class A Notes; (v) interest on
any related loans or other disbursements payable by the Lenders as a result of
unreimbursed draws on or under a Program Support Agreement supporting the
purchase of the Class A Notes; and (vi) increased costs of the Affected Parties
resulting from Yield Protection, if any.

“Fitch” means Fitch, Inc. (or its successors in interest).

“Floor” has the meaning assigned to such term in the Side Letter.

“Floor Income Rebate Account” means the special account created pursuant to
Section 2.04(c).

“Floor Income Rebate Fee” means the quarterly rebate fee payable to the
Department of Education on Trust Student Loans originated on or after April 1,
2006 for which interest payable by the related Obligors for such quarter exceeds
the Interest Subsidy Payments or Special Allowance Payments applicable to such
Trust Student Loans for such quarter.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States that are applicable to the circumstances as of the
date of determination and applied on a consistent basis.

“GLB Regulations” means the Joint Banking Agencies’ Privacy of Consumer
Financial Information, Final Rule (12 CFR Parts 40, 216, 332 and 573) or the
Federal Trade Commission’s Privacy of Consumer Financial Information, Final Rule
(16 CFR Part 313), as applicable, implementing Title V of the Gramm-Leach-Bliley
Act, Public Law 106-102, as amended.

 

26



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions or pertaining to
government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Grant” or “Granted” means to pledge, create and grant a security interest in
and with regard to property. A Grant of Trust Student Loans, other assets or of
any other agreement includes all rights, powers and options (but none of the
obligations) of the granting party thereunder.

“Guarantee” or “Guaranteed” means, with respect to a Student Loan, the insurance
or guarantee by the applicable Guarantor, in accordance with the terms and
conditions of the applicable Guarantee Agreement, of some or all of the
principal of and accrued interest on such Student Loan and the coverage of such
Student Loan by the Federal Reimbursement Contracts providing, among other
things, for reimbursement to such Guarantor for losses incurred by it on
defaulted Student Loans insured or guaranteed by such Guarantor.

“Guarantee Agreements” means the Federal Reimbursement Contracts, the Eligible
Lender Trustee Guarantee Agreements and any other guarantee or agreement issued
by a Guarantor to the Eligible Lender Trustee, which pertain to Student Loans,
providing for the payment by the Guarantor of amounts authorized to be paid
pursuant to the Higher Education Act to holders of qualifying Student Loans
guaranteed in accordance with the Higher Education Act by such Guarantor.

“Guarantee Payments” means, with respect to a Student Loan, any payment made by
a Guarantor pursuant to a Guarantee Agreement in respect of a Trust Student
Loan.

“Guarantee Percentage” means, with respect to a Student Loan, the percentage of
principal of and accrued interest on such Student Loan that is Guaranteed under
the applicable Guarantee Agreement.

“Guarantor” means any entity listed on Exhibit B to this Agreement authorized to
guarantee Student Loans under the Higher Education Act and with which the
Eligible Lender Trustee maintains in effect a Guarantee Agreement.

“Guaranty and Pledge Agreement” means the Guaranty and Pledge Agreement, dated
as of the Original Closing Date, between the Depositor and the Administrative
Agent.

“Higher Education Act” means the Higher Education Act of 1965, as amended or
supplemented from time to time, and all regulations and guidelines promulgated
thereunder.

“Holding Account Lender” means (i) any Non-Rated Lender and (ii) any other
Lender that has elected at its option to make a Lender Holding Deposit.

“Indemnified Party” has the meaning assigned to such term in Section 8.01(a).

 

27



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Indemnity Agreement” means the Indemnity Agreement entered into by SLM
Corporation, the Trust and the Administrative Agent dated as of the Original
Closing Date.

“Initial Cutoff Date” means the date set forth as such in the initial Advance
Request delivered under the Initial Note Purchase Agreement.

“Initial Note Purchase Agreement” has the meaning assigned to such term in the
Preliminary Statements.

“Initial Pool” means the pool of FFELP Loans owned by the Trust immediately
prior to the termination of the Churchill Bluemont Note Purchase Agreement.

“Intangible Assets” means the amount (to the extent reflected in determining
such consolidated stockholders’ equity) of all unamortized debt discount and
expense, unamortized deferred charges (which for purposes of this definition do
not include deferred taxes or premiums paid in connection with the purchase of
student loans), goodwill, patents, trademarks, service marks, trade names,
anticipated future benefit of tax loss carry-forwards, copyrights, organization
or developmental expenses and other intangible assets.

“Interest Accrual Period” means, each period from a Settlement Date until the
immediately succeeding Settlement Date, provided, that the initial Interest
Accrual Period shall be the period from the Closing Date until the first
Settlement Date.

“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of Adjusted Cash Income for such period to Interest Expense
for such period.

“Interest Expense” means, for any period, the aggregate amount which would
fairly be presented in the consolidated income statement of SLM Corporation and
its consolidated subsidiaries for such period (subject to normal year-end
adjustments) prepared in accordance with GAAP as “total interest expense.”

“Interest Subsidy Payments” means the interest subsidy payments on certain Trust
Student Loans authorized to be made by the Department of Education pursuant to
Section 428 of the Higher Education Act or similar payments authorized by
federal law or regulations.

“Interim Eligible Lender Trustee” means The Bank of New York Mellon Trust
Company, National Association, a national banking association, not in its
individual capacity but solely as eligible lender trustee for the Depositor
under the Depositor Interim Trust Agreement, for the Master Depositor under the
Master Depositor Interim Trust Agreement, or for the applicable Sellers under
the Seller Interim Trust Agreements, as applicable, and its successor or
successors and any other corporation which may at any time be substituted in its
place.

“Interim Trust Agreements” means collectively, the Seller Interim Trust
Agreements, the Master Depositor Interim Trust Agreement and the Depositor
Interim Trust Agreement.

“Investment Deficit” has the meaning assigned to such term in Section 2.01(d).

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

28



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“JPMorgan Daily/30 Day LIBOR Rate” shall mean, for any day, a rate per annum
equal to the thirty (30) day London-Interbank Offered Rate appearing on the
Bloomberg BBAM (British Bankers Association) Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by JPMorgan Chase
Bank, N.A., as Managing Agent for its Facility Group from time to time in
accordance with its customary practices for purposes of providing quotations of
interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 11:00 a.m. (London time) on such day or, if such day is
not a Business Day in London, the immediately preceding Business Day in London.
In the event that such rate is not available on any day at such time for any
reason, then the “JPMorgan Daily/30 Day LIBOR Rate” for such day shall be the
rate at which thirty (30) day U.S. Dollar deposits of $5,000,000 are offered by
the principal London office of JPMorgan Chase Bank, N.A. in immediately
available funds in the London interbank market at approximately 11:00 a.m.
(London time) on such day; and if JPMorgan Chase Bank, N.A. is for any reason
unable to determine the JPMorgan Daily/30 Day LIBOR Rate in the foregoing manner
or has determined in good faith that the JPMorgan Daily/30 Day LIBOR Rate
determined in such manner does not accurately reflect the cost of acquiring,
funding or maintaining an Advance, the JPMorgan Daily/30 Day LIBOR Rate for such
day shall be the greater of (a) the JPMorgan Prime Rate for such day and (b) the
sum of 0.50% and the Federal Funds Rate for such day.

“JPMorgan Prime Rate” means a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its “prime rate.” The “prime rate” is a rate set by
JPMorgan Chase Bank, N.A. based upon various factors including JPMorgan Chase
Bank, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the prime rate
announced by JPMorgan Chase Bank, N.A. shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Lead Arrangers” means J.P. Morgan Securities LLC (formerly known as J.P. Morgan
Securities Inc.) and Merrill Lynch, Pierce, Fenner & Smith Incorporated (as
successor by merger to Banc of America Securities LLC).

“Legal Final Maturity Date” means the date occurring on the 40th anniversary of
the termination of a Revolving Period that is not capable of being reinstated
under the terms of this Agreement.

“Lender Guarantor” means any Person which has provided in favor of the
Administrative Agent an irrevocable guaranty or provided an irrevocable letter
of credit, to secure the obligations of a Non-Rated Lender to fund a Capitalized
Interest Advance.

“Lender Holding Account” has the meaning assigned to such term in
Section 2.23(a).

“Lender Holding Deposit” has the meaning assigned to such term in
Section 2.23(a).

“Lenders” means, collectively, the Conduit Lenders, the Alternate Lenders and
the LIBOR Lenders.

 

29



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Lenders Fee Letter” means the Second Amended and Restated Lenders Fee Letter,
dated as of the A&R Closing Date, among the Trust and the Managing Agents from
time to time party thereto.

“Liabilities” means the sum of the Trust’s obligations with respect to (a) the
Aggregate Note Balance, (b) all accrued and unpaid Financing Costs applicable
thereto to the extent not included in the Aggregate Note Balance, (c) any
accrued and unpaid fees, including Servicing Fees, Eligible Lender Trustee Fees
and any other fees or payment obligations (other than borrower benefits to the
extent the associated reduction in yield has been prefunded in the Borrower
Benefit Account) payable by the Trust pursuant to the Transaction Documents,
(d) any outstanding Servicer Advances, (e) amounts due and unpaid under the
Revolving Credit Agreement, (f) all amounts payable by the Trust with respect to
the Trust Student Loans to the Department or any Guarantor then due and owing,
regardless of whether such amounts may be netted or deducted from payments to be
received from the Department or such Guarantor (other than any such amount
payable from or with respect to which the Trust will be reimbursed from the
Floor Income Rebate Account) and (g) any other accrued and unpaid Obligations.

“LIBOR Advance” means an Advance funded with reference to the LIBOR Rate.

“LIBOR Base Rate” means:

(i) for any Tranche Period for any Alternate Lender or Conduit Lender:

(a) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate that
appears on the page of the Reuters Screen that displays an average British
Bankers Association Interest Settlement Rate (such page currently being LIBOR01)
for deposits in United States dollars (for delivery on the first day of such
period) with a term equivalent to such period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
period;

(b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in United States dollars (for delivery on
the first day of such period) with a term equivalent to such period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such period; or

(c) in the event the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the applicable Managing
Agent as the rate of interest at which Dollar deposits (for delivery on the
first day of such period) in same day funds in the approximate amount of the
applicable investment to be funded by reference to the LIBOR Rate and with a
term equivalent to such period would be offered by its London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such period; and

 

30



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(ii) for any day during an Interest Accrual Period for any LIBOR Lender:

(a) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the Administrative Agent to be the offered rate that appears
on the page of the Reuters Screen on such day that displays an average British
Bankers Association Interest Settlement Rate (such page currently being LIBOR01)
for deposits in United States dollars (for delivery on a date two Business Days
later) with a term equivalent to one month;

(b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the Administrative Agent to be the offered rate on such day
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in United States dollars (for
delivery on a date two Business Days later) with a term equivalent to one month;
or

(c) in the event the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
on such day as the rate of interest at which Dollar deposits (for delivery on a
date two Business days later than such day) in same day funds in the approximate
amount of the applicable investment to be funded by reference to the LIBOR Rate
and with a term equivalent to one month would be offered by its London Branch to
major banks in the London interbank eurodollar market at their request.

“LIBOR Lender” means any Person identified as a LIBOR Lender on Exhibit A
attached hereto, as such Exhibit may be amended, restated or otherwise revised
from time to time, and any successors or assigns (subject to Section 10.04).

“LIBOR Rate” for any Tranche Period (when used with respect to any Alternate
Lender) or for any day during an Interest Accrual Period (when used with respect
to any LIBOR Lender), means a rate per annum determined by the Administrative
Agent pursuant to the following formula:

 

  LIBOR Rate    =   

LIBOR Base Rate

           1.00 - Eurodollar Reserve Percentage   

“Liquidated Student Loan” means any defaulted Trust Student Loan liquidated by
the Servicer (which shall not include any Trust Student Loan on which payments
pursuant to the applicable Guarantee are received) or which the Servicer has,
after using all reasonable efforts to realize upon such Trust Student Loan,
determined to charge off in accordance with the applicable Servicing Policies.

 

31



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Liquidation Proceeds” means, with respect to any Liquidated Student Loan which
became a Liquidated Student Loan during the current Settlement Period in
accordance with the applicable Servicing Policies, the moneys collected in
respect of the liquidation thereof from whatever source, other than Recoveries,
net of the sum of any amounts expended by the Servicer in connection with such
liquidation and any amounts required by law to be remitted to the Obligor on
such Liquidated Student Loan.

“Liquidity Expiration Date” means January 11, 2013, or if such date is extended
pursuant to Section 2.16(a), the date to which it is so extended.

“Liquidity Non-Renewing Facility Group” means a Facility Group that has
determined not to extend the Liquidity Expiration Date in accordance with
Section 2.16(a).

“Lockbox Bank” means a bank that maintains a lockbox into which a Subservicer,
or the Obligors of the Trust Student Loans serviced by such Subservicer, deposit
Collections.

“Lockbox Bank Fees” means fees, reasonable expenses and charges of a Lockbox
Bank as may be agreed to in writing by the Administrator and the Lockbox Bank;
provided, that the fees (excluding reasonable expenses and charges) of a Lockbox
Bank shall not exceed in the aggregate $2,500 per annum.

“Managing Agent” means each of the agents identified as a Managing Agent on
Exhibit A attached hereto as such Exhibit may be amended, restated or otherwise
revised from time to time, acting on behalf of its related LIBOR Lenders and its
related Conduit Lenders, Alternate Lenders and Program Support Providers under
this Agreement, as applicable, and any of its successors or assigns (subject to
Section 10.04).

“Market Value Percentage” has the meaning assigned to such term in the Valuation
Agent Agreement.

“Master Depositor” means Churchill Funding LLC, a Delaware limited liability
company.

“Master Depositor Interim Trust Agreement” means the interim trust agreement,
dated as of February 29, 2008, between the Master Depositor and the Interim
Eligible Lender Trustee.

“Master Servicer” means Sallie Mae, Inc., a Delaware corporation, and its
successors and permitted assigns.

“Material Adverse Effect” means a material adverse effect on:

(a) with respect to the Trust, the status, existence, perfection, priority or
enforceability of the Administrative Agent’s interest in the Pledged Collateral
or the ability of the Trust to perform its obligations under this Agreement or
any other Transaction Document or the ability to collect on a material portion
of the Pledged Collateral; or

 

32



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(b) with respect to any other Person, the ability of the applicable Person to
perform its obligations under this Agreement or any other Transaction Document.

“Material Subservicer” means, as of any date of determination, any Subservicer
responsible for servicing more than 15% of the Trust Student Loans by aggregate
Principal Balance.

“Maturity Non-Renewing Facility Group” means a Facility Group that has
determined not to extend the Scheduled Maturity Date in accordance with
Section 2.16(b).

“Maximum Advance Amount” means, for any Advance Date:

(a) with respect to a Purchase Price Advance, an amount equal to the lesser of
(i) the Maximum Financing Amount minus the sum of (A) the Capitalized Interest
Account Unfunded Balance and (B) the Aggregate Note Balance and (ii) the
aggregate Collateral Value of the Eligible FFELP Loans being acquired;

(b) with respect to an Excess Collateral Advance, an amount equal to the Maximum
Financing Amount minus the sum of (A) the Capitalized Interest Account Unfunded
Balance and (B) the Aggregate Note Balance (after giving effect to any Purchase
Price Advance to be made on such Advance Date); and

(c) with respect to a Capitalized Interest Advance, an amount equal to the
lesser of (i) the aggregate Commitments of all Lenders minus the Aggregate Note
Balance and (ii) the amount necessary to cause the amount on deposit in the
Capitalized Interest Account to equal the Required Capitalized Interest Account
Balance.

“Maximum Financing Amount” means at any time on or after (i) the A&R Closing
Date and prior to January 11, 2013, $2,500,000,000.00, (ii) January 11, 2013 and
prior to January 10, 2014, $2,166,666,666.66, and (iii) January 10, 2014,
$1,833,333,333.34, as such amount may be adjusted from time to time pursuant to
Sections 2.03 and 2.21.

“Minimum Asset Coverage Requirement” means an Asset Coverage Ratio of greater
than or equal to 100%.

“MNPI” has the meaning assigned to such term in Section 10.02(b).

“Monthly Administrative Agent’s Report” means the report to be delivered by the
Administrative Agent pursuant to Section 2.05(a).

“Monthly Rebate Fee” means the monthly rebate fee payable to the Department of
Education on the Trust Student Loans which are Consolidation Loans.

“Monthly Report” means a report, in substantially the form of Exhibit C hereto,
prepared by the Administrator and furnished to the Administrative Agent.

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

33



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six years contributed to by the Trust or any ERISA
Affiliate.

“Net Adjusted Revenue” means, for any period, Adjusted Revenue for such period
less Interest Expense and Operating Expenses for such period.

“New York UCC” means the New York Uniform Commercial Code as in effect from time
to time.

“Non-Defaulting Lender” has the meaning assigned to such term in
Section 2.01(d).

“Non-Rated Lender” means, as of any date of determination, any Alternate Lender,
LIBOR Lender or Committed Conduit Lender which does not satisfy any of the
following: (i) has a short-term unsecured indebtedness rating of at least “A-1”
by S&P or “Prime-1” by Moody’s, (ii) has a Lender Guarantor which has a
short-term unsecured indebtedness rating of at least “A-1” by S&P or “Prime-1”
by Moody’s, or (iii) has a Qualified Program Support Provider.

“Non-Renewal Step-Up Rate” has the meaning assigned to such term in the Lenders
Fee Letter.

“Non-U.S. Lender” has the meaning assigned to such term in Section 2.20(d).

“Non-Use Fee” means, with respect to each Facility Group, a non-use fee, payable
monthly by the Trust to the Managing Agent for such Facility Group as set forth
in the Lenders Fee Letter.

“Note” means a Class A Note issued by the Trust hereunder to a Registered Owner.

“Note Account” has the meaning specified in Section 2.11.

“Note Purchase” means the purchase of Class A Notes under this Agreement.

“Note Purchasers” means the Lenders and, if applicable, their respective Program
Support Providers, and their respective successors and assigns (subject to
Section 10.04). Each Facility Group shall purchase its Class A Notes and
otherwise act through its Managing Agent.

“Note Register” has the meaning assigned to such term in Section 3.05(a).

“Note Registrar” has the meaning assigned to such term in Section 3.05(a).

“Notice of Release” has the meaning assigned to such term in
Section 2.18(b)(iii).

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Trust to the
Secured Creditors, arising under or in connection with this Agreement or any
other Transaction Document or the transactions contemplated hereby or thereby
and shall include, without limitation, all liability for principal of

 

34



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

and Financing Costs on the Class A Notes, closing fees, unused line fees, audit
fees, Administrative Agent Fees, Syndication Agent Fees, Co-Valuation Agents
Fees, expense reimbursements, indemnifications, and other amounts due or to
become due under the Transaction Documents, including, without limitation,
interest, fees and other obligations that accrue after the commencement of an
insolvency proceeding (in each case whether or not allowed as a claim in such
insolvency proceeding).

“Obligor” means the borrower or co-borrower or any other Person obligated to
make payments with respect to a Student Loan.

“Officer’s Certificate” means a certificate signed and delivered by an
Authorized Officer.

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.

“Omnibus Reaffirmation and Amendment” means the Omnibus Reaffirmation and
Amendment dated as of the A&R Closing Date, among the Trust, the Eligible Lender
Trustee, the Interim Eligible Lender Trustee, The Bank of New York Mellon Trust
Company, National Association, as eligible lender trustee under the Eligible
Lender Trustee Agreements, The Bank of New York Mellon Trust Company, National
Association, as eligible lender trustee on behalf of Cavalier Funding LLC, the
Depositor, the Master Depositor, each Seller, Cavalier Funding LLC, Sallie Mae,
Inc., SLM Corporation and the Administrative Agent.

“Omnibus Waiver and Consent” means that certain Omnibus Waiver and Consent dated
as of February 29, 2008 given by SLM Education Credit Finance Corporation and
SLM Corporation.

“Ongoing Seller” means any of the Sellers other than Mustang Funding I, LLC,
Mustang Funding II, LLC and Phoenix Fundings LLC.

“Operating Expenses” means, for any period, the aggregate amount which would
fairly be presented in the consolidated income statement of SLM Corporation and
its consolidated subsidiaries for such period (subject to normal year-end
adjustments) prepared in accordance with GAAP as “total operating expenses.”

“Opinion of Counsel” means an opinion in writing of outside legal counsel, who
may be counsel or special counsel to the Trust, any Affiliate of the Trust, the
Eligible Lender Trustee, the Administrator, the Administrative Agent, the
Syndication Agent, any Managing Agent or any Lender.

“Original Closing Date” means January 15, 2010.

“Original Obligations” has the meaning assigned to such term in Section 1.06.

 

35



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Original Amendment and Reaffirmation” the Amended and Restated Omnibus
Reaffirmation and Amendment dated as of January 14, 2011, among the Trust, the
Eligible Lender Trustee, the Interim Eligible Lender Trustee, the Depositor, the
Master Depositor, each Seller (other than Cavalier Funding 1 LLC), Sallie Mae,
Inc., SLM Corporation and the Administrative Agent.

“Other Applicable Taxes” has the meaning assigned to such term in Section 2.13.

“Other Taxes” has the meaning assigned to such term in Section 2.20(a).

“Outstanding” means, when used with respect to Class A Notes, as of the date of
determination, all Class A Notes theretofore authenticated and delivered under
this Agreement except,

(a) Class A Notes theretofore cancelled by the Note Registrar or delivered to
the Note Registrar for cancellation; and

(b) Class A Notes for whose payment or repayment money in the necessary amount
and currency and in immediately available funds has been theretofore deposited
with the Administrative Agent for the Registered Owners of such Class A Notes;
and

(c) Class A Notes which have been exchanged for other Class A Notes, or in lieu
of which other Class A Notes have been delivered, pursuant to this Agreement.

“Participant” has the meaning assigned to such term in Section 10.04(m).

“Patriot Act” has the meaning assigned to such term in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Excess Collateral Release” means a release of Pledged Collateral to
the holder of the Excess Distribution Certificate pursuant to Section 2.18(d);
provided that so long as the Depositor or any Affiliate of the Depositor is the
holder of the Excess Distribution Certificate, the Depositor or such Affiliate,
as applicable, to the extent it transfers the Student Loans received in
connection with such release, does so only in a manner providing for (i) a
transfer of loans consistent with those set forth in the definition of Permitted
Release under clauses (a), (b), (c), (d), (e), (f) or (h) (but excluding any
specific requirements set forth in Section 2.18(b)(iv)(I)(A) or Section 2.18(c))
or (ii) a transfer to a special purpose entity which is not inconsistent with
the factual assumptions set forth in the opinion letters referred to in Section
5.02(h).

“Permitted Lockbox” means a lockbox arrangement between a Subservicer and a
Lockbox Bank approved by the Administrative Agent, with respect to which
Collections from Obligors whose Student Loans are serviced by such Subservicer
are sent to the related lockboxes and are forwarded by the applicable Lockbox
Bank to the Collection Account within two Business Days after receipt of good
funds.

 

36



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Permitted Release” means a release of Pledged Collateral in connection with
(a) a Take Out Securitization, (b) a Whole Loan Sale, (c) a Fair Market Auction,
(d) a Permitted SPE Transfer, (e) a Permitted Seller Buy-Back, (f) a Servicer
Buy-Out, (g) a Permitted Excess Collateral Release or (h) any other transfer of
Pledged Collateral with respect to which the Administrative Agent has received a
Required Legal Opinion.

“Permitted Seller Buy-Back” means an arm’s length transfer of Pledged Collateral
by the Trust to the Depositor and subsequently by the Depositor to the
applicable Seller, so long as the aggregate principal amount of all such
Permitted Seller Buy-Backs since February 29, 2008, does not exceed ten percent
of the lesser of (i) the highest Aggregate Note Balance outstanding at any time
under this Agreement and (ii) the aggregate original principal amount of all
Student Loans sold, directly or indirectly to the Trust by SLM Education Credit
Finance Corporation, including any Student Loans deemed to have been sold by SLM
Education Credit Finance Corporation, in its capacity as the assignee of the
Student Loan Marketing Association.

“Permitted SPE Sale Agreement” means (i) the Sale Agreement Master
Securitization Terms Number 1000, dated as of April 24, 2009, among the
Depositor, as seller, VL Funding LLC, as purchaser, the Master Servicer, the
Eligible Lender Trustee and The Bank of New York Mellon Trust Company, National
Association, as Purchaser Eligible Lender Trustee and (ii) any other sale
agreement among the Depositor, as seller, a Permitted SPE Transferee, as
purchaser, the Master Servicer, the Eligible Lender Trustee and The Bank of New
York Mellon Trust Company, National Association, as Purchaser Eligible Lender
Trustee.

“Permitted SPE Transfer” means an arm’s length transfer of Pledged Collateral by
the Trust to the Depositor and subsequently by the Depositor to a Permitted SPE
Transferee pursuant to a Permitted SPE Sale Agreement.

“Permitted SPE Transferee” means (i) a Related SPE Seller or (ii) a special
purpose entity established by SLM Corporation or SLM Education Credit Finance
Corporation, which is not a Seller (other than VL Funding LLC and VK Funding
LLC), for which the Administrative Agent has received an Opinion of Counsel
reasonably satisfactory to it as to the non-consolidation of such special
purpose entity with SLM Corporation, Sallie Mae, Inc., the Sellers, the Master
Depositor, the Depositor and the Related SPE Trusts under each other FFELP Loan
Facility.

“Person” means an individual, partnership, corporation (including a statutory
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.

“Platform” has the meaning assigned to such term in Section 10.02(b).

“Pledged Collateral” has the meaning specified in Section 2.10.

“PLUS Loan” means a student loan originated under the authority set forth in
Section 428A or B (or a predecessor section thereto) of the Higher Education Act
and shall include student loans designated as “PLUS Loans” or “Grad PLUS Loans,”
as defined under the Higher Education Act.

 

37



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Post-Legislation Consolidation Loan” means a Consolidation Loan originated on
or after October 1, 2007.

“Potential Amortization Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute an Amortization Event.

“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.

“Power of Attorney” means that certain Power of Attorney of the Trust dated as
of the Original Closing Date, appointing Bank of America, N.A., as
Administrative Agent, as the Trust’s attorney-in-fact.

“Primary Servicing Fee” for any Settlement Date has the meaning specified in
Attachment A to the Servicing Agreement, and shall include any such fees from
prior Settlement Dates that remain unpaid.

“Prime Rate” means, for any day, a fluctuating rate per annum equal to the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its “prime rate.” The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in the prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Principal Balance” means, with respect to any Student Loan and any specified
date, the outstanding principal amount of such Student Loan, plus accrued and
unpaid interest thereon to be capitalized.

“Principal Distribution Amount” means, with respect to any Settlement Date,
(i) during a Revolving Period so long as no Termination Event has occurred and
is continuing, the excess, if any, of (a) the Aggregate Note Balance as of the
end of the related Settlement Period over (b) the lesser of the (x) the Adjusted
Pool Balance and (y) the Maximum Financing Amount minus the Capitalized Interest
Account Unfunded Balance, as of the end of the related Settlement Period, and
(ii) at any other time, the Aggregate Note Balance.

“Pro Rata Share” means (a) with respect to any particular Facility Group, a
fraction (expressed as a percentage) the numerator of which is the aggregate
Commitment of such Facility Group and the denominator of which is the Maximum
Financing Amount; (b) with respect to any Lender within a Facility Group, the
percentage of such Facility Group’s Pro Rata Share allocated to such Lender by
its Managing Agent; and (c) with respect to any repayment of Class A Notes with
respect to any Lender, a fraction (expressed as a percentage) the numerator of
which is the Aggregate Note Balance attributable to such Lender, and the
denominator of which is the Aggregate Note Balance; provided, that for so long
as any Lender is a Defaulting Lender, the Aggregate Note Balance attributable to
such Lender shall be disregarded for purposes of determining such calculation
and its Pro Rata Share under this clause (c) shall be deemed to be zero.

 

38



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Program Support Agreement” means, with respect to any Conduit Lender, any
liquidity agreement or any other agreement entered into by any Program Support
Provider providing for the issuance of one or more letters of credit for the
account of such Conduit Lender (or any related commercial paper issuer that
finances such Conduit Lender), the issuance of one or more surety bonds for
which such Conduit Lender or such related issuer is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by the
Conduit Lender or such related issuer to any Program Support Provider of any
interest in a Class A Note (or portions thereof or participations therein)
and/or the making of loans and/or other extensions of liquidity or credit to the
Conduit Lender or such related issuer in connection with its commercial paper
program, together with any letter of credit, surety bond or other instrument
issued thereunder.

“Program Support Provider” means and includes any Person now or hereafter
extending liquidity or credit or having a commitment to extend liquidity or
credit to or for the account of, or to make purchases from, a Conduit Lender (or
any related commercial paper issuer that finances such Conduit Lender) in
support of commercial paper issued, directly or indirectly, by such Conduit
Lender in order to fund Advances made by such Conduit Lender hereunder or
issuing a letter of credit, surety bond or other instrument to support any
obligations arising under or in connection with such Conduit Lender’s or such
related issuer’s commercial paper program, but only to the extent that such
letter of credit, surety bond, or other instrument supported either CP issued to
make Advances and purchase the Class A Notes hereunder or was dedicated to that
Program Support Provider’s support of the Conduit Lender as a whole rather than
one particular issuer (other than the Trust) within such Conduit Lender’s
commercial paper program.

“Program Support Termination Event” means the earliest to occur of the
following: (a) any Program Support Provider related to a Conduit Lender has its
rating lowered below “A-1” by S&P, “Prime-1” by Moody’s or “F1” by Fitch (if
rated by Fitch), unless a replacement Program Support Provider having ratings of
at least “A-1” by S&P, “Prime-1” by Moody’s and “F1” by Fitch (if rated by
Fitch) is substituted within 30 days of such downgrade or alternative
arrangements are then in place that are sufficient to continue to enable such
Rating Agency to rate the affected CP at least “A-1” by S&P, “Prime-1” by
Moody’s and “F1” by Fitch (if rated by Fitch); (b) any Program Support Provider
shall fail to honor any of its payment obligations under its Program Support
Agreement unless alternative arrangements are then in place that are sufficient
to continue to enable such Rating Agency to rate the affected CP at least “A-1”
by S&P, “Prime-1” by Moody’s and “F1” by Fitch (if rated by Fitch); (c) a
Program Support Agreement shall cease for any reason to be in full force and
effect or be declared null and void; or (d) the final maturity date of such
Program Support Agreement (unless such final maturity date is extended pursuant
to the Program Support Agreement).

“Proprietary Institution” means a for-profit vocational school.

“Proprietary Loan” means a loan made to or for the benefit of a student
attending a Proprietary Institution; provided, however, that if a Student Loan
that was initially a Proprietary Loan is consolidated, that Student Loan shall
no longer be a Proprietary Loan.

“Public Lender” has the meaning assigned to such term in Section 10.02(b).

 

39



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Purchase Agreement” means each Purchase Agreement between a Seller (other than
a Related SPE Seller), the Interim Eligible Lender Trustee, if applicable,
Sallie Mae, Inc., as master servicer, and the Master Depositor, together with
all purchase agreements, blanket endorsements and bills of sale executed
pursuant thereto.

“Purchase Price Advance” means an Advance made to fund the purchase by the Trust
of Eligible FFELP Loans.

“Qualified Institution” means the Administrative Agent or, with the written
consent of the Administrative Agent and the Trust (or the Administrator on
behalf of the Trust), any bank or trust company which has (a) a long-term
unsecured debt rating of at least “A2” by Moody’s and at least “A” by S&P and
(b) a short-term rating of at least “Prime-1” by Moody’s and at least “A-1” by
S&P.

“Qualified Program Support Provider” means, with respect to a Committed Conduit
Lender, any Program Support Provider to such Conduit Lender which has a
short-term unsecured indebtedness rating of at least “A-1” by S&P or “Prime-1”
by Moody’s.

“Rating Agencies” means each of Moody’s, S&P and Fitch.

“Rating Agency Condition” means, with respect to a particular amendment to or
change in the Transaction Documents, that each Rating Agency rating the CP of
any Conduit Lender shall, if required pursuant to such Conduit Lender’s program
documents or by the related Managing Agent, have provided a statement in writing
that such amendment or change will not result in a withdrawal or reduction of
the ratings of such CP.

“Ratings Request” has the meaning assigned to such term in Section 2.15(d).

“Records” means all documents, books, records, Student Loan Notes and other
information (including without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights)
maintained with respect to Trust Student Loans or otherwise in respect of the
Pledged Collateral.

“Recoveries” means moneys collected from whatever source with respect to any
Liquidated Student Loan which was written off in prior Settlement Periods or
during the current Settlement Period, net of the sum of any amounts expended by
the Servicer with respect to such Student Loan for the account of any Obligor
and any amounts required by law to be remitted to any Obligor.

“Register” means that register maintained by the Administrative Agent, pursuant
to Section 10.04(j), on which it will record the Lenders’ rights hereunder, and
each assignment and acceptance and participation.

“Registered Owner” means the Person in whose name a Note is registered in the
Note Register. The Managing Agents shall be the initial Registered Owners.

 

40



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Regulatory Change” means, relative to any Affected Party:

(a) after the A&R Closing Date, any change in or the adoption or implementation
of, any new (or any new interpretation or administration of any existing):

(i) United States federal or state law or foreign law applicable to such
Affected Party;

(ii) regulation, interpretation, directive, requirement, guideline or request
(whether or not having the force of law) applicable to such Affected Party of
(A) any court or Governmental Authority charged with the interpretation or
administration of any law referred to in clause (a)(i) above or (B) any fiscal,
monetary or other authority having jurisdiction over such Affected Party; or

(iii) generally accepted accounting principles or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement, guideline or request referred to in clause (a)(i) or (a)(ii) above;

(b) any change after the A&R Closing Date in the application to such Affected
Party (or any implementation by such Affected Party) of any existing law,
regulation, interpretation, directive, requirement, guideline or request
referred to in clause (a)(i), (a)(ii) or (a)(iii) above; or

(c) the compliance, whether commenced prior to or after the A&R Closing Date
hereof, by any Affected Party with (w) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof (the
“Dodd-Frank Act”), (x) all requests, rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (“Basel III”), (y) Article 122a of CRD or
(z) any existing or future rules, regulations, guidance, interpretations or
directives from the U.S. or foreign bank regulatory agencies relating to the
Dodd-Frank Act, Basel III or Article 122a of CRD (whether or not having the
force of law).

“Related LIBOR Rate” means, with respect to any CP Advance and any Yield Period,
the LIBOR Base Rate that would be applicable under clause (ii) of the definition
thereof to a LIBOR Advance with an Interest Accrual Period corresponding to the
related Settlement Period; provided, that if any Conduit Lender calculates its
CP Rate based on match-funding rather than pool funding, the Related LIBOR Rate
for such Conduit Lender shall be calculated based on an interest rate equal to
the weighted average of the LIBOR Base Rate under clause (ii) of the definition
thereof as calculated on each date during which CP is issued to fund or maintain
the CP Advances during the related Settlement Period and as reported to the
Administrative Agent by the applicable Managing Agent under Section 2.27.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

41



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Related SPE Sellers” means Town Hall Funding LLC and Town Center Funding LLC,
each a Delaware limited liability company.

“Related SPE Trusts” means Town Hall Funding I and Town Center Funding I, each a
Delaware statutory trust.

“Release Reconciliation Statement” has the meaning assigned to such term in
Section 2.18.

“Released Collateral” means any Pledged Collateral released pursuant to
Section 2.18.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

“Reported Liabilities” means, as of any date, the Liabilities of the Trust (less
amounts then outstanding under the Revolving Credit Agreement) reported to the
Trust (or to the Administrator on behalf of the Trust) as set forth in the most
recent Monthly Report and as adjusted for any Advances made since the date of
such Monthly Report or with respect to which the Trust (or the Administrator on
behalf of the Trust) has actual knowledge.

“Reporting Date” means the twenty-second (22nd) day of each calendar month,
beginning February 22, 2010 or, if such day is not a Business Day, the
immediately preceding Business Day.

“Requested Advance Amount” means the amount of the Advance that is requested by
the Trust.

“Required Borrower Benefit Amount” means (i) any amount required to be deposited
into the Borrower Benefit Account pursuant to Section 6.26(a)(ii) and (ii) any
Borrower Benefit Amount.

“Required Capitalized Interest Account Balance” means (i) at any time that no
Capitalized Interest Account Funding Event has occurred and is continuing, $0,
(ii) after the occurrence and during the continuation of a Capitalized Interest
Account Funding Event, the Capitalized Interest Account Specified Balance, and
(iii) at any time a Maturity Non-Renewing Facility Group is required to make a
Capitalized Interest Advance pursuant to Section 2.21(b), the amount of such
Capitalized Interest Advance.

“Required Holding Deposit Amount” has the meaning assigned to such term in
Section 2.23.

“Required Legal Opinion” means an opinion of Orrick, Herrington & Sutcliffe LLP,
or such other outside counsel to the Trust reasonably acceptable to the
Administrative Agent, with respect to the true sale of Trust Student Loans and
non-consolidation issues that describes the facts of the proposed transaction
and contains conclusions reasonably determined by the Administrative Agent to be
in form and substance similar to the conclusions contained in the legal opinions
previously delivered to and accepted by the Administrative Agent on the Original
Closing Date.

 

42



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Required Managing Agents” means, at any time, not less than three Managing
Agents representing Facility Groups then holding at least 66-2/3% of the
Aggregate Note Balance; provided, that if there are no outstanding Advances,
then “Required Managing Agents” means at such time not less than three Managing
Agents representing Facility Groups then holding at least 66-2/3% of the
Commitments; and provided further, that the Commitments and Advances held by a
Distressed Lender’s Facility Group shall not be included in determining whether
Required Managing Agents have approved or not approved any amendments, waivers
or other actions requiring the approval of the Required Managing Agents under
this Agreement or any other Transaction Document.

“Required Ratings” has the meaning assigned to such term in Section 2.15(d).

“Reserve Account” means the special account created pursuant to Section 2.06(b).

“Reserve Account Specified Balance” means (a) on the Closing Date and for each
Settlement Period, cash or Eligible Investments in an amount equal to
one-quarter of one percent (0.25%) of the Student Loan Pool Balance as of the
Closing Date, or as of the last day of that Settlement Period, as applicable,
and (b) for each Advance Date, the sum of (i) the Reserve Account Specified
Balance as of the last day of the most recent Settlement Period (or, if prior to
the end of the first Settlement Period ending after the Closing Date, the
Closing Date) and (ii) one-quarter of one percent (0.25%) of the Principal
Balance of the Additional Student Loans purchased by the Trust since the last
day of the most recent Settlement Period (including Additional Student Loans
being purchased by the Trust with the Advance to be made on such Advance Date);
provided, however, that the Reserve Account Specified Balance shall be not less
than $500,000.

“Reset Date” means with respect to any LIBOR Advance made by an Alternate Lender
or a Conduit Lender, the last Business Day of the related Tranche Period.

“Revolving Credit Agreement” means the subordinated revolving credit agreement,
dated as of February 29, 2008, between the Trust and SLM Corporation to (i) fund
the difference, if any, between the amount of each related Advance and the fair
market value of the Eligible FFELP Loans purchased pursuant to the Sale
Agreement on the related date of purchase and (ii) at the option of SLM
Corporation, to cure any breach of the Minimum Asset Coverage Requirement caused
by an adjustment of the Applicable Percentage, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time.

“Revolving Period” means (A) the period commencing on the Original Closing Date
and terminating on the earliest to occur of (i) the Scheduled Maturity Date,
(ii) the first day of an Amortization Period and (iii) the Termination Date, and
(B) any other period beginning on the date of reinstatement of a Revolving
Period pursuant to Section 7.01(i) or Section 7.01(j) and terminating on the
earliest to occur thereafter of (i) the Scheduled Maturity Date, (ii) the first
day of an Amortization Period and (iii) the Termination Date.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

43



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Sale Agreement” means the Sale Agreement, dated as of February 29, 2008, among
the Depositor, the Trust, the Interim Eligible Lender Trustee and the Eligible
Lender Trustee, and under which the Depositor may from time to time transfer
certain Eligible FFELP Loans to the Trust, together with all sale agreements,
blanket endorsements and bills of sale executed pursuant thereto.

“Schedule of Trust Student Loans” means a listing of all Trust Student Loans
delivered to and held by the Administrative Agent (which Schedule of Trust
Student Loans may be in the form of microfiche, CD-ROM, electronic or magnetic
data file or other medium acceptable to the Administrative Agent), as from time
to time amended, supplemented, or modified, which Schedule of Trust Student
Loans shall be the master list of all Trust Student Loans then comprising a part
of the Pledged Collateral pursuant to this Agreement.

“Scheduled Maturity Date” means January 9, 2015, or if such date is extended
pursuant to Section 2.16(b), the date to which it is so extended.

“Secured Creditors” means the Administrative Agent, the Syndication Agent, each
Conduit Lender, LIBOR Lender, Alternate Lender, Managing Agent, Co-Valuation
Agent and Program Support Provider, and any assignee or participant of any
Lender or any Program Support Provider pursuant to the terms hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Intermediary” means Bank of America, N.A. and its successors or
assigns.

“Securitization Value Percentage” has the meaning assigned to such term in the
Valuation Agent Agreement.

“Seller Interim Trust Agreements” means (i) the interim trust agreement, dated
February 29, 2008, between the Interim Eligible Lender Trustee and VG Funding,
LLC, and (ii) the interim trust agreement, dated February 29, 2008, between the
Interim Eligible Lender Trustee and Phoenix Fundings LLC.

“Sellers” means one or more of SLM Education Credit Finance Corporation, VG
Funding, LLC, VL Funding LLC, Mustang Funding I, LLC, Mustang Funding II, LLC,
Phoenix Fundings LLC, VK Funding LLC, Cavalier Funding 1 LLC and the Related SPE
Sellers, and such other subsidiaries of SLM Corporation as may be agreed upon by
the Required Managing Agents (provided, however, that if a proposed seller is a
special purpose subsidiary of SLM Corporation for which the Master Servicer is
responsible for any repurchase obligations, only the consent of the
Administrative Agent shall be required) and with respect to which the
requirements of Section 4.04 have been satisfied.

“Servicer” means the Master Servicer or a Subservicer.

“Servicer Advances” means any Financing Costs advanced by the Master Servicer
pursuant to Section 2.17.

 

44



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Servicer Buy-Out” means the right of the Master Servicer, as set forth in
Section 3.05(h) of the Servicing Agreement, to purchase any Trust Student Loans
(when added to the aggregate Principal Balance of all Trust Student Loans
previously purchased pursuant to a Servicer Buy-Out) in an amount not to exceed
2%, in the aggregate since February 29, 2008, of the Aggregate Note Balance then
Outstanding.

“Servicer Default” means a “Servicer Default” as defined in Section 5.01 of the
Servicing Agreement.

“Servicing Agreement” means, individually or collectively, (a) the Amended and
Restated Servicing Agreement, dated as of the Original Closing Date, among the
Trust, the Master Servicer, the Eligible Lender Trustee, the Administrator and
the Administrative Agent, (b) (i) the Subservicing Agreement dated as of the
Original Closing Date, among Pennsylvania Higher Education Assistance Agency, as
subservicer, the Master Servicer, the Trust and the Eligible Lender Trustee,
(ii) the Federal FFEL Subservicing Agreement dated June 4, 2008, among ACS
Education Services, Inc., as subservicer, the Master Servicer, the
Administrator, the Trust and the Eligible Lender Trustee, (iii) the Subservicing
Agreement dated as of September 30, 2008, among Education Loan Servicing
Corporation, doing business as Xpress Loan Servicing, as subservicer, the Master
Servicer, the Administrator, the Trust and the Eligible Lender Trustee, and
(iv) the Subservicing Agreement dated as of July 22, 2011, among Great Lakes
Educational Loan Services, Inc., as subservicer, the Master Servicer, the
Administrator, the Trust and the Eligible Lender Trustee, (c) any other
servicing agreement among the Trust, the Master Servicer and any Subservicer
under which the respective Subservicer agrees to administer and collect the
Trust Student Loans but the Master Servicer remains responsible to the Trust for
the performance of such duties, which is substantially similar to any of the
subservicing agreements signed with Great Lakes Educational Loan Services, Inc.,
ACS Education Services, Inc., Education Loan Servicing Corporation, doing
business as Xpress Loan Servicing, or Pennsylvania Higher Education Assistance
Agency, or is otherwise consented to by the Administrative Agent, which consent
is not to be unreasonably withheld or delayed, and (d) any other subservicing
agreement among the Trust, the Master Servicer and a Subservicer, consented to
by the Administrative Agent, under which such Subservicer agrees to administer
and collect certain Trust Student Loans, but with respect to which the Master
Servicer is not liable for such Trust Student Loans.

“Servicing Fees” means the Primary Servicing Fee, the Carryover Servicing Fee
and any other fees payable by the Trust to the Master Servicer or the
Subservicers in respect of servicing Trust Student Loans pursuant to the
provisions of any Servicing Agreement.

“Servicing Policies” means the policies and procedures of the Master Servicer or
any Subservicer, as applicable, with respect to the servicing of Student Loans.

“Settlement Date” means the 25th day of each calendar month, beginning
February 25, 2010 or, if such day is not a Business Day, the following Business
Day.

“Settlement Period” means (i) initially the period commencing on the Original
Closing Date and ending on January 31, 2010, and (ii) thereafter, (a) during a
Revolving Period or an Amortization Period, each monthly period ending on (and
inclusive of) the last day of the

 

45



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

calendar month and (b) after the occurrence and during the continuation of a
Termination Event, such period as determined by the Administrative Agent in its
sole discretion (which may be a period as short as one Business Day).

“Side Letter” means the Second Amended and Restated Side Letter, dated as of the
A&R Closing Date, among the Trust, the Administrator, the Administrative Agent,
the Managing Agents, the Eligible Lender Trustee and certain other financial
institutions party thereto.

“SLM Corporation” means SLM Corporation, a Delaware corporation, and its
successors and assigns.

“SLM Guaranty” means the Guaranty dated as of March 20, 2008 made by SLM
Corporation with respect to certain obligations of Sallie Mae, Inc. under the
Purchase Agreements, the Conveyance Agreement and the Tri-Party Transfer
Agreement.

“SLM Indemnified Amounts” has the meaning assigned to such term in Section 8.02.

“SLS Loan” means a student loan originated under the authority set forth in
Section 428A (or a predecessor section thereto) of the Higher Education Act and
shall include student loans designated as “SLS Loans,” as defined under the
Higher Education Act.

“Solvent” means, at any time with respect to any Person, a condition under
which:

(a) the fair value and present fair saleable value of such Person’s total assets
is, on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;

(b) the fair value and present fair saleable value of such Person’s assets is
greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent);

(c) such Person is, and shall continue to be, able to pay all of its liabilities
as such liabilities mature; and

(d) such Person does not have unreasonably small capital with which to engage in
its current and in its anticipated business.

“Special Allowance Payments” means special allowance payments on Student Loans
authorized to be made by the Department of Education pursuant to Section 438 of
the Higher Education Act, or similar allowances authorized from time to time by
federal law or regulation.

“Stafford Loan” means a loan designated as such that is made under the Robert T.
Stafford Student Loan Program in accordance with the Higher Education Act.

“Step-Down Date” means any of the dates on which the Maximum Financing Amount is
reduced in accordance with the definition thereof.

 

46



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Step-Up Fees” means, with respect to any Facility Group’s Class A Notes and any
Yield Period, the sum of (1) the Non-Use Fee payable to such Facility Group for
such Yield Period and (2) the applicable Excess Yield.

“Student Loan” means a FFELP Loan.

“Student Loan Notes” means the promissory note or notes of an Obligor and any
amendment thereto evidencing such Obligor’s obligation with regard to a Student
Loan or the electronic records evidencing the same.

“Student Loan Pool Balance” means, (i) as of the Initial Cutoff Date, the
aggregate Principal Balance of the Trust Student Loans as reported by the
Administrator for such date; and (ii) as of any other date of determination,
(x) the aggregate Principal Balance (as reported by the Administrator on the
last Monthly Report delivered to the Administrative Agent) of the Trust Student
Loans, calculated as of the end of the previous calendar month, plus (y) the
aggregate Principal Balance of the Trust Student Loans acquired since the end of
the previous calendar month as of their respective Cutoff Dates, minus (z) the
aggregate Principal Balance of the Trust Student Loans disposed of by the Trust
since the end of the previous calendar month as of their respective dates of
disposition.

“Subsequent Cutoff Date” means, with respect to any Trust Student Loan, the
“Purchase Date” for such Trust Student Loan as such term is defined in the Sale
Agreement.

“Subservicer” means, on the A&R Closing Date, Great Lakes Educational Loan
Services, Inc., ACS Education Services, Inc., Education Loan Servicing
Corporation, doing business as Xpress Loan Servicing, Pennsylvania Higher
Education Assistance Agency, Nelnet Inc., and, thereafter, in addition, any
subservicer appointed by the Master Servicer pursuant to the Servicing Agreement
of the Master Servicer.

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Syndication Agent Fees” means, the fees, reasonable expenses and charges, if
any, of the Syndication Agent, payable pursuant to the Administrative Agent and
Syndication Agent Fee Letter.

“Take Out Securitization” means a sale or transfer of any portion of the Trust
Student Loans by the Trust (directly or indirectly) to a trust sponsored by an
Affiliate of the Depositor as part of a publicly or privately traded, rated or
unrated student loan securitization, pass-through, pay through, secured note or
similar transaction.

“Termination Date” means the earliest to occur of (a) any date designated as the
date for terminating the entire Maximum Financing Amount pursuant to
Section 2.03, (b) the last day of an Amortization Period (other than an
Amortization Period ending as a result of the reinstatement of a Revolving
Period) and (c) the date of the declaration or automatic occurrence of the
Termination Date pursuant to Article VII.

“Termination Event” has the meaning assigned to such term in Article VII.

 

47



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Tranche Period” with respect to LIBOR Advances made by an Alternate Lender or a
Conduit Lender, means a period commencing on the date such LIBOR Advance is
disbursed or on a Reset Date and ending on the date one day, one week or one
month thereafter, as selected by the Trust on its Advance Request; provided,
that (i) any Tranche Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Tranche Period
shall end on the next preceding Business Day; (ii) any Tranche Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Tranche Period) shall end on the last Business Day of the calendar month at the
end of such Tranche Period; and (iii) in no event shall any Tranche Period end
after the then current Scheduled Maturity Date.

“Transaction Documents” means, collectively, this Agreement, the Trust
Agreement, the Administration Agreement, each Servicing Agreement, each Purchase
Agreement, the Conveyance Agreement, the Sale Agreement, the Tri-Party Transfer
Agreement, each Permitted SPE Sale Agreement, all Guarantee Agreements, each
Interim Trust Agreement, each Eligible Lender Trustee Agreement, the Valuation
Agent Agreement, the Guaranty and Pledge Agreement, the Indemnity Agreement, the
Revolving Credit Agreement, the Power of Attorney, the Fee Letters, the Side
Letter, the Omnibus Waiver and Consent, the VK Omnibus Waiver and Consent and
Guaranty, the Cavalier Omnibus Waiver and Consent and Guaranty, the SLM
Guaranty, the Original Amendment and Reaffirmation, the Omnibus Reaffirmation
and Amendment, and all other instruments, fee letters, documents and agreements
executed in connection with any of the foregoing.

“Transaction Parties” means, collectively, the Trust, the Depositor, the
Administrator, the Master Depositor, the Master Servicer, each Seller and SLM
Corporation.

“Treasury Regulations” means any regulations promulgated by the Internal Revenue
Service interpreting the provisions of the Code.

“Tri-Party Transfer Agreement” means the sale and purchase agreement, dated as
of February 29, 2008, among the Depositor, the Related SPE Sellers, the Master
Servicer and the related eligible lender trustees.

“Trust” means Bluemont Funding I, a Delaware statutory trust, and its successors
and assigns.

“Trust Accounts” means the Administration Account, Collection Account,
Capitalized Interest Account, Reserve Account, Borrower Benefit Account and
Floor Income Rebate Account.

“Trust Agreement” means the Second Amended and Restated Trust Agreement, dated
as of the Original Closing Date, among the Depositor, the Delaware Trustee and
the Eligible Lender Trustee.

“Trust Indemnified Amounts” has the meaning assigned to such term in
Section 8.01.

“Trust Materials” has the meaning assigned to such term in Section 10.02(b).

 

48



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Trust Student Loan” means any Student Loan held by the Trust.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“United States” means the United States of America.

“Used Fee Rate” means, with respect to any Lender, the used fee rate as set
forth in the Lenders Fee Letter.

“Valuation Agent Agreement” means the Second Amended and Restated Valuation
Agent Agreement, dated as of the A&R Closing Date, among the Trust, the
Administrator, the Administrative Agent and the Co-Valuation Agents.

“Valuation Agent Fee Letter” means the Second Amended and Restated Valuation
Agent Fee Letter, dated as of the A&R Closing Date, among the Trust and the
Co-Valuation Agents, setting forth the Co-Valuation Agents Fees.

“Valuation Date” has the meaning assigned to such term in the Valuation Agent
Agreement.

“Valuation Report” means a report furnished by the Administrative Agent pursuant
to Section 2.25(a).

“Valuation Step-Up Event” means the Asset Coverage Ratio (calculated without
giving effect to clauses (b)(ii) and (c)(ii) of the definition of “Applicable
Percentage”) is less than 100% for five (5) consecutive Business Days while the
Minimum Asset Coverage Requirement remains satisfied; provided, that a Valuation
Step-Up Event will not occur if the Market Value Percentage and the
Securitization Value Percentage are each equal to or greater than the Floor.

“Valuation Step-Up Rate” means, with respect to any Lender, the valuation
step-up rate as set forth in the Lenders Fee Letter.

“VK Omnibus Waiver and Consent and Guaranty” means the Amended and Restated
Omnibus Waiver and Consent and Guaranty relating to VK Funding LLC, dated as of
January 14, 2011, among SLM Education Credit Finance Corporation, SLM
Corporation and Sallie Mae, Inc., in favor of Bank of America, N.A., as
administrative agent.

“Weighted Average Remaining Term in School” means, as of any date of
determination, (a) the sum, for all Eligible FFELP Loans that are in in-school
status, of the products of (i) the Principal Balance of each such Eligible FFELP
Loan, as of such date, and (ii) the number of months remaining in school shown
on the Servicer’s record, as of such date, for the student with respect to such
Eligible FFELP Loan, divided by (b) the aggregate Principal Balance of all
Eligible FFELP Loans that are in in-school status, as of such date.

“Whole Loan Sale” means a sale of all or a part of the Trust Student Loans to a
third-party purchaser in exchange for not less than fair market value.

 

49



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

“Yield” means, for each Facility Group’s Class A Notes and any Yield Period,
(a) the aggregate sum for each day within such Yield Period of the applicable
Yield Rate for such day multiplied by the outstanding principal amount of such
Facility Group’s Class A Note on such day, divided by 360, plus or minus (b) the
Estimated Interest Adjustment if and as applicable minus (c) any Step-Up Fees
described in clause (2) of the definition thereof.

“Yield Period” means, for a CP Advance or a Base Rate Advance, each Settlement
Period and for a LIBOR Advance, each Interest Accrual Period.

“Yield Protection” means any Note Purchaser’s reasonable increased costs for
taxes, reserves, special deposits, insurance assessments, breakage costs,
changes in regulatory capital requirements (or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, such Note Purchaser) and certain reasonable expenses imposed
on such Note Purchaser.

“Yield Rate” means, with respect to any date of determination:

(a) other than during an Amortization Period, after the occurrence and during
the continuation of a Valuation Step-Up Event or on and after the occurrence of
a Termination Event:

(i) if a Conduit Lender funds (directly or indirectly) its portion of the
Aggregate Note Balance with CP, the applicable CP Rate plus the applicable Used
Fee Rate;

(ii) if an Alternate Lender or a Conduit Lender (if funding its investment other
than with CP) funds its portion of the Aggregate Note Balance, the applicable
LIBOR Rate (or if LIBOR Rate is not available, the applicable Base Rate) plus
the Applicable Margin; or

(iii) if a LIBOR Lender funds its portion of the Aggregate Note Balance, the
applicable LIBOR Rate (or if LIBOR Rate is not available, the applicable Base
Rate) plus the Applicable Margin;

(b) during an Amortization Period, the applicable Amortization Period Rate, or
if greater, at any time that the Asset Coverage Ratio (calculated without giving
effect to clauses (b)(ii) and (c)(ii) of the definition of “Applicable
Percentage”) is less than 100% for five (5) consecutive Business Days, the rate
calculated pursuant to clause (a) above plus the applicable Valuation Step-Up
Rate;

(c) after the occurrence and during the continuation of a Valuation Step-Up
Event and so long as neither an Amortization Period nor a Termination Event
exists, the rate calculated pursuant to clause (a) above plus the applicable
Valuation Step-Up Rate; or

(d) on and after the occurrence of a Termination Event, the Base Rate plus
2.50% per annum plus the applicable Non-Renewal Step-Up Rate, or if greater, at
any time that the Asset Coverage Ratio (calculated without giving effect to
clauses (b)(ii) and (c)(ii) of the definition of “Applicable Percentage”) is
less than 100% for five (5) consecutive Business Days, the rate calculated
pursuant to clause (a) above plus the applicable Valuation Step-Up Rate.

 

50



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 1.02. Other Terms.

(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York and not specifically defined herein, are used herein as defined in such
Article 9. Any reference to an agreement herein shall be deemed to include a
reference to such agreement as amended, supplemented or otherwise modified from
time to time.

(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.”

(c) Unless the context requires otherwise, (i) any definition of or reference to
any agreement, instrument or other document shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other
Transaction Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Transaction Document, shall be construed to refer to such Transaction Document
in its entirety and not to any particular provision thereof, (iv) all references
in any Transaction Document to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, the Transaction Document in which such references appear, (v) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties.

Section 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

Section 1.04. Calculation of Yield Rate and Certain Fees. The Yield Rate on the
Class A Notes and all fees payable to the Lenders, the Note Purchasers or the
Registered Owners pursuant to this Agreement are calculated based on the actual
number of days divided by 360. Interest shall accrue on the Class A Notes from
and including the day on which the related Advance is made, and shall not accrue
on the Class A Notes or any portion thereof, for the day on which the Class A
Notes or such portion is paid. Each determination by the Administrative Agent
(or, with respect to the calculation of any CP Rate, LIBOR Base Rate or LIBOR
Rate, the applicable Managing Agent), of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

51



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 1.05. Time References. All time references in this Agreement shall refer
to the time in New York, New York unless otherwise noted.

Section 1.06. Effectiveness of Initial Note Purchase Agreement; Amendment and
Restatement. The parties hereto hereby agree that for all purposes (i) for the
period commencing on the Original Closing Date through but excluding the A&R
Closing Date, the provisions, terms and conditions of the Initial Note Purchase
Agreement shall apply in all respects without giving effect to this Agreement,
and (ii) from and including the A&R Closing Date, subject to the satisfaction of
the conditions precedent set forth in Section 4.05, the provisions, terms and
conditions of this Agreement (as it shall be amended, supplemented or modified
from time to time) shall govern exclusively. This Agreement shall amend and
restate in its entirety the Initial Note Purchase Agreement and shall have the
effect of a substitution of terms of the Initial Note Purchase Agreement, but
this Agreement will not have the effect of causing a novation, refinancing or
other repayment of the obligations of the Transaction Parties under the Initial
Note Purchase Agreement (hereinafter the “Original Obligations”) or a
termination or extinguishment of the liens securing such Original Obligations,
which Original Obligations shall remain outstanding and repayable pursuant to
the terms of this Agreement and which liens shall remain attached, enforceable
and perfected securing such Original Obligations and all additional obligations
arising under this Agreement. Each reference to the Initial Note Purchase
Agreement in any of the Transaction Documents, or any other document, instrument
or agreement delivered in connection therewith shall mean and be a reference to
this Agreement.

Section 1.07. Consents.

(a) Each of the Secured Creditors party hereto agrees to the terms of, and
authorizes the Administrative Agent to execute on its behalf, each of the A&R
Transaction Documents to which such Secured Creditor is not itself a party.

(b) Each of the Secured Creditors party hereto consents to the Administrator’s
withdrawal of its request for Moody’s to rate the Class A Notes on the A&R
Closing Date. The parties hereto acknowledge that as a result of such
withdrawal, immediately prior to giving effect to the amendment and restatement
of the Initial Note Purchase Agreement pursuant to this Agreement on the A&R
Closing Date, no Rating Agency rated the Class A Notes at the request of the
Administrator.

(c) Each of the Secured Creditors party hereto acknowledges that The Bank of New
York Mellon Trust Company, National Association intends to resign in its
capacity as Eligible Lender Trustee and Interim Eligible Lender Trustee and that
the appointment of a replacement Eligible Lender Trustee and Interim Eligible
Lender Trustee is subject to, among the other terms and conditions set forth in
the Trust Agreement, the Interim Trust Agreements and the other Transaction
Documents, the prior consent of the Administrative Agent. Each such Secured
Creditor hereby authorizes the Administrative Agent to give or withhold such
consent, and to require such documentation and other deliveries in connection
with giving such consent, in each case, in the Administrative Agent’s
discretion.

 

52



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(d) Each of the Trust, the Administrator, the Eligible Lender Trustee, the
Administrative Agent and the Lenders within the Facility Group for which Alpine
Securitization Corp. acted as Managing Agent under the Initial Note Purchase
Agreement hereby acknowledge that, effective on the A&R Closing Date,
immediately prior to giving effect to the amendment and restatement of the
Initial Note Purchase Agreement pursuant to this Agreement, (i) Alpine
Securitization Corp. resigned in its capacity as Managing Agent for such
Facility Group and Credit Suisse AG, New York Branch was appointed, and accepted
such appointment, as Managing Agent for such Facility Group and (ii) Credit
Suisse AG, New York Branch assigned all of its rights and obligations as an
Alternate Lender to Credit Suisse AG, Cayman Islands Branch, and such parties
confirm that they received notice of such resignation, appointment and
assignment in accordance with the Initial Note Purchase Agreement.

(e) The Administrative Agent and each Managing Agent hereby agrees that the
Trust may, with respect to all applicable Trust Student Loans, exercise, or
permit the exercise of, the rights of the holder or beneficial owner of such
Trust Student Loans under Section 438(b)(2)(I)(vii) of the Higher Education Act
to waive its rights to have Special Allowance Payments computed using the
formula in effect at the time such Trust Student Loans were first disbursed,
such that Special Allowance Payments with respect to such Trust Student Loans
shall instead be computed based upon the “1-month London Inter Bank Offered
Rate” as described in Section 438(b)(2)(I)(vii)(II) of the Higher Education Act
(such change with respect to the calculation of Special Allowance Payments is
hereinafter referred to as the “Special Allowance Payment Change”). The Trust
(or the Administrator on its behalf) shall deliver to the Administrative Agent
and each Managing Agent prior or concurrent written notice of the delivery of
the waiver to the Secretary of the Department, which notice shall include a
written certification that, as of the date of the delivery of the waiver to the
Secretary of the Department, the Special Allowance Payment Change is not
reasonably expected to have a disparate impact on the Trust or its interests in
such Trust Student Loans as compared to the impact on SLM Corporation and its
Affiliates and their respective interests in all other student loans which are
affected by the Special Allowance Payment Change.

ARTICLE II.

THE FACILITY

Section 2.01. Issuance and Purchase of Class A Notes; Making of Advances.

(a) (i) In consideration of the agreements of the Note Purchasers hereunder, and
subject to the terms and conditions set forth in this Agreement, (y) the Trust
agrees to sell, transfer and deliver to each Managing Agent, on behalf of its
related Note Purchasers, and (z) each Managing Agent on behalf of its related
Note Purchasers agrees to purchase from the Trust, on the Closing Date, a
Class A Note, the outstanding principal amount of which shall not exceed the
applicable Pro Rata Share of such Facility Group multiplied by the Maximum
Financing Amount. Subject to the satisfaction of the conditions precedent set
forth in Section 4.01, the purchase price payable on the Closing Date for the
Class A Note for each Facility Group shall be equal to such Facility Group’s Pro
Rata Share of the Aggregate Note Balance as of the Closing

 

53



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Date. The payment of such purchase price shall be subject to the same
requirements applicable to an Advance under Section 2.01(b). Each Note shall be
issued in the name of a Registered Owner.

(ii) In consideration of the agreements of the Note Purchasers hereunder, and
subject to the effectiveness of this Agreement as set forth in Section 4.05, all
parties hereto agree that on the A&R Closing Date: (A) the Trust shall issue a
restated Class A Note to each Managing Agent in an amount equal to the
Commitment of its related Facility Group if the face amount of the Class A Note
previously issued to such Managing Agent is greater than or less than (but not
equal to) the Commitment of its related Facility Group; and (B) each Facility
Group which has received a restated Class A Note shall deliver its existing
Class A Note for cancellation pursuant to Section 3.08 or deliver a lost note
indemnity or a lost note affidavit indemnifying the Trust for non-delivery of
its Notes. In addition to the foregoing, on the A&R Closing Date, the Aggregate
Note Balance held by each Facility Group shall either be increased by a non-pro
rata Advance or the Trust shall repay such Aggregate Note Balance on a non-pro
rata basis, as applicable, to the extent necessary such that the Aggregate Note
Balance of the Class A Note held by each Facility Group shall be equal to its
Pro Rata Share of the Aggregate Note Balance for all outstanding Class A Notes
and the outstanding principal balance of each Facility Group’s Advances as of
such date shall be as set forth on Schedule 2.01 hereto.

(iii) Each party hereto waives (x) any requirements under the Initial Note
Purchase Agreement or under this Agreement that each Advance and repayment of
Advances be ratable and (y) any conditions precedent to the making of Advances
or repayments of Advances under the Initial Note Purchase Agreement or under
this Agreement, in each case solely to the extent necessary to implement the
Advances and repayments of Advances described in the second sentence of
Section 2.01(a)(ii) above, it being understood that the Advances and repayments
of Advances in the second sentence of Section 2.01(a)(ii) above are solely due
to re-allocation of Commitments among the Facility Groups.

(b) On the terms and conditions hereinafter set forth, each Alternate Lender,
LIBOR Lender and Committed Conduit Lender agrees to make Advances during a
Revolving Period (or, with respect to Capitalized Interest Advances, at such
times in accordance with Section 4.02(c)), and each other Conduit Lender may, in
its sole discretion, make Advances to the Trust from time to time up to an
aggregate principal amount outstanding at any one time not to exceed the Maximum
Financing Amount in effect at the time of such Advance; provided, that: (i) the
aggregate Advances made on any date, together with advances made under the other
FFELP Loan Facilities on such date, must be in a principal amount equal to
$50,000,000 or integral multiples of $500,000 in excess thereof (other than
(x) Capitalized Interest Advances and (y) Excess Collateral Advances made on a
Settlement Date the proceeds of which are used to pay amounts owing under
clauses (ii) through (iv) of Section 2.05(b), in each case as to which such
minimum is not applicable) and (ii) the Requested Advance Amount on any Advance
Date shall not exceed the Maximum Advance Amount. Within the limits set forth in
this Section and the other terms and conditions of this Agreement, during a
Revolving Period, the Trust, acting through the Administrator, may request
Advances, repay Advances and reborrow Advances

 

54



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

under this Section; provided, however, that after the end of the Revolving
Period, Capitalized Interest Advances will continue to be made in accordance
with Section 4.02(c). In addition, the Administrative Agent may also request
Capitalized Interest Advances after the occurrence of a Capitalized Interest
Account Funding Event. All Class A Notes issued hereunder shall be denominated
in and be payable in United States dollars. Yield on each CP Advance, each Base
Rate Advance and each LIBOR Advance shall be due and payable on each Settlement
Date. The Aggregate Note Balance and all other Obligations hereunder, if not
previously paid pursuant to Section 2.05(b) or otherwise, shall be due and
payable on the Termination Date.

(c) Each Lender’s obligations under this Section are several and the failure of
any Lender to make available its Pro Rata Share of any Requested Advance Amount
on an Advance Date shall not relieve any other Note Purchaser of its obligations
hereunder or, except as provided in Section 2.01(d), obligate any other Note
Purchaser to honor the obligations of any Defaulting Lenders. Advances shall be
allocated among the Facility Groups in accordance with their respective Pro Rata
Shares and shall be further allocated to each Lender within a Facility Group as
designated by the applicable Managing Agent. Notwithstanding anything contained
in this Agreement to the contrary, (i) no Conduit Lender shall fund any portion
of any Advance which would cause the aggregate principal amount of its Advances
to exceed the Commitments of its related Alternate Lenders; (ii) no Alternate
Lender, LIBOR Lender or Committed Conduit Lender shall be obligated to fund any
portion of any Advance which would cause the aggregate principal amount of its
Advances to exceed its Commitment; and (iii) no Facility Group shall be
obligated to fund any portion of any Advance which would cause the aggregate
principal amount of its Advances to exceed its total Commitment. The Commitment
of each Lender as of the Closing Date is set forth on Exhibit A.

(d) If by 2:00 p.m. on an Advance Date, whether or not the Administrative Agent
has advanced the applicable Requested Advance Amount, one or more Alternate
Lenders, LIBOR Lenders or Committed Conduit Lenders fails to make its Pro Rata
Share of any Advance required to be made by such Lender available to the
Administrative Agent pursuant to this Agreement (the aggregate amount not so
made available to the Administrative Agent being herein called the “Investment
Deficit”), then the Administrative Agent shall, by no later than 5:00 p.m. on
the applicable Advance Date instruct each Alternate Lender, LIBOR Lender and
Committed Conduit Lender which is not a Defaulting Lender (each, a
“Non-Defaulting Lender”) to pay, by no later than noon on the next Business Day
in immediately available funds, to the account designated by the Administrative
Agent, an amount equal to the lesser of (i) such Non-Defaulting Lender’s
proportionate share (based upon the relative Commitments of the Non-Defaulting
Lenders) of the Investment Deficit and (ii) its unused Commitment. A Defaulting
Lender shall forthwith, upon demand, pay to the Administrative Agent for the
ratable benefit of the Non-Defaulting Lenders all amounts paid by each
Non-Defaulting Lender on behalf of such Defaulting Lender.

Section 2.02. The Initial Advance and Subsequent Advances.

(a) [Reserved].

(b) Subject to the satisfaction of the conditions precedent set forth in this
Agreement and in accordance with the terms and conditions of Section 2.01 and
this Section, the Trust,

 

55



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

acting through the Administrator, may request an Advance hereunder by giving
written notice substantially in the form of Exhibit D (each, an “Advance
Request”) to the Administrative Agent not later than 11:00 a.m. on the second
Business Day (or with respect to the initial Advance, not later than 11:00 a.m.
on the Business Day) prior to the proposed Advance Date, which the
Administrative Agent shall promptly forward to the Managing Agents not later
than 1:00 p.m. on such date. Each such Advance Request shall specify:

(i) the Requested Advance Amount, which, together with the advances made under
the other FFELP Loan Facilities on such date, shall be equal to or greater
than $50,000,000 in the aggregate with respect to all Facility Groups, except as
otherwise permitted under Section 2.01(b);

(ii) the proposed Advance Date;

(iii) if such Advance is a Purchase Price Advance, the aggregate Collateral
Value of the Eligible FFELP Loans to be acquired; and

(iv) the Asset Coverage Ratio after giving effect to such Advance.

In addition, each Advance Request shall include a pro forma calculation and
certification establishing (x) with respect to a Purchase Price Advance or an
Excess Collateral Advance, that the Minimum Asset Coverage Requirement will be
satisfied after giving effect to such Advance and (y) with respect to a
Capitalized Interest Advance, the Maximum Advance Amount for such Capitalized
Interest Advance and that the proceeds thereof will be deposited into the
Capitalized Interest Account.

No later than 2:00 p.m. on the Advance Date, each Conduit Lender (other than a
Committed Conduit Lender) may, in its sole discretion, and each Committed
Conduit Lender and LIBOR Lender shall, upon satisfaction of the applicable
conditions set forth in this Agreement, make available to the Trust in same day
funds, its respective Pro Rata Share of the Requested Advance Amount by payment
to the Administration Account; provided, that Capitalized Interest Advances made
by a Maturity Non-Renewing Facility Group may be made on a non-pro rata basis as
contemplated in Section 2.21(b). If a Conduit Lender (other than a Committed
Conduit Lender) elects not to fund its respective Pro Rata Share of the
Requested Advance Amount, such Conduit Lender’s related Alternate Lenders shall,
upon satisfaction of the applicable conditions set forth in this Agreement, make
available to the Trust in same day funds, their respective Pro Rata Shares of
the Requested Advance Amount by payment to the Administration Account and the
related Managing Agent shall, no later than 2:00 p.m. on such Advance Date and
on each Reset Date, notify the Administrator and the Administrative Agent of the
actual Yield Rate applicable to such LIBOR Advance, and the related Tranche
Period. Each Advance made by a Conduit Lender shall be a CP Advance unless the
applicable Managing Agent otherwise provides notice as provided in the
immediately succeeding sentence. To the extent any Conduit Lender is unable or
declines to fund a requested Advance by issuing CP or if any Conduit Lender’s
Alternate Lenders fund any requested Advance in its place, the applicable
Conduit Lender’s Managing Agent shall promptly advise the Administrative Agent
and the Administrator, on behalf of the Trust.

 

56



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(c) So long as no Amortization Period or Termination Event exists or would
result therefrom, the Administrator, on behalf of the Trust, may request that
the Administrative Agent pay any amounts on deposit in the Administration
Account as a prepayment on any principal of, and Financing Costs due or accrued
on, the Class A Notes in whole or in part on any Business Day by giving written
notice two Business Days prior to such date to the Administrative Agent and each
Managing Agent indicating the amount of such prepayment and the Business Day on
which such prepayment shall be made. The Trust shall pay the applicable Managing
Agent for the account of the applicable Lenders in its Facility Group, on
demand, such amount or amounts as shall compensate such Lenders for any loss
(including loss of profit), cost or expense incurred by such Lenders and
including any claims arising under any Program Support Agreement (as reasonably
determined by the applicable Managing Agent) and hold such Lenders harmless from
any such loss, cost or expenses, incurred by them as a result of payments with
respect to the Class A Notes in connection with a prepayment under this
Section 2.02(c), a request by the Trust pursuant to Section 2.21, a Permitted
Release under Section 2.18 or otherwise, whether voluntary, mandatory, automatic
by reason of acceleration or otherwise, such compensation to be (i) limited to
an amount equal to any loss or expense suffered by the Lenders during the period
from the date of receipt of such repayment to (but excluding) the maturity of
the related CP (in the case of a CP Advance by a match-funded Conduit Lender),
the maturity of sufficient pool-funded CP (in the case of a CP Advance by a
pool-funded Conduit Lender) or the maturity of the related Tranche Period (in
the case of a LIBOR Advance by an Alternate Lender or a Conduit Lender),
(ii) net of the income, if any, received by the recipient of such reductions
from investing the proceeds of such reductions and (iii) inclusive of any loss
or expense arising from the liquidation or re-employment of funds obtained by it
to maintain such Advance or from fees payable to terminate the deposits from
which such funds were obtained; provided, however, that the Trust shall not be
obligated to pay such breakage amounts for a period in excess of 60 days under
clause (i) above if aggregate discretionary prepayments by the Trust do not
exceed 20% of the Aggregate Note Balance per month; provided further, that no
such breakage amounts shall be payable by the Trust with respect to the regular
distribution of Available Funds (other than proceeds of Permitted Releases) on
any Settlement Date pursuant to the priority of payments set forth in
Section 2.05(b). The determination by the applicable Managing Agent of the
amount of any such loss or expense shall be set forth in a written notice to the
Administrator (with a copy to the Administrative Agent), on behalf of the Trust,
including a statement as to such loss or expense (including calculation thereof
in reasonable detail), and shall be conclusive, absent manifest error.

(d) Each Advance Request shall be irrevocable and binding on the Trust, and the
Trust shall indemnify each Lender against any loss or expense incurred by such
Lender, either directly or indirectly (including, in the case of a Conduit
Lender, through the applicable Program Support Agreement) as a result of any
failure by the Trust to complete such Advance, including any loss or expense
incurred by such Lender or such Lender’s Managing Agent, either directly or
indirectly (including, in the case of a Conduit Lender, pursuant to the
applicable Program Support Agreement) by reason of the liquidation or
reemployment of funds acquired by such Lender (or the applicable Program Support
Provider(s)) (including funds obtained by issuing CP or promissory notes or
obtaining deposits or loans from third parties) in order to fund such Advance.
Any such amounts shall constitute Yield Protection hereunder.

 

57



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(e) Prefunding of Advances. In order to allow the Lenders to raise funds at
times and in amounts that are more advantageous to the Lenders than might
otherwise be possible, the Trust may, after consultation with the Administrative
Agent and in connection with a proposed purchase or series of purchases of Trust
Student Loans, request that all or a portion of the related Purchase Price
Advance be funded prior to the actual acquisition of the related Trust Student
Loans. Each such prefunding shall constitute a separate Purchase Price
Advance for purposes of Section 4.02(b)(xiv) and (xv) and shall otherwise be
subject to all applicable conditions precedent, measured as of the date such
loans are actually purchased, for Purchase Price Advances set forth in Article
IV. The proceeds of any such prefunded advance shall be deposited into the
Administration Account (or such subaccount thereof as the Administrative Agent
may establish for purposes of convenience) and shall not be released to the
Trust until the date of purchase of the related Trust Student Loans. So long as
the conditions precedent to a new Advance would be satisfied as if the Lenders
were making a new Advance, the Trust may draw against such prefunding amount on
any Business Day in order to consummate the related purchase of Trust Student
Loans on such date. Upon the occurrence of a Termination Event, the
Administrative Agent may direct that any such amounts on deposit in the
Administration Account or subaccount, as applicable, be transferred to the
Collection Account to be distributed in accordance with Section 2.05 and used to
reduce the Aggregate Note Balance.

Section 2.03. Reduction, Termination or Increase of the Maximum Financing Amount
and Prepayment of the Class A Notes.

(a) The Trust, acting through the Administrator, may, upon at least five
Business Days’ written notice to the Administrative Agent, (i) terminate the
entire facility or (ii) reduce in part the portion of the Maximum Financing
Amount that exceeds the sum of the Capitalized Interest Account Unfunded Balance
and the Aggregate Note Balance. Any partial reduction in the Maximum Financing
Amount shall be in an amount equal to or greater than $100,000,000 or any
integral multiple of $10,000,000 in excess thereof. If such reduction in the
Maximum Financing Amount is not in connection with an Exiting Facility Group,
such reduction shall be allocated among the Commitments of the Facility Groups
in accordance with their Pro Rata Shares and shall be allocated among the
Commitments of the Lenders within each Facility Group as designated by the
applicable Managing Agent. If such reduction in the Maximum Financing Amount is
in connection with an Exiting Facility Group, such reduction shall be allocated
first to the Commitment of the Exiting Facility Group and then any balance
remaining shall be allocated among the remaining Facility Groups as set forth in
the preceding sentence. The Trust shall pay, in immediately available funds, all
outstanding principal and Financing Costs on the Class A Notes owned by any
Lender, together with any other Obligations owed to such Lender, upon the
termination of its Commitment pursuant to this Section 2.03(a).

(b) During any Exiting Group Amortization Period, if there are not sufficient
proceeds from Permitted Releases, the Administrative Agent may, in accordance
with the procedures set forth in Section 7.03(b), sell or otherwise dispose of a
portion of the Pledged Collateral in an amount sufficient to pay the Aggregate
Note Balance and Financing Costs of the Outstanding Class A Notes owned by each
Exiting Facility Group. Amounts received from any such sale or disposition of
Pledged Collateral shall be deposited into the Administration Account and,
provided no Amortization Event or Termination Event has occurred and is
continuing and the Minimum Asset Coverage Requirement has been satisfied, such
amounts shall be distributed

 

58



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

to the Exiting Facility Groups, on any Business Day which is not a Settlement
Date in accordance with the priority of payments described in
Section 2.05(b)(viii). Amounts received from the sale of Pledged Collateral in
excess of the amount required to repay in full the Aggregate Note Balance and
Financing Costs of the Outstanding Class A Notes owned by the Exiting Facility
Groups (or which are prohibited by the proviso in the immediately preceding
sentence from being paid exclusively to the Exiting Facility Groups) which are
deposited in the Collection Account shall be treated as Available Funds;
provided, that any Yield Protection associated with any such prepayment shall be
paid to the Administrative Agent for the benefit of the applicable Lender on the
next Settlement Date (to the extent of Available Funds) in accordance with the
priority of payments described in Section 2.05(b). All reductions to principal
owed to an Exiting Facility Group in connection with any such disposition,
together with any reductions to principal received by such Exiting Facility
Group pursuant to clauses (viii) and (xiii) of Section 2.05(b) shall constitute
a permanent reduction in the Commitment of such Exiting Facility Group and the
Lenders part of such Exiting Facility Group and their Pro Rata Shares shall be
calculated accordingly.

(c) The Maximum Financing Amount shall not be increased except by amendment in
accordance with Section 10.01 and any future assignments of Commitments will
reduce the Commitments of the applicable Lenders in accordance with
Section 10.04.

(d) On each Step-Down Date, the Maximum Financing Amount shall be reduced to the
amount specified in the definition of “Maximum Financing Amount” for such
Step-Down Date. Such reduction shall be allocated among the Commitments of the
Facility Groups in accordance with their Pro Rata Shares and shall be allocated
among the Commitments of the Lenders within each Facility Group as designated by
the applicable Managing Agent; provided, however, that in no event shall the
Commitment be reduced for (a) any Lender to an amount less than such Lender’s
Pro Rata Share of the sum of (1) the Aggregate Note Balance of the Class A Note
held by such Lender’s Facility Group and (2) the Capitalized Interest Account
Unfunded Balance, and (b) any Facility Group to an amount less than the sum of
(1) the Aggregate Note Balance of the Class A Note held by such Facility Group
and (2) such Facility Group’s Pro Rata Share of the Capitalized Interest Account
Unfunded Balance. If the sum of (i) the Aggregate Note Balance of the
Outstanding Class A Notes and (ii) the Capitalized Interest Account Unfunded
Balance on any Step-Down Date exceeds the Maximum Financing Amount for such
Step-Down Date, the Trust, acting through the Administrator, shall pay in
immediately available funds a portion of the Aggregate Note Balance of the
Outstanding Class A Notes owned by each Facility Group, to be applied ratably to
each Facility Group in accordance with its Pro Rata Share and within each
Facility Group as designated by the applicable Managing Agent, in an aggregate
amount equal to or greater than such excess, together with any accrued and
unpaid Financing Costs payable if the date of such payment is not a Settlement
Date.

Section 2.04. The Accounts.

(a) Collection Account. On or prior to the Closing Date, the Trust shall
establish and maintain, or cause to be established and maintained, the
Collection Account. The Collection Account shall be maintained as a segregated
account at the Administrative Agent, and shall be under the sole dominion and
control of the Administrative Agent, on behalf of the Secured Creditors. The
Collection Account shall be in the name of the Trust for the benefit of the

 

59



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Administrative Agent, on behalf of the Secured Creditors. Neither the Trust nor
the Administrator shall have any withdrawal rights from the Collection Account.
Any Collections received by the Trust, the Administrator, the Eligible Lender
Trustee, the Sellers, the Depositor, the Servicers, or any agent thereof, as the
case may be, are to be transmitted to the Collection Account as soon as
practicable, but in any event, within two Business Days of receipt of good
funds. The Trust shall direct the Eligible Lender Trustee, each Servicer, each
Seller, the Depositor and each agent of any of the foregoing, in writing, to
transmit any Collections it receives with respect to the Trust Student Loans
directly to the Administrative Agent for deposit to the Collection Account
within two Business Days of receipt of good funds. Funds on deposit in the
Collection Account may be invested from time to time in Eligible Investments at
the direction of the Administrator in accordance with Section 2.08. Upon the
payment in full of all Obligations hereunder and the termination of this
Agreement, the Administrative Agent agrees to send notice to the Master Servicer
that this Agreement has terminated and that Collections no longer are to be
forwarded to the Collection Account pursuant to this Agreement. All investment
earnings on the funds on deposit in the Collection Account during any Settlement
Period shall be applied as Available Funds for the applicable Settlement Period.
The Administrative Agent shall apply funds on deposit in the Collection Account
as described in Section 2.05. Each of the Trust and the Administrator agree, by
executing this Agreement, to hold any Collections received in trust for the
Administrative Agent and to comply with the remittance procedures set forth in
this Section 2.04.

(b) Administration Account. On or prior to the Closing Date, the Trust shall
establish and maintain, or cause to be established and maintained, the
Administration Account. The Administration Account shall be maintained as a
segregated account at the Administrative Agent, and shall be under the sole
dominion and control of the Administrative Agent, on behalf of the Secured
Creditors. The Administration Account shall be in the name of the Trust for the
benefit of the Administrative Agent, on behalf of the Secured Creditors. So long
as no Amortization Period or Termination Event exists or would result therefrom,
funds in the Administration Account shall be applied to the following (in the
order such events occur for so long as funds are available in the Administration
Account): (i) to make payments to any Exiting Facility Group pursuant to
Section 2.03(b); (ii) to finance the purchase of Eligible FFELP Loans pursuant
to Section 2.05(c); (iii) if necessary, to be deposited into the Collection
Account on each Settlement Date to cover any shortfall in amounts on deposit in
the Collection Account as Available Funds to pay amounts described in clauses
(i) through (ix) of Section 2.05(b); (iv) to be released to the Trust to the
extent permitted under Section 2.25(d); (v) to be withdrawn for deposit to the
extent permitted under Section 4.03; and (vi) if so requested by the
Administrator on behalf of the Trust, to be disbursed on any Business Day as a
prepayment of principal of the Outstanding Class A Notes pursuant to
Section 2.02(c). During an Amortization Period and on and after the Termination
Date, funds in the Administration Account shall be released to the
Administrative Agent for the account of the applicable Note Purchasers to reduce
the Aggregate Note Balance of the Outstanding Class A Notes and to pay accrued
Yield thereon. Funds on deposit in the Administration Account may be invested
from time to time in Eligible Investments in accordance with Section 2.08
hereof. All investment earnings on the funds on deposit in the Administration
Account during any Settlement Period shall be deposited into the Collection
Account by the Administrative Agent on or before the second Business Day after
the end of that Settlement Period and applied as Available Funds on the
Settlement Date for that Settlement Period. Except for the right of the
Administrator to withdraw funds as expressly set forth in this

 

60



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Agreement, neither the Trust nor the Administrator shall have any withdrawal
rights from the Administration Account. Any funds remaining in the
Administration Account after the payment in full of all Obligations under the
Transaction Documents shall be paid to the holder of the Excess Distribution
Certificate.

(c) Floor Income Rebate Account. On or prior to the Closing Date, the Trust
shall establish and maintain, or cause to be established and maintained, the
Floor Income Rebate Account. The Floor Income Rebate Account shall be maintained
as a segregated account at the Administrative Agent, and shall be under the sole
dominion and control of the Administrative Agent, on behalf of the Secured
Creditors. The Floor Income Rebate Account shall be in the name of the Trust for
the benefit of the Administrative Agent, on behalf of the Secured Creditors.
Neither the Trust nor the Administrator shall have any withdrawal rights from
the Floor Income Rebate Account. On or before each Settlement Date, the
Administrator will instruct the Administrative Agent to transfer from the
Collection Account to the Floor Income Rebate Account the estimated monthly
accrual of Floor Income Rebate Fees for the prior calendar month (the “Estimated
Excess Accrual”). Funds on deposit in the Floor Income Rebate Account may be
invested from time to time in Eligible Investments in accordance with
Section 2.08 hereof. All investment earnings on the funds on deposit in the
Floor Income Rebate Account during any Settlement Period shall be deposited into
the Collection Account by the Administrative Agent on or before the second
Business Day after the end of that Settlement Period and applied as Available
Funds on the Settlement Date for that Settlement Period. On the Settlement Date
following each quarterly date as of which the Servicers notify the Trust of the
aggregate amount of Floor Income Rebate Fees, if any, that is due and owing to
the Department of Education for the preceding quarterly period, the
Administrative Agent shall transfer from the Floor Income Rebate Account to the
Collection Account the aggregate Estimated Excess Accrual for the related
Settlement Periods to pay any Floor Income Rebate Fees due and owing to the
Department of Education pursuant to Section 2.05(e) and apply any excess funds
in accordance with Section 2.05(b). Any funds remaining in the Floor Income
Rebate Account after the payment in full of all Obligations under the
Transaction Documents shall be paid to the holder of the Excess Distribution
Certificate.

(d) Borrower Benefit Account. On or prior to the Closing Date, the Trust shall
establish and maintain, or cause to be established and maintained, the Borrower
Benefit Account. The Borrower Benefit Account shall be maintained as a
segregated account at the Administrative Agent, and shall be under the sole
dominion and control of the Administrative Agent, on behalf of the Secured
Creditors. The Borrower Benefit Account shall be in the name of the Trust for
the benefit of the Administrative Agent, on behalf of the Secured Creditors.
Neither the Trust nor the Administrator shall have any withdrawal rights from
the Borrower Benefit Account. In the event that new borrower benefits, which are
not required under the Higher Education Act or other applicable laws, rules or
regulations, are offered to Obligors, the result of which is to reduce the yield
on the related Eligible FFELP Loans, the Borrower Benefit Account will be funded
in accordance with Section 6.26 hereof. On or before each Settlement Date, the
Administrator will instruct the Administrative Agent to transfer from the
Borrower Benefit Account to the Collection Account all amounts on deposit in the
Borrower Benefit Account which relate to the related Settlement Period and apply
such funds in accordance with Section 2.05(b). Funds on deposit in the Borrower
Benefit Account may be invested from time to time in Eligible Investments in
accordance with Section 2.08. All investment earnings on the funds on

 

61



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

deposit in the Borrower Benefit Account during any Settlement Period shall be
deposited into the Collection Account by the Administrative Agent on or before
the second Business Day after the end of that Settlement Period and applied as
Available Funds on the Settlement Date for the related Settlement Period. Funds
on deposit in the Borrower Benefit Account shall also be transferred and
released in accordance with Section 6.26(b). Any funds remaining in the Borrower
Benefit Account after the payment in full of all Obligations under the
Transaction Documents shall be paid to the holder of the Excess Distribution
Certificate.

Section 2.05. Transfers from Collection Account.

(a) On or prior to each Reporting Date, the Trust shall cause the Administrator
to prepare the Monthly Report and shall provide or cause to be provided to the
Administrator all information necessary or appropriate to accurately prepare
such Monthly Report, all calculations, unless otherwise specified, to be made as
of the end of the related Settlement Period, and cause the Administrator to
forward such Monthly Report to the Administrative Agent. The Administrative
Agent shall promptly forward the Monthly Report to each Managing Agent. The
Administrative Agent shall provide to the Trust and the Administrator the
Monthly Administrative Agent’s Report in the form attached as Exhibit E hereto
no later than five Business Days prior to each Reporting Date.

(b) The Administrative Agent, on each Settlement Date, shall make the following
deposits and distributions from Available Funds in the Collection Account in the
amount and in the order of priority set forth below as directed by the
Administrator on behalf of the Trust (or if the Administrator fails to provide
such direction, as provided by the Administrative Agent) pursuant to the Monthly
Report, on which the Administrative Agent may conclusively rely, on such
Settlement Date (or as otherwise provided in Article VII), in the following
priority:

(i) pay to the Master Servicer an amount equal to its unreimbursed Servicer
Advances due and owing;

(ii) pay to the Lockbox Banks, the Eligible Lender Trustee and the
Administrator, as appropriate and on a pro rata basis, an amount equal to the
Lockbox Bank Fees, the Eligible Lender Trustee Fees and the Administrator Fees,
which are due and owing as of the close of business on the last day of the
immediately preceding calendar month; provided, however, that the reasonable
out-of-pocket costs and expenses (which shall not include fees) of such Persons
shall not exceed in the aggregate $100,000 per annum;

(iii) pay to the Master Servicer, for the benefit of the Master Servicer and any
Subservicers, an amount equal to the Primary Servicing Fees which are due and
owing as of the close of business on the last day of the immediately preceding
Settlement Period;

(iv) on a pro rata basis, based on the amounts owed, (A) pay to the
Administrative Agent, for the benefit of the holders of the Class A Notes
(excluding Class A Notes held by any Defaulting Lenders), Yield on such Class A
Notes (excluding, for the avoidance of doubt, any Step-Up Fees) for the previous
Yield Period and (B) pay to the Administrative Agent and each Managing Agent as
Registered Owner of its Class A

 

62



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Note, as appropriate, an amount equal to all other Financing Costs related to
such Class A Notes (other than amounts owed with respect to Step-Up Fees or with
respect to Financing Costs of a type described in clause (ii), (iv), (v) or
(vi) of the definition thereof);

(v) [reserved];

(vi) first, pay to the Capitalized Interest Account, any amount required to
cause the amount on deposit in the Capitalized Interest Account to equal the
Required Capitalized Interest Account Balance and second, to the Reserve
Account, any amount required to cause the amount on deposit in the Reserve
Account to equal the Reserve Account Specified Balance;

(vii) following the replacement of the Master Servicer, pay to the replacement
Master Servicer the reasonable expenses and charges resulting from the
transition in servicing, to the extent such costs have not been paid by the
predecessor Master Servicer; provided, that amounts paid under this clause
(vii) shall not exceed $300,000;

(viii) if an Exiting Facility Group Amortization Period has begun and is
continuing, provided no Amortization Event or Termination Event has occurred and
is continuing and the Minimum Asset Coverage Requirement is satisfied before and
after giving effect to such payment, pay to the Administrative Agent for the
benefit of each Exiting Facility Group its ratable share of the Principal
Distribution Amount until each Class A Note of each Exiting Facility Group has
been paid in full;

(ix) pay to the Administrative Agent for the benefit of the Note Purchasers, the
Principal Distribution Amount (to the extent not distributed pursuant to clause
(viii) above) in accordance with their Pro Rata Shares;

(x) first, pay to the replacement Master Servicer any amounts described in
clause (vii) above which were not previously paid due to the limitation
specified in the proviso to such clause (vii), and second, pay to the
Administrative Agent, for the benefit of the Note Purchasers of Class A Notes
(excluding Class A Notes held by Defaulting Lenders), on a pro rata basis if
necessary, any Step-Up Fees and Yield Protection due and owing pursuant to this
Agreement as of the close of business on the last day of the immediately
preceding Settlement Period;

(xi) pay to the Lockbox Banks, the Eligible Lender Trustee, the Administrative
Agent, the Syndication Agent, the Co-Valuation Agents, the Conduit Lenders, the
LIBOR Lenders, the Managing Agents, the Alternate Lenders, the Program Support
Providers and any Affected Party, on a pro rata basis if necessary, any amounts
due and owing and not previously paid pursuant to clause (ii) above and any
Trust Indemnified Amounts due and owing pursuant to this Agreement or any other
Transaction Document as of such Settlement Date;

(xii) pay to the Administrative Agent (i) for the benefit of the Defaulting
Lenders any Yield, Step-Up Fees, principal or Yield Protection due and owing and
not paid above and (ii) for the benefit of all the Note Purchasers, the
Administrative Agent,

 

63



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

the Managing Agents and the Program Support Providers, an amount equal to any
other Obligations (other than principal, Yield or Step-Up Fees of any Class A
Notes) which are accrued and owing as of the close of business on the last day
of the immediately preceding Settlement Period;

(xiii) pay to the Administrative Agent for the benefit of each Exiting Facility
Group, to the extent not paid in clause (viii) or (ix) above, pro rata, an
amount up to the Aggregate Note Balance of each Exiting Facility Group’s Class A
Note until each Class A Note of each Exiting Facility Group has been paid in
full;

(xiv) pay to the Administrator, reimbursements of any out-of-pocket costs and
expenses relating to the administration of the Trust or paid on behalf of the
Trust, including fees paid to the Rating Agencies on behalf of the Trust, to the
extent not previously paid;

(xv) pro rata, pay to SLM Corporation in repayment of any SLM Indemnified
Amounts paid by it pursuant to Section 8.02(b) and pay to the Administrator in
repayment of any amounts paid by it pursuant to Section 10.08;

(xvi) pay to the Master Servicer, for the benefit of the Master Servicer and any
Subservicers, an amount equal to any other amounts due and payable to them
including Carryover Servicing Fees, if any, which are accrued and unpaid as of
the close of business on the last day of the immediately preceding Settlement
Period;

(xvii) so long as no Amortization Period or Termination Event exists or would
result therefrom, pay to the Administrative Agent for deposit into the
Administration Account to fund new purchases of Eligible FFELP Loans;

(xviii) during a Revolving Period, solely to the extent requested by the
Administrator as a prepayment of the Class A Notes in an amount up to the
Aggregate Note Balance, pay to the Administrative Agent for the account of the
applicable Note Purchasers in accordance with their Pro Rata Shares until the
Aggregate Note Balance of the Class A Notes is paid in full;

(xix) pay to SLM Corporation in repayment of accrued interest on and the unpaid
principal balance borrowed under the Revolving Credit Agreement;

(xx) if the Administrative Agent has received written notice that any amounts
are owed to a former Facility Group under the Guaranty and Pledge Agreement, to
pay to the Managing Agent for such former Facility Group any remaining funds up
to the amounts then owed under the Guaranty and Pledge Agreement;

(xxi) pay to the applicable parties, for any contingent amounts due and owing
under the Churchill Bluemont Note Purchase Agreement due to the application of
the survival provisions of Section 10.05 of the Churchill Bluemont Note Purchase
Agreement; and

 

64



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(xxii) if so requested by the Administrator (and so long as (A) no Valuation
Step-Up Event, Amortization Event or Termination Event has occurred and is
continuing and no Potential Termination Event described in Section 7.02(f) or
(g) has occurred and is continuing and (B) there is no unresolved dispute as
described in Section 2.25(e) as to the Applicable Percentage to be applied with
respect to such Settlement Period), to pay to the holder of the Excess
Distribution Certificate, any Available Funds remaining after the payment in
full of each of the foregoing items.

(c) Any funds deposited into the Administration Account for the purpose of
purchasing or financing Eligible FFELP Loans or prepayment of the Class A Notes
shall be disbursed pursuant to a written direction of the Administrator, on
behalf of the Trust, or to the Administrative Agent, as applicable.

(d) In the event that there are insufficient Available Funds to pay the amounts
set forth in clauses (ii) through (iv) of Section 2.05(b) due and payable on
such date and if no Servicer Advance has been made and no funds withdrawn from
the Reserve Account or the Capitalized Interest Account to pay such amounts, and
an Excess Collateral Advance could be made in accordance with the terms hereof,
then the Trust shall request an Excess Collateral Advance in the amount
necessary to pay such amounts.

(e) On each Settlement Date, prior to making the deposits and distributions
specified in Section 2.05(b), the Administrative Agent shall pay, from funds on
deposit in the Collection Account, any accrued and unpaid amounts due and owing
to the Department or any Guarantor, including, without limitation, any Floor
Income Rebate Fees and Monthly Rebate Fees, as directed by the Administrator on
behalf of the Trust (or if the Administrator fails to provide such direction, as
provided by the Administrative Agent) pursuant to the Monthly Report, on which
the Administrative Agent may conclusively rely.

Section 2.06. Capitalized Interest Account and Reserve Account.

(a) On or prior to the Closing Date, the Trust shall establish and maintain, or
cause to be established and maintained, the Capitalized Interest Account. The
Capitalized Interest Account shall be maintained as a segregated account at the
Administrative Agent, and shall be under the sole dominion and control of the
Administrative Agent, on behalf of the Secured Creditors. The Capitalized
Interest Account shall be in the name of the Trust for the benefit of the
Administrative Agent, on behalf of the Secured Creditors. Neither the Trust nor
the Administrator shall have any withdrawal rights from the Capitalized Interest
Account. If at any time a Capitalized Interest Account Funding Event occurs, the
Trust shall request a Capitalized Interest Advance in an amount equal to the
applicable Maximum Advance Amount for such Advance and deposit the proceeds
thereof into the Capitalized Interest Account. In the event that a Capitalized
Interest Account Funding Event occurs solely with respect to one or more
Maturity Non-Renewing Facility Groups, such Advance shall be requested solely
from such Maturity Non-Renewing Facility Groups. Thereafter, on each Settlement
Date, the Administrator shall cause to be deposited into the Capitalized
Interest Account from Available Funds pursuant to Section 2.05(b)(vi) such
additional amounts as are necessary to cause the amount on deposit in the
Capitalized Interest Account to be equal to the Required Capitalized Interest
Account Balance calculated as of the last day of the related Settlement Period.
Funds on deposit in the

 

65



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Capitalized Interest Account may be invested from time to time in Eligible
Investments in accordance with Section 2.08. The Administrative Agent shall
apply funds on deposit in the Capitalized Interest Account as described in
Section 2.07(a).

(b) On or prior to the Closing Date, the Administrator shall establish and
maintain, or cause to be established and maintained, the Reserve Account by
depositing into the Reserve Account cash or Eligible Investments equal to the
Reserve Account Specified Balance as of the date of the initial Advance
hereunder. The Reserve Account shall be maintained as a segregated account at
the Administrative Agent, and shall be under the sole dominion and control of
the Administrative Agent, on behalf of the Secured Creditors. The Reserve
Account shall be in the name of the Trust for the benefit of the Administrative
Agent, on behalf of the Secured Creditors. Neither the Trust nor the
Administrator shall have any withdrawal rights from the Reserve Account. On each
Advance Date, the Trust shall deposit into the Reserve Account from proceeds of
each Advance the amount, if any, necessary to bring the balance in such account
up to the Reserve Account Specified Balance. Thereafter, on each Settlement
Date, the Administrator shall cause to be deposited into the Reserve Account
from Available Funds pursuant to Section 2.05(b)(vi) such additional amounts as
are necessary to cause the amount on deposit in the Reserve Account to be equal
to the Reserve Account Specified Balance calculated as of the last day of the
related Settlement Period. Funds on deposit in the Reserve Account may be
invested from time to time in Eligible Investments in accordance with
Section 2.08. The Administrative Agent shall apply funds on deposit in the
Reserve Account as described in Section 2.07(b).

Section 2.07. Transfers from the Capitalized Interest Account and Reserve
Account.

(a) To the extent there are insufficient Available Funds in the Collection
Account to pay the amounts set forth in clauses (ii) through (iv) of
Section 2.05(b) in accordance with the provisions of Section 2.05 on any
Settlement Date (without giving effect to any amounts owing under clause (iv)(B)
of Section 2.05(b) to any Defaulting Lender which has failed to fund its Pro
Rata Share of any Capitalized Interest Advance), the Administrative Agent shall
transfer to the Collection Account moneys held by the Administrative Agent in
the Capitalized Interest Account, to the extent available for distribution on
the specified day, to pay the amounts set forth in clauses (ii) through (iv) of
Section 2.05(b) (other than amounts owing under clause (iv)(B) of
Section 2.05(b) to any Defaulting Lender which has failed to fund its Pro Rata
Share of any Capitalized Interest Advance) in the priority set forth in
Section 2.05.

(b) To the extent there are insufficient Available Funds in the Collection
Account to pay the amounts set forth in clauses (ii) through (iv) of
Section 2.05(b) in accordance with the provisions of Section 2.05 on any
Settlement Date (after taking into account any amounts transferred to the
Collection Account pursuant to Section 2.07(a)), the Administrative Agent shall
transfer to the Collection Account moneys held by the Administrative Agent in
the Reserve Account, to the extent available for distribution on the specified
day, to pay the amounts set forth in clauses (ii) through (iv) of
Section 2.05(b) in the priority set forth in Section 2.05.

(c) To the extent, as of the end of any Settlement Period, there are funds on
deposit in the Reserve Account in excess of the Reserve Account Specified
Balance calculated as of the

 

66



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

end of such Settlement Period (giving effect to any purchase of Additional
Student Loans between the end of such Settlement Period and the related
Settlement Date) or there are funds on deposit in the Capitalized Interest
Account in excess of the Required Capitalized Interest Account Balance
calculated as of the end of such Settlement Period, then the Administrative
Agent shall withdraw such excess funds from the relevant account and deposit it
into the Collection Account to be used as Available Funds on the related
Settlement Date. In addition, the Administrative Agent shall withdraw and apply
funds from the Capitalized Interest Account as and when required in accordance
with Section 2.21(b).

Section 2.08. Management of Trust Accounts.

(a) All funds held in the Trust Accounts, including investment earnings thereon,
shall be invested at the direction of the Administrator in Eligible Investments
having a maturity date not later than the next date on which any distributions
are to be made from funds on deposit in such Trust Accounts; provided, however,
that from and after the Termination Date, the Administrative Agent shall have
the sole right to restrict the maturities of any investments held in the Trust
Accounts and to direct the withdrawal of any such investments for the purposes
of paying the amounts described in Section 2.05(b), including, without
limitation, any unpaid principal and Financing Costs on the Class A Notes. All
investment earnings (net of losses) on such Eligible Investments shall be
credited to the applicable Trust Accounts. In the event that the Administrator
shall have failed to give investment directions to the Administrative Agent by
11:00 a.m. on any Business Day on which there may be uninvested cash deposited
in any Trust Account, the Administrative Agent shall have no obligation to
invest such funds and shall not be liable for any lost potential investment
earnings.

(b) Bank of America, N.A. (“Bank of America”), in its capacity as Securities
Intermediary or depositary bank with respect to each Trust Account, hereby
agrees with the Trust and the Administrative Agent that (i) each of the Trust
Accounts is either a securities account or deposit account maintained at Bank of
America; provided, however, that if, at any time, the rating assigned to Bank of
America is downgraded below “A-1” by S&P, the Administrative Agent shall, in
cooperation with the Administrator, promptly (but in no event longer that 60
days from the time of such downgrade), at no cost to the Trust, transfer each of
the Trust Accounts to another financial institution which has either a long-term
senior unsecured debt rating of “A+” or better or a short-term senior unsecured
debt or certificate of deposit rating of “A-1” or better by S&P, (ii) each item
of property (whether investment property, financial asset, security, cash or
instrument) credited to any Trust Account shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC to the extent any
such Trust Account is a securities account, (iii) Bank of America shall treat
the Administrative Agent as entitled to exercise the rights that comprise each
financial asset credited to the Trust Accounts, (iv) Bank of America shall
comply with entitlement orders originated by the Administrative Agent with
respect to any of the foregoing accounts that is a securities account and shall
comply with instructions directing the disposition of funds originated by the
Administrative Agent with respect to any of the foregoing accounts that is a
deposit account, in each case without the further consent of any other person or
entity, (v) except as otherwise provided in subsection (a) of this Section, Bank
of America shall not agree to comply with entitlement orders or instructions
directing the disposition of funds originated by any person or entity other than
the Administrative Agent, (vi) the Trust Accounts, and all property credited to
such accounts shall not be subject to any lien,

 

67



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

security interest, right of set-off or encumbrance in favor of Bank of America
in its capacity as Securities Intermediary or depositary bank or anyone claiming
through Bank of America as Securities Intermediary or depositary bank (other
than the Administrative Agent), and (vii) the agreement herein between Bank of
America and the Administrative Agent shall be governed by the laws of the State
of New York and the jurisdiction of Bank of America, in its capacity as
Securities Intermediary or depositary bank with respect to each Trust Account,
shall be the State of New York for purposes of the UCC. Each term used in this
Section 2.08(b) and in Section 2.08(c) and defined in the New York UCC shall
have the meaning set forth in the New York UCC.

(c) No Eligible Investment held in the Trust Accounts in the form of an
instrument or certificated security as defined in the New York UCC in the
possession of the Securities Intermediary (i) shall be subject to any other
security interest or (ii) shall constitute proceeds of any property subject to
such third party’s security interest.

(d) The Trust agrees to report as its income for financial reporting and tax
purposes (to the extent reportable) all investment earnings on amounts in the
Trust Accounts.

(e) Any investment of any funds in the Trust Accounts shall be made under the
following terms and conditions:

(i) any such investment of funds shall be made in Eligible Investments which
will mature no later than the next Settlement Date (or such shorter periods as
the Administrative Agent may direct); and

(ii) with respect to each of the investments credited to any of the Trust
Accounts, the Administrative Agent for the benefit of the Secured Creditors
shall have a first priority perfected security interest in such investment,
perfected by control to the extent permitted under Article 9 of the UCC.

(f) The Administrative Agent shall not in any way be held liable by reason of
any insufficiency in the Trust Accounts resulting from losses on investments
made in accordance with the provisions of this Agreement (but the institution
serving as Administrative Agent shall at all times remain liable for its own
debt obligations, if any, constituting part of such investments).

(g) With respect to each of the Trust Accounts that is a “securities account” as
defined in Section 8-501(a) of the UCC (each, a “Securities Account”), the
Securities Intermediary hereby confirms and agrees that:

(i) all securities, financial assets or other property credited to the
Securities Accounts shall be registered in the name of the Securities
Intermediary by a clearing corporation or other securities intermediary and as
to which the Securities Intermediary is entitled to exercise the rights that
comprise any financial assets credited to such Securities Account, indorsed to
the Securities Intermediary in blank or credited to another Securities Account
maintained in the name of the Securities Intermediary, and in no case shall any
financial asset credited to any Securities Account be registered in the name of
the Trust, payable to the order of the Trust or specially indorsed to the Trust;

 

68



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(ii) all securities and other property delivered to the Securities Intermediary
pursuant to this Agreement shall be promptly credited to the appropriate
Securities Account;

(iii) each Securities Account is an account to which financial assets are or may
be credited;

(iv) except for the claims and interest of the Administrative Agent and of the
Trust in the Securities Accounts and without independent investigation of any
kind, the Securities Intermediary does not know of any claim to, or interest in,
any Securities Account or in any “financial asset” (as defined in
Section 8-102(a)(9) of the UCC) credited thereto; if any person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against any Securities
Account or in any financial asset carried therein, the Securities Intermediary
will promptly notify the Administrative Agent and the Trust thereof upon
receiving notice or other actual knowledge thereof.

(h) Each party hereto acknowledges that the Securities Intermediary constitutes
a “securities intermediary” within the meaning of Section 8-102(a)(14) of the
UCC with respect to each Securities Account and constitutes a “bank” within the
meaning of Section 9-102(a)(8) of the New York UCC with respect to each Trust
Account that is a “deposit account.”

Section 2.09. [Reserved].

Section 2.10. Grant of a Security Interest. To secure the prompt and complete
payment when due of the Obligations and the performance by the Trust of all of
the covenants and obligations to be performed by it pursuant to this Agreement
and each other Transaction Document, the Trust (and the Eligible Lender Trustee,
in its capacity as titleholder to the Trust Student Loans) (i) on the Original
Closing Date assigned (and hereby reaffirms such assignment) to the
Administrative Agent, and Granted (and hereby reaffirms such Grant) to the
Administrative Agent a security interest in, all of its right, title and
interest in (but none of its obligations under), each of the Transaction
Documents, including all rights and remedies thereunder (excluding any rights
and remedies of the Trust under the Revolving Credit Agreement); and (ii) on the
Original Closing Date further Granted (and hereby reaffirms such Grant) to the
Administrative Agent on behalf of the Secured Creditors (and their respective
successors and assigns), a security interest in all of the Trust’s and the
Eligible Lender Trustee’s, on behalf of the Trust, right, title and interest in
the following property, whether now owned or existing or hereafter arising or
acquired and wheresoever located:

(a) all Trust Student Loans;

(b) all Collections from Trust Student Loans, including, without limitation, all
Interest Subsidy Payments, Special Allowance Payments, borrower payments and
reimbursements of principal and accrued interest on default claims received and
to be received from any Guarantor;

 

69



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(c) all Eligible Investments, funds and accrued earnings thereon held in the
Trust Accounts;

(d) all Records relating to any of the foregoing items;

(e) all supporting obligations, liens securing any of the foregoing, money and
claims and other rights under insurance policies relating to any of the
foregoing;

(f) all accounts, general intangibles, payment intangibles, instruments,
investment property, documents, chattel paper, goods, moneys, letters of credit,
letter of credit rights, certificates of deposit, deposit accounts and all other
property and interests in property of the Trust or the Eligible Lender Trustee,
on behalf of the Trust, whether tangible or intangible; and

(g) all proceeds of any of the foregoing (collectively, along with the right and
title to and interest of the Trust (and the Eligible Lender Trustee, in its
capacity as titleholder to the Trust Student Loans) in the Transaction Documents
pursuant to clause (i) above and all proceeds thereof, the “Pledged
Collateral”).

The Trust and the Eligible Lender Trustee agree that the foregoing sentence is
intended to grant in favor of the Administrative Agent, on behalf of the Secured
Creditors, a first priority continuing lien and security interest in all of the
Trust’s (and the Eligible Lender Trustee’s in its capacity as titleholder to the
Trust Student Loans) personal property from and after the Original Closing Date.
Each of the Trust and the Eligible Lender Trustee authorizes the Administrative
Agent and its counsel to file UCC financing statements in form and substance
satisfactory to the Eligible Lender Trustee, describing the collateral as all or
any portion of the Pledged Collateral, including describing the collateral as
all personal property of the Trust. In addition, at the request of the
Administrative Agent, the Trust shall file or cause to be filed, and authorizes
the Administrative Agent to file, UCC financing statement assignments assigning
to the Administrative Agent any financing statement showing the Trust as secured
party with respect to the Pledged Collateral. The Trust further confirms and
agrees that the Administrative Agent shall have, following the occurrence or
declaration of the Termination Date, the sole right to enforce the Trust’s
rights and remedies under the Transaction Documents with respect to the Pledged
Collateral for the benefit of the Secured Creditors, but without any obligation
on the part of the Administrative Agent or any other Secured Creditor or any of
their respective Affiliates, to perform any of the obligations of the Trust
under the Transaction Documents.

Section 2.11. Evidence of Debt.

Each Managing Agent shall maintain a Note Account (the “Note Account”) on its
books in which shall be recorded (a) all Advances owed to each related Lender in
its related Facility Group by the Trust pursuant to this Agreement, (b) the
Aggregate Note Balance of the Class A Note held by or on behalf of its related
Facility Group, (c) all payments of principal and Financing Costs made by the
Trust on such Class A Note, and (d) all appropriate debits and credits with
respect to its related Facility Group as provided in this Agreement including,
without limitation, all fees, charges, expenses and interest. All entries in
each Managing Agent’s Note

 

70



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Account shall be made in accordance with such Managing Agent’s customary
accounting practices as in effect from time to time. The entries in the Note
Account shall be conclusive and binding for all purposes, absent manifest error.
Any failure to so record or any errors in doing so shall not, however, limit or
otherwise affect the obligation of the Trust to pay any amount owing with
respect to the Class A Notes or any of the other Obligations.

Section 2.12. Payments by the Trust.

All payments to be made by the Trust shall be made without set-off, recoupment
or counterclaim. Except as otherwise expressly provided herein, all payments by,
or on behalf of, the Trust for the account of a Conduit Lender, a LIBOR Lender,
an Alternate Lender or a Program Support Provider, as the case may be, shall be
made to the Administrative Agent, for further credit to an account designated by
such Conduit Lender, LIBOR Lender, Alternate Lender or Program Support Provider
or its related Managing Agent, in United States dollars. Such payments (other
than amounts already on deposit in the Collection Account) shall be made in
immediately available funds to the Administrative Agent no later than 12:00 noon
on the date specified herein and the Administrative Agent shall forward such
amounts to such Conduit Lender, LIBOR Lender, Alternate Lender or Program
Support Provider no later than 1:00 p.m. on the date specified herein. Payments
shall be applied in the order of priority specified in Section 2.05(b). Any
payment which is received later than 1:00 p.m. (other than payments from amounts
already on deposit in the Collection Account) shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue.

Section 2.13. Payment of Stamp Taxes, Etc. Subject to any limitations set forth
in Section 2.20, the Trust agrees to pay any present or future stamp, mortgage,
value-added, court or documentary taxes or any other excise or property taxes,
charges or similar levies imposed by any federal, state or local governmental
body, agency or instrumentality (hereinafter referred to as “Other Applicable
Taxes”) relating to this Agreement, any of the other Transaction Documents or
any recordings or filings made pursuant hereto and thereto.

Section 2.14. Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Note Purchaser shall obtain on account of the Class A
Notes owned by it any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its Pro Rata Share
(or other share contemplated hereunder), such Note Purchaser shall immediately
(a) notify the Administrative Agent of such fact and (b) purchase from the other
Note Purchasers such participations made by them as shall be necessary to cause
such purchasing Note Purchaser to share the excess payment pro rata (based on
the Pro Rata Share of each Note Purchaser) with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Note Purchaser, such purchase shall to that extent be rescinded
and each other Note Purchaser shall repay to the purchasing Note Purchaser the
purchase price paid therefor, together with an amount equal to such paying Note
Purchaser’s ratable share (according to the proportion of (i) the amount of such
paying Note Purchaser’s required repayment to (ii) the total amount so recovered
from the purchasing Note Purchaser) of any interest or other amount paid or
payable by the purchasing Note Purchaser in respect of the total amount so
recovered. The Trust agrees that any Note Purchaser so purchasing a
participation from another Note Purchaser may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such

 

71



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

participation as fully as if such Note Purchaser was the direct creditor of the
Trust in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify each
Managing Agent following any such purchases or repayments.

Section 2.15. Yield Protection.

(a) If (i) any Regulatory Change (including a change to Regulation D under the
Securities Act):

(A) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Federal Reserve Board), special deposit,
insurance assessment, or similar requirement against assets of any Affected
Party, deposits or obligations with or for the account of any Affected Party or
with or for the account of any Affiliate (or entity deemed by the Federal
Reserve Board to be an affiliate) of an Affected Party, or credit extended to or
participated in by any Affected Party;

(B) shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party;

(C) shall impose any other condition, cost or expense affecting this Agreement
or any portion of the Obligations owed or funded in whole or in part by any
Affected Party, or its obligations or rights, if any, to pay any portion of its
unused Commitment or to provide funding therefor (other than any condition or
expense resulting from the gross negligence or willful misconduct of such
Affected Party);

(D) shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or any successor thereto) assesses deposit insurance
premiums or similar charges; or

(E) subject any Affected Party to any tax of any kind whatsoever (except for
Other Taxes or Other Applicable Taxes covered by Sections 2.13 and 2.20 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Affected Party) on its loans, loan principal, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,

or (ii) an Accounting Based Consolidation Event shall at any time occur,

and the result of any of the foregoing is or would be:

(A) to increase the cost to or to impose a cost in any material amount on an
Affected Party funding or making or maintaining any portion of the Obligations,
or any purchases, reinvestments or loans or other extensions of credit under the
Program Support Agreement or any Transaction Document or any commitment of such
Affected Party with respect to the foregoing;

 

72



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(B) to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement, or under any Program Support Agreement or any Transaction
Document with respect thereto;

(C) in the sole determination of such Affected Party, to reduce the rate of
return on the capital of an Affected Party as a consequence of its obligations
hereunder or under any Program Support Agreement or arising in connection
herewith to a level below that which the Affected Party could otherwise have
achieved; or

(D) to cause an internal capital charge or other imputed cost upon such Affected
Party, which in the sole determination of such Affected Party is allocable to
the Trust or the transactions contemplated in this Agreement;

then on or before the 30th day following the date of demand by such Affected
Party (which demand shall be accompanied by a statement setting forth in
reasonable detail the basis of such demand), the Trust shall pay directly to
such Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost or charge or such
reduction; provided, that such additional amount or amounts shall not be payable
with respect to any period in excess of 90 days prior to the date of demand by
the Affected Party unless (1) the effect of the Regulatory Change or Accounting
Based Consolidation Event is retroactive by its terms to a period prior to the
date of the Regulatory Change or Accounting Based Consolidation Event, as
applicable, in which case any additional amount or amounts shall be payable for
the retroactive period but only if the Affected Party provides its written
demand not later than 90 days after such Regulatory Change or Accounting Based
Consolidation Event; or (2) the Affected Party reasonably and in good faith did
not believe the Regulatory Change or Accounting Based Consolidation Event
resulted in such an additional or increased cost or charge or such a reduction
during such prior period. Each Affected Party agrees that the Trust shall not be
asked to pay amounts which the Affected Party’s similarly situated customers are
not being requested to pay.

(b) Each Affected Party will promptly notify the Administrator and the
Administrative Agent of any event of which it has actual knowledge which will
entitle such Affected Party to any compensation pursuant to this Section;
provided, however, no failure or delay in giving such notification shall
adversely affect the rights of any Affected Party to such compensation.

(c) In determining any amount provided for or referred to in this Section, an
Affected Party may use any reasonable averaging or attribution methods that it
(in its sole discretion exercised in good faith) shall deem applicable and which
it applies on a consistent basis. Any Affected Party when making a claim under
this Section shall submit to the Administrator and the Administrative Agent a
statement as to such increased cost or reduced return (including calculation
thereof in reasonable detail), which statement shall, in the absence of manifest
error, be conclusive and binding upon the Trust and the Administrative Agent.

(d) If any Affected Party has or anticipates having any claim for compensation
from the Trust pursuant to this Section 2.15, and such Affected Party believes
that having the Facility

 

73



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

publicly rated by one or more credit rating agencies would reduce the amount of
such compensation by an amount deemed by such Affected Party to be material,
then such Affected Party or a Managing Agent on its behalf shall provide written
notice to the Trust and the Administrator (a “Ratings Request”) that such
Affected Party intends to request a public rating of the Facility from one or
more credit rating agencies selected by such Affected Party and reasonably
acceptable to Trust, of at least “AA” or the equivalent (the “Required
Ratings”). Unless the Trust has caused the assignment of all of such Affected
Parties’ rights and obligations under this Agreement pursuant to
Section 2.21(a), each of the Trust and the Administrator agrees that it shall
cooperate with such Affected Party’s efforts to obtain the Required Ratings,
including entering into reasonably requested amendments and other modifications
to the Transaction Documents, and shall provide the applicable credit rating
agencies (either directly or through distribution to the Administrative Agent or
such Affected Party) any information reasonably requested by such credit rating
agencies for purposes of providing and monitoring the Required Ratings. The
relevant Affected Party shall pay the initial fees payable to the credit rating
agencies for providing the ratings and the Trust shall pay all ongoing fees
payable to the credit rating agencies for their continued monitoring of the
ratings. Nothing in this Section 2.15(d) shall preclude any Affected Party from
demanding compensation from Issuer pursuant to Section 2.15(a) hereof at any
time and without regard to whether the Required Ratings shall have been
obtained, or shall require any Affected Party to obtain any ratings on the
Facility prior to demanding any such compensation from the Trust.

Section 2.16. Extension of Liquidity Expiration Date and Scheduled Maturity
Date.

(a) Extension of Liquidity Expiration Date. Provided that no Amortization Period
or Termination Event shall have occurred and be continuing, the Trust, acting
through the Administrator, may, at any time during the period which is no
greater than 90 days or less than 45 days immediately preceding the Liquidity
Expiration Date (as such date may have been previously extended pursuant to this
Section 2.16(a)), request that the then applicable Liquidity Expiration Date be
extended for an additional period of 364 days; provided, however, that the
Liquidity Expiration Date shall not be extended past the Scheduled Maturity
Date. Any such request shall be in writing and delivered to each Managing Agent
and the Administrative Agent. None of the Lenders, Managing Agents or Facility
Groups shall have any obligation to extend the Liquidity Expiration Date at any
time. Any such extension of the Liquidity Expiration Date with respect to a
Lender shall be effective only upon the written agreement of the Trust, the
Managing Agent for such Lender’s Facility Group, such Lender and, if applicable,
the related Conduit Lender. Each Managing Agent will (on behalf of its related
Note Purchasers) respond to any such request by providing a response to the
Trust and the Administrative Agent within the earlier of (i) 30 days of its
receipt of such request and (ii) 30 days prior to the then-effective Liquidity
Expiration Date; provided, however, that if any Facility Group determines that
it will not extend the Liquidity Expiration Date prior to the response date set
forth above, the related Managing Agent shall notify the Administrator as soon
as practicable after such determination has been made. Any failure by a Managing
Agent to respond by the later of the dates set forth in clause (i) and (ii) of
the preceding sentence shall be deemed to be a rejection of the requested
extension by such Managing Agent and the related Lenders in its Facility Group.
If one or more Managing Agents does not extend the Liquidity Expiration Date and
the Administrator fails to arrange for the assignment of the Commitment of any
Liquidity Non-Renewing Facility Group pursuant to Section 2.21(e) within the
time designated therein, the Liquidity Expiration Date

 

74



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

shall not be extended for all Facility Groups and the Non-Renewal Step-Up Rate
shall increase as provided in the Lenders Fee Letter. For the avoidance of
doubt, in the event that the Liquidity Expiration Date is not extended, each
Facility Group, including any Liquidity Non-Renewing Facility Group, shall
continue to make Advances in accordance with the terms of this Agreement in an
amount not to exceed the amount of each Facility Group’s unused Commitment until
the earliest of the occurrence of an Amortization Event, a Termination Event or
the Scheduled Maturity Date.

(b) Extension of Scheduled Maturity Date. Provided that no Amortization Event or
Termination Event shall have occurred and be continuing, the Trust, acting
through the Administrator, may, at any time during the period which is no
greater than 90 days or less than 45 days immediately preceding the Scheduled
Maturity Date (as such date may have been previously extended pursuant to this
Section 2.16(b)), request that the then applicable Scheduled Maturity Date be
extended for an additional period of up to 364 days. Any such request shall be
in writing and delivered to each Managing Agent and the Administrative Agent.
None of the Lenders, Managing Agents or Facility Groups shall have any
obligation to extend the Scheduled Maturity Date at any time. Any such extension
of the Scheduled Maturity Date with respect to a Lender shall be effective only
upon the written agreement of the Trust, the Managing Agent for such Lender’s
Facility Group, such Lender and, if applicable, the related Conduit Lender. Each
Managing Agent will (on behalf of its related Note Purchasers) respond to any
such request by providing a response to the Trust and the Administrative Agent
within the later of (i) 30 days of its receipt of such request and (ii) 30 days
prior to the then-effective Scheduled Maturity Date; provided, however, that if
any Facility Group determines that it will not renew its Commitment prior to the
response date set forth above, the related Managing Agent shall notify the
Administrator as soon as practicable after such determination has been made. Any
failure by a Managing Agent to respond by the later of the dates set forth in
clause (i) and (ii) of the preceding sentence shall be deemed to be a rejection
of the requested extension by such Managing Agent and the related Lenders in its
Facility Group. If one or more Managing Agents (but less than all) does not
extend the Scheduled Maturity Date, the provisions of Section 2.21(b) shall
apply with respect to its Facility Group and the Scheduled Maturity Date shall
be extended with respect to the remaining Facility Groups. Notwithstanding the
foregoing, in connection with each extension of the Scheduled Maturity Date as
provided herein, the Trust shall provide an Opinion of Counsel to the effect
that each Advance evidenced under the Class A Notes will constitute indebtedness
for United States federal income tax purposes.

Section 2.17. Servicer Advances.

In the event that, on the Settlement Date relating to any Settlement Period, the
amount on deposit in the Collection Account which is allocable to the payment of
amounts described in Sections 2.05(b)(ii) through (iv) due and payable on such
Settlement Date is not sufficient to pay such amounts, the Master Servicer may,
if permitted pursuant to its Servicing Agreement, make an advance in an amount
equal to such insufficiency to the extent it believes such Servicer Advance will
be recoverable.

 

75



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 2.18. Release and Transfer of Pledged Collateral.

(a) The Administrative Agent hereby agrees, and is hereby authorized, to release
its lien on that portion of the Pledged Collateral transferred from the Trust to
the Depositor or the Servicer as a result of purchases or repurchases (including
substitutions) of Trust Student Loans pursuant to the Sale Agreement, the
Conveyance Agreement, the Tri-Party Transfer Agreement, any Purchase Agreement
or any Servicing Agreement; provided, however, that with respect to a repurchase
of a Student Loan pursuant to the Sale Agreement, the Conveyance Agreement, the
Tri-Party Transfer Agreement or a Purchase Agreement that is not a Permitted
Release covered by clause (b) below, it shall be a condition to such release
that the Administrative Agent shall have received cash into the Administration
Account in an amount equal to the sum of (i) the product of the Applicable
Percentage (determined as if each Student Loan were an Eligible FFELP Loan)
multiplied by the Principal Balance of such Student Loan and (ii) any amount
previously drawn under the Revolving Credit Agreement to purchase such Student
Loan (as reduced by any payments of principal received on such Student Loan,
proportionately, based on the portion of the purchase price of such Student Loan
financed under the Revolving Credit Agreement) or, in the case of any
substitution, the Trust shall have received new Eligible FFELP Loans with a
Principal Balance equal to or greater than the Principal Balance of the Student
Loans being released and the tests set forth in Section 2.18(b)(ii)(B) and
(C) shall be satisfied; and provided further, that with respect to purchases of
Student Loans by a Servicer required or expressly permitted as a result of the
related Servicing Agreement that is not a Permitted Release covered by clause
(b) below, the Administrative Agent has received cash into the Administration
Account in an amount equal to that set forth in Section 3.05(a) of the Servicing
Agreement or, in the case of any substitution, the Trust shall have received new
Eligible FFELP Loans with a Principal Balance equal to or greater than the
Principal Balance of the Student Loans being released and the tests set forth in
Section 2.18(b)(ii)(B) and (C) shall be satisfied.

(b) In addition, the Administrative Agent hereby further agrees, and is hereby
authorized, to release its lien on that portion of the Pledged Collateral
transferred from the Trust to the Depositor or an Affiliate thereof in
connection with a Permitted Release. The release of the Administrative Agent’s
security interest in any Released Collateral pursuant to this Section 2.18(b)
shall be subject to the following conditions precedent unless the Required
Managing Agents (or following a Termination Event or Amortization Event or with
respect to a failure to satisfy condition (ii)(B) below, all of the Managing
Agents exclusive of any Managing Agent for any Distressed Lender) have waived
such condition (and by transferring the Pledged Collateral the Trust shall be
deemed to have certified that all such conditions precedent are satisfied):

(i) such release shall be a Permitted Release,

(ii) before and after giving effect to such release and to any simultaneous
acquisition of Trust Student Loans at such time,

(A) there shall not exist any Amortization Event, Servicer Default, Termination
Event or Potential Termination Event;

(B) the Asset Coverage Ratio is greater than or equal to 100%; and

 

76



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(C) the Weighted Average Remaining Term in School shall be less than 24 months,

(iii) three Business Days prior to any such release that is a Take Out
Securitization, a Fair Market Auction, a Whole Loan Sale, a Permitted SPE
Transfer, a Permitted Seller Buy-Back, a Permitted Excess Collateral Release or
a Servicer Buy-Out, the Trust, acting through the Administrator, shall have
delivered a notice describing the Trust Student Loans proposed to be released
substantially in the form and substance of Exhibit F attached hereto (a “Notice
of Release”) to the Administrative Agent, certifying that the foregoing
conditions described in clause (ii) above shall have been satisfied in
connection therewith, together with a pro forma report in the form attached
hereto as Exhibit G, demonstrating compliance with the conditions described in
clause (ii) above,

(iv) on or prior to such Permitted Release, the Trust shall have deposited
(I) into the Administration Account cash in an amount equal to the sum of
(A) the product of the Applicable Percentage (determined as if each Trust
Student Loan proposed to be released were an Eligible FFELP Loan) multiplied by
the Principal Balance of each Trust Student Loan proposed to be released and
(B) any amount previously drawn under the Revolving Credit Agreement to purchase
such Student Loan (as reduced by any payments of principal received on such
Student Loan, proportionately, based on the portion of the purchase price of
such Student Loan financed under the Revolving Credit Agreement) and (II) into
the Collection Account cash in an amount equal to all Financing Costs (including
Step-Up Fees) due and not paid as of the most recent Settlement Date, and

(v) if such release involves Trust Student Loans with an aggregate Principal
Balance of more than $500,000,000, the Trust, acting through the Administrator,
shall have made the required deliveries under Section 2.25(f).

(c) Within five Business Days after each release of collateral hereunder in
connection with a Take Out Securitization, the Trust, acting through the
Administrator, shall deliver to the Administrative Agent a reconciliation
statement (the “Release Reconciliation Statement”) which shall include an
updated calculation, based on actual figures, in the form attached as Exhibit H,
confirming that the Minimum Asset Coverage Requirement was satisfied before and
after giving effect to the related release. If the Release Reconciliation
Statement shows that the value of the released Trust Student Loans was greater
than the value provided on the Notice of Release, then the Trust shall deposit
such difference into the Administration Account.

(d) No more than once per calendar month during a Revolving Period, on any date
between the delivery of the monthly Valuation Report during such month and the
Settlement Date occurring during such month, so long as the Minimum Asset
Coverage Requirement is satisfied and no Exiting Facility Group Amortization
Period exists, the Trust shall be permitted to dividend, distribute or otherwise
transfer Trust Student Loans to the holder of the Excess Distribution
Certificate with an aggregate Principal Balance in an amount that would not
cause a failure to satisfy the Minimum Asset Coverage Requirement; provided,
however, that (i) if the aggregate Principal Balance of the Trust Student Loans
to be transferred exceeds $500,000,000, then the Trust shall only be permitted
to transfer such Trust Student Loans on or after the third (3rd) Business Day
following the delivery of the information described in Section 2.25(f); and (ii)

 

77



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

the Trust shall have deposited into the Collection Account an amount equal to
all Financing Costs (including Step-Up Fees) due and not paid as of the most
recent Settlement Date. The Administrative Agent hereby agrees, and is hereby
authorized, to release its lien on that portion of the Pledged Collateral
transferred from the Trust to the holder of the Excess Distribution Certificate
as a Permitted Release and the provisions of Section 2.18(b) (excluding clause
(iv)(I)(A) thereof) shall apply to such release.

(e) The Administrative Agent hereby further agrees, and is hereby authorized, to
release its lien on any remaining portion of the Pledged Collateral upon payment
in full of the Aggregate Note Balance of all Class A Notes Outstanding and all
other Obligations and termination of all Commitments of the Lenders hereunder.

Section 2.19. Effect of Release.

Upon the satisfaction of the conditions in Section 2.18, all right, title and
interest of the Administrative Agent in, to and under such Released Collateral
shall terminate and revert to the Trust, its successors and assigns, and the
right, title and interest of the Administrative Agent in such Released
Collateral shall thereupon cease, terminate and become void; and, upon the
written request of the Trust, acting through its Administrator, its successors
or assigns, and at the cost and expense of the Trust, the Administrative Agent,
acting through the Administrator, shall deliver and, if necessary, execute such
UCC-3 financing statements and releases prepared by and submitted to the
Administrative Agent for authorization as are necessary or reasonably requested
in writing by the Trust, acting through the Administrator, to terminate and
remove of record any documents constituting public notice of the security
interest in such Released Collateral granted hereunder being released.

Section 2.20. Taxes.

(a) All payments made by the Trust under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding any U.S. federal
taxes (other than federal withholding taxes on interest), net income taxes and
franchise taxes or branch profit taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent, any Managing Agent, any Lender or any
Program Support Provider as a result of a present or former connection between
the Administrative Agent, the Syndication Agent, each Co-Valuation Agent, any
Managing Agent, such Lender or any Program Support Provider and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent, any Managing Agent, such Lender or any
Program Support Provider having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other
Transaction Document) (collectively, the “Excluded Taxes”). If any non-Excluded
Taxes, levies, imposts, duties, charges, fees of any kind, deductions,
withholdings or assessments (including, but not limited to any current or future
stamp as documentary taxes or any other excise or property taxes, charges or
similar levies, but excluding Excluded Taxes) (“Other Taxes”) are required to be
withheld from any amounts payable to the Administrative Agent, the Syndication
Agent, each Co-Valuation Agent, any

 

78



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Managing Agent, any Lender or any Program Support Provider hereunder, the
amounts so payable to the Administrative Agent, any Managing Agent, such Lender
or any Program Support Provider shall be increased to the extent necessary to
yield to the Administrative Agent, the Syndication Agent, each Co-Valuation
Agent, any Managing Agent, such Lender or any Program Support Provider (after
payment of all Other Taxes) interest or any such other amounts payable hereunder
at the rates or in the amounts specified in this Agreement; provided, however,
that the Trust shall not be required to increase any such amounts payable to any
Lender with respect to (i) any Other Taxes that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of the assignment, to receive additional amounts
from the Trust with respect to such Other Taxes pursuant to this paragraph or
(ii) Other Taxes to the extent the Administrative Agent, Managing Agent or
Lender will receive a refund or realize the benefit of a credit or reduction in
taxes or amount owed to any taxing jurisdiction. To be entitled to receive
additional amounts for Other Taxes, the Administrative Agent, Managing Agent or
Lender must certify to the Trust that, based upon advice from one of its inside
or outside tax advisors, such Administrative Agent, Managing Agent or Lender
does not reasonably expect to receive a refund or realize the benefit of a
credit or reduction in taxes or amount owed to any taxing jurisdiction as a
result of such Other Taxes.

(b) In addition, the Trust shall pay to the relevant Governmental Authority in
accordance with applicable law all Other Taxes imposed upon the Administrative
Agent, any Managing Agent, such Lender or any Program Support Provider that
arise from any payment made hereunder or from the execution, delivery, or
registration of or otherwise similarly with respect to, this Agreement.

(c) Whenever any Other Taxes are payable by the Trust, the Administrative Agent
or the applicable Managing Agent shall promptly notify the Trust in writing and
as soon as practicable, but no later than 30 days thereafter, the Trust shall
send to the Administrative Agent for its own account or for the account of the
Syndication Agent, any Co-Valuation Agent, any Managing Agent, any Program
Support Provider or relevant Lender, as the case may be, a certified copy of an
original official receipt received by the Trust showing payment thereof. The
Trust agrees to indemnify the Administrative Agent, any Managing Agent, any
Program Support Provider and each Lender within 10 days after demand therefor
from and against the full amount of the Other Taxes arising out of this
Agreement (whether directly or indirectly) imposed upon or paid by the
Administrative Agent, any Managing Agent, any Program Support Provider or such
Lender and any liability (including penalties, interest, and expenses arising
with respect thereto), regardless of whether such Other Taxes were correctly or
legally asserted by the relevant Governmental Authority; provided, that such
Lender shall have provided the Trust with evidence, setting forth in reasonable
detail, of payment of such Other Taxes, and the certification required in clause
(a) above.

(d) Each Lender (or transferee) that is not a “U.S. Person” as defined in
section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Trust
and the Administrative Agent and its Managing Agent two copies of either U.S.
Internal Revenue Service form W-8BEN or form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from the withholding of U.S. federal income
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” both a form W-8BEN and a certificate substantially in the

 

79



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

form of Exhibit I (a “2.20(d) Certificate”) or any subsequent versions thereof
or successors thereto, in all cases properly completed and duly executed by such
Non-U.S. Lender, claiming complete exemption from withholding of U.S. federal
income tax on all payments by the Trust under this Agreement. Such forms shall
be delivered by each Non-U.S. Lender at least five Business Days before the date
of the initial payment to be made pursuant to this Agreement by the Trust to
such Lender. In addition, each Non-U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Trust at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Trust (or any other form of certification adopted
by the U.S. taxing authorities for such purpose). Notwithstanding any other
provision in this paragraph, a Non-U.S. Lender shall not be required to deliver
any subsequent form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(e) For any period with respect to which a Lender has failed to provide the
Trust, the Administrative Agent or its Managing Agent with the appropriate form,
certificate or other document described in Section 2.20(d) (unless such failure
is due to a change in treaty, law or regulation, or any interpretation or
administration thereof by any Governmental Authority, occurring after the date
on which a form, certificate or other document originally was required to be
provided), such Lender shall not be entitled to indemnification of additional
amounts under Section 2.20 with respect to Other Taxes by reason of such
failure; provided, however, that should a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, become subject to Other Taxes
because of its failure to deliver a form required hereunder, the Trust shall
take such steps as such Lender shall reasonably request to recover such Other
Taxes.

(f) A Lender which is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Trust is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall deliver to the Trust (with a copy to the
Administrative Agent), at the time or times prescribed by the applicable law or
reasonably requested by the Trust, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided, that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(g) In cases in which the Trust makes a payment under this Agreement to a U.S.
Person with knowledge that such U.S. Person is acting as an agent for a foreign
person, the Trust will not treat such payment as being made to a U.S. Person for
purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a successor provision) without
the express written consent of such U.S. Person.

(h) Each Lender hereby agrees that, upon the occurrence of any circumstances
entitling such Lender to indemnification or additional amounts pursuant to this
Section 2.20, such Lender shall use reasonable efforts to designate a different
lending office if the making of such a change would avoid the need for, or
materially reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be materially
disadvantageous to such Lender.

 

80



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(i) If a Lender receives a refund or realizes the benefit of a credit or
reduction in respect of any Other Taxes as to which the Lender has been
indemnified by the Trust, or with respect to which the Trust has paid an
additional amount hereunder, the Lender shall, within 30 days after the date of
such receipt or realization, pay over the amount of such refund or credit (to
the extent so attributable, but only to the extent of indemnity payments made,
or additional amounts paid, by the Trust under this Section with respect to the
taxes or Other Taxes giving rise to such refund or credit) to the Trust, net of
all out-of-pocket expenses of such Lender related to claiming such refund or
credit, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided,
however, that (i) the Lender, acting in good faith, will be the sole judge of
the amount of any such refund, credit or reduction and of the date on which such
refund, credit or reduction is received, (ii) the Lender, acting in good faith,
shall have absolute discretion as to the order and manner in which it employs or
claims tax refunds, credits, reductions and allowances available to it and
(iii) the Trust agrees to repay the Lender, upon written request from the
Lender, as the case may be, the amount of such refund, credit or reduction
received by the Trust, plus any penalties, interest or other charges imposed by
the relevant Governmental Authority, in the event and to the extent, the Lender
is required to repay such refund, credit or reduction to any relevant
Governmental Authority.

(j) Notwithstanding any other provision of this Agreement, in the event that a
Lender is party to a merger or consolidation pursuant to which such Lender no
longer exists or is not the surviving entity (but excluding any change in the
ownership of such Lender), any taxes payable under applicable law as a result of
such change shall be considered Excluded Taxes to the extent such taxes are in
excess of the taxes that would have been payable had such change not occurred.

(k) Within 30 days of the written request of the Trust therefor, the applicable
Lender shall execute and deliver to the Trust such certificates, forms or other
documents which can be furnished consistent with the facts and which are
reasonably necessary to assist the Trust in applying for refunds of taxes
remitted hereunder; provided, that nothing in this Section 2.20 shall be
construed to require any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Trust or
any other Person.

(l) The Trust and each Lender will treat the Class A Notes as debt for U.S.
federal income tax purposes.

(m) If a payment made to a Note Purchaser under this Agreement would be subject
to U.S. federal withholding tax imposed by FATCA if such Note Purchaser were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Managing Agent for such Note Purchaser shall deliver to the Trust and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Trust or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Trust or the Administrative Agent as may be
necessary for the Trust and the Administrative Agent to comply with its
obligations under FATCA, to determine that such Note Purchaser has or has not
complied with such Note Purchaser’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment.

 

81



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(n) The agreements in this Section shall survive the termination of this
Agreement and the payment of all amounts payable hereunder.

Section 2.21. Replacement or Repayment of Facility Group.

(a) Departing Facility Group. In the event that (i) the Trust is required to pay
amounts under Section 2.15, 2.20 or 10.08 or Article VIII of this Agreement that
are particular to an individual Lender, a Program Support Provider or its
Managing Agent, (ii) the Administrator reasonably determines that, as a result
of a Conduit Lender issuing CP outside the United States commercial paper
market, the funding costs for such Conduit Lender are materially higher than for
other Lenders, (iii) a Program Support Termination Event occurs with respect to
a Program Support Provider, (iv) a Lender becomes a Distressed Lender or (v) any
Affected Party or a Managing Agent on its behalf delivers a Ratings Request,
then the Trust may require, at its sole expense and effort, upon notice to such
Lender, Program Support Provider or other Affected Party or to the applicable
Managing Agent, that the Managing Agent for such Lender, Program Support
Provider or other Affected Party assign, without recourse, to one or more
financial institutions designated by the Administrator, on behalf of the Trust,
all of the rights and obligations hereunder of all, or with the consent of the
related Managing Agent, the applicable, Lenders, Program Support Providers or
other Affected Parties within such Facility Group in accordance with
Section 10.04; provided, that in the case of any such assignment resulting from
a claim for compensation or a Ratings Request under Section 2.15 or payments
required to be made pursuant to Section 2.20, such assignment will result in a
reduction in such compensation or payments thereafter or a Ratings Request no
longer being outstanding, as the case may be; and provided, further that all
amounts owing to any member of the Departing Facility Group shall have been paid
in full immediately upon the effectiveness of such assignment.

A Managing Agent shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by the affected Lender, Program
Support Provider, or Managing Agent or otherwise, the circumstances entitling
the Trust to require such assignment and delegation cease to apply. Each member
of the Departing Facility Group shall cooperate fully with the Trust in
effecting any such assignment.

(b) Maturity Non-Renewing Facility Group. In the event that one or more Managing
Agents (but less than all) gives notice that its Facility Group will not extend
the Scheduled Maturity Date pursuant to Section 2.16(b), then the Trust, acting
through the Administrator, may request that each such Managing Agent arrange for
an assignment to one or more entities and financial institutions designated by
the Administrator, acting on behalf of the Trust, of all of the rights and
obligations hereunder of such Maturity Non-Renewing Facility Group in accordance
with Section 10.04. If the Managing Agent does not comply with such request
within ten Business Days of such request, then the Administrator, on behalf of
the Trust, may arrange for an assignment to one or more existing Facility Groups
or replacement Facility Groups of all of the rights and obligations hereunder of
the Maturity Non-Renewing Facility Group in accordance with Section 10.04. Each
member of the Maturity Non-Renewing Facility Group shall cooperate fully with
the Administrator in effecting any such assignment. If the Administrator is
unable to arrange such an assignment prior to the Scheduled Maturity Date, then
the Commitment of the Maturity Non-Renewing Facility Group to make new Advances
hereunder shall terminate on the relevant Scheduled Maturity Date; provided,
that the Maturity

 

82



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Non-Renewing Facility Group shall make a Capitalized Interest Advance in an
amount equal to the lesser of (i) its Pro Rata Share of the Capitalized Interest
Account Unfunded Balance and (ii) such Maturity Non-Renewing Facility Group’s
unused Commitment on the Business Day prior to its Scheduled Maturity Date, for
deposit into the Capitalized Interest Account; provided further, that the
Maturity Non-Renewing Facility Group will continue to make Advances in an amount
not to exceed the amount of such Maturity Non-Renewing Facility Group’s unused
Commitment until its Scheduled Maturity Date. The Exiting Facility Group
Amortization Period for the Maturity Non-Renewing Facility Group shall begin on
its Scheduled Maturity Date. So long as the Exiting Facility Group Amortization
Period for such Maturity Non-Renewing Facility Group has not terminated pursuant
to clause (i) or (ii) of the definition thereof, at such time as all other
Advances made by such Maturity Non-Renewing Facility Group have been paid in
full, the aggregate amount of all Capitalized Interest Advances made by the
Maturity Non-Renewing Facility Group shall be repaid to such Maturity
Non-Renewing Facility Group to reduce its portion of the Aggregate Note Balance
to zero.

(c) [Reserved].

(d) Termination of the Exiting Facility Group Amortization Period. The Exiting
Facility Group Amortization Period with respect to any Exiting Facility Group
shall terminate upon the occurrence of an Amortization Event or Termination
Event. After the occurrence of either such event, the Exiting Facility Group
shall be entitled to payment with respect to the Aggregate Note Balance pro rata
with other Note Purchasers in accordance with Section 2.05(b) or Section 7.03,
as applicable.

(e) Liquidity Non-Renewing Facility Group. In the event that one or more
Managing Agents gives notice that its Facility Group will not extend the
Liquidity Expiration Date pursuant to Section 2.16(a), then the Trust, acting
through the Administrator, may request that each such Managing Agent arrange for
an assignment to one or more entities and financial institutions designated by
the Administrator, acting on behalf of the Trust, of all of the rights and
obligations hereunder of such Liquidity Non-Renewing Facility Group in
accordance with Section 10.04. If the Managing Agent does not comply with such
request within ten Business Days of such request, then the Administrator, on
behalf of the Trust, may arrange for an assignment to one or more existing
Facility Groups or replacement Facility Groups of all of the rights and
obligations hereunder of the Liquidity Non-Renewing Facility Group in accordance
with Section 10.04. Each member of the Liquidity Non-Renewing Facility Group
shall cooperate fully with the Administrator in effecting any such assignment.
If the Administrator is unable to arrange such an assignment prior to the
Liquidity Expiration Date, then the Liquidity Expiration Date shall not be
extended with respect to all Facility Groups. For the avoidance of doubt, in the
event that the Liquidity Expiration Date is not extended, each Facility Group,
including any Liquidity Non-Renewing Facility Group, shall continue to make
Advances in accordance with the terms of this Agreement in an amount not to
exceed the amount of each Facility Group’s unused Commitment until the earliest
of the occurrence of an Amortization Event, a Termination Event or the Scheduled
Maturity Date.

 

83



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 2.22. Notice of Amendments to Program Support Agreements.

Each Managing Agent shall provide the Trust and the Administrator with written
notice of any amendment to the Program Support Agreements executed in connection
with this Agreement if such amendment is reasonably expected by such Managing
Agent to result in any material increase in costs or expenses for the Trust or
otherwise materially impact the Trust.

Section 2.23. Lender Holding Account.

(a) Each Non-Rated Lender must, at the time such Lender becomes a party hereto
(or, if a Lender hereunder subsequently becomes a Non-Rated Lender, within ten
Business Days of the time it becomes a Non-Rated Lender), and any other Lender
may, in its sole discretion at any time, make an advance (such advance, the
“Lender Holding Deposit”) to the Administrative Agent in an amount equal to its
Pro Rata Share of the Capitalized Interest Account Unfunded Balance (such
amount, the “Required Holding Deposit Amount”). Upon receipt of any such Lender
Holding Deposit, the Administrative Agent shall deposit such funds into a trust
account maintained at a Qualified Institution (each such account, a “Lender
Holding Account”), in the name of such Holding Account Lender and referencing
the name of the Trust. The Lender Holding Account shall be maintained as a
segregated account at the Administrative Agent, and shall be under the sole
dominion and control of the Administrative Agent, on behalf of the applicable
Holding Account Lender and the Trust. The Lender Holding Account shall not be
deemed to be a Trust Account for purposes of this Agreement, but shall be deemed
to be property of the Holding Account Lender held for the benefit of the Trust
as described herein, and neither the Administrator nor the Trust shall have any
rights to withdraw funds from such Lender Holding Account or any interest in or
rights to the earnings thereon. Thereafter, until the release and termination of
such Lender Holding Account under clause (b) below, any Capitalized Interest
Advance to be made by such Holding Account Lender shall be made by withdrawing
funds from such Lender Holding Account. Each of the applicable Holding Account
Lender and the Trust hereby grants to the Administrative Agent full power and
authority, on behalf of the Trust and the applicable Holding Account Lender, to
withdraw funds from the applicable Lender Holding Account in order to honor such
Holding Account Lender’s obligations to fund any Capitalized Interest Advance.

(b) Each Lender Holding Account with respect to any Holding Account Lender, once
established, shall continue to be maintained until the earliest of (i) the
assignment by such Lender of all of its rights pursuant to Section 10.04 hereof,
(ii) such Lender receiving a short-term unsecured indebtedness rating of at
least “A-1” by S&P and “Prime-1” by Moody’s, (iii) such Lender obtaining a
guarantee or letter of credit that causes it to cease to be a Holding Account
Lender, (iv) the funding of a Capitalized Interest Advance through a withdrawal
of funds from such Lender Holding Account that satisfies in full such Holding
Account Lender’s obligation to fund further Capitalized Interest Advances and
(v) the payment in full of the Aggregate Note Balance and the termination of the
Commitments hereunder. Upon any of the events described in clauses (i) through
(v) of the immediately preceding sentence, the Administrative Agent, at the
times and in the manner requested by the Holding Account Lender, shall sell,
liquidate or otherwise transfer the investments on deposit in the applicable
Lender Holding Account to such accounts as the Holding Account Lender may
request, and release to the Holding Account Lender any remaining funds on
deposit in such Lender Holding Account. If, due to a reduction in or partial
assignment of Commitments of the Holding Account Lender, the amounts on deposit
in its Lender Holding Account exceed the applicable Required Holding Deposit
Amount, the Administrative Agent shall, at the request of such Holding Account
Lender, release such excess to such Holding Account Lender.

 

84



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(c) From and after the establishment of a Lender Holding Account until one of
the events described in clauses (i) through (v) of the first sentence of
Section 2.23(b), the Administrative Agent shall continue to maintain such Lender
Holding Account and shall, at the direction of the applicable Holding Account
Lender, from time to time invest and reinvest the funds on deposit in such
Lender Holding Account in Eligible Investments having a maturity not greater
than those permitted for funds in the Trust Accounts under Section 2.08(a). The
funding of a Lender Holding Deposit shall not be considered an Advance or part
of the Aggregate Note Balance for any purpose under this Agreement, including
for purposes of calculating any Yield or Non-Use Fees owed to the Facility
Groups hereunder or under the Lenders Fee Letter, as applicable. The
Administrative Agent shall remit or cause to be remitted to the Managing Agent
for each relevant Holding Account Lender, on each Settlement Date or on such
other dates on which the Administrative Agent and such Managing Agent mutually
agree, all realized investment earnings earned or received in connection with
the investment of such funds on deposit in the Lender Holding Account of such
Holding Account Lender so long as the release of such earnings would not cause
the amount on deposit in the Lender Holding Account to be less than the Required
Holding Deposit Amount. Notwithstanding anything contained herein to the
contrary, neither the Administrative Agent nor the Trust shall have any
liability for any loss arising from any investment or reinvestment made by it in
accordance with, and pursuant to, the provisions hereof.

Section 2.24. Deliveries by Administrative Agent.

The Administrative Agent agrees that it will forward to the Managing Agents each
of the following, promptly after receipt thereof: (a) the annual Administrator’s
statement delivered to the Administrative Agent pursuant to Section 3.02(a) of
the Administration Agreement and (b) any notice of a change in the location of
the records of a Servicer delivered to the Administrative Agent pursuant to
Section 2.03 of the Servicing Agreement.

Section 2.25. Mark-to-Market Valuation.

(a) In accordance with the Valuation Agent Agreement, the Administrator shall
provide to the Co-Valuation Agents and, upon request, to each Managing Agent, no
later than (i) the fifth calendar day of each month, a collateral tape
reflecting the portfolio of Trust Student Loans as of the end of the immediately
preceding calendar month and (ii) if required under the Valuation Agent
Agreement, the fifth calendar day after each Valuation Date, a collateral tape
reflecting the portfolio of Trust Student Loans as of such Valuation Date
(provided, that portfolio information from subservicers may not be available).
Pursuant to the Valuation Agent Agreement, on or before the fifth Business Day
after receipt of such collateral tape, each Co-Valuation Agent will deliver to
the Administrative Agent two mark-to-market valuations of the Trust Student
Loans based on such collateral tape. The Administrative Agent shall deliver to
the Administrator, each Managing Agent and the Co-Valuation Agents on or before
the Business Day following receipt of the mark-to-market valuations from the
Co-Valuation Agents, a Valuation Report setting forth (i) the mark-to-market
valuations submitted by the Co-Valuation Agents and (ii) the resulting
Applicable Percentage determined in accordance with the Valuation Agent
Agreement.

 

85



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(b) If any Managing Agent disagrees at any time with the mark-to-market
valuation stated in the Valuation Report by more than 0.25% (e.g., such Managing
Agent believes that a different percentage, which is at least 0.25% less than
the mark-to-market valuation set forth in such Valuation Report, should be used
to reflect the market value of the Trust Student Loans), such Managing Agent
shall submit a notice of such dispute in writing together with such Managing
Agent’s own good faith valuation to each Co-Valuation Agent, the Administrative
Agent and the Administrator within two Business Days after receipt of the
related Valuation Report. In such event, the Co-Valuation Agents shall be
required to negotiate with such Managing Agent in good faith to determine an
agreed upon mark-to-market valuation within three Business Days after receipt of
such notice. If the Co-Valuation Agents do not reach an agreement with the
Managing Agent within such three Business Day period, the mark-to-market
valuation to be used for determining the new Applicable Percentage shall be the
average of the mark-to-market valuations submitted by the Co-Valuation Agents
and such Managing Agent.

(c) If the Administrator disagrees at any time with the mark-to-market valuation
stated in the Valuation Report by more than 0.25% (e.g., the Administrator
believes that a different percentage, which is at least 0.25% greater than the
mark-to-market valuation set forth in such Valuation Report, should be used to
reflect the market value of the Trust Student Loans), the Administrator shall
submit a notice of such dispute in writing to the Administrative Agent and each
Co-Valuation Agent within two Business Days after receipt of the related
Valuation Report. The Co-Valuation Agents shall be required to negotiate with
the Administrator in good faith to determine an agreed upon mark-to-market
valuation within three Business Days after receipt of such notice. At the end of
such period, each Co-Valuation Agent shall resubmit its good faith valuation
(adjusted, to the extent applicable, following such negotiation) to the
Administrative Agent and the mark-to-market valuation to be used for determining
the new Applicable Percentage shall be the average of the mark-to-market
valuations submitted by the Co-Valuation Agents.

(d) During the pendency of any dispute described in clause (b) or (c) above, the
Applicable Percentage to be applied shall be the disputed Applicable Percentage
set forth in the Valuation Report; provided, however, that to the extent the
Administrator has disputed the Applicable Percentage, the Administrator, on
behalf of the Trust, shall cause to be transferred into the Administration
Account amounts, if any, required for the Asset Coverage Ratio to not be less
than 100.00% based on the disputed Applicable Percentage, which amounts shall be
maintained therein until such dispute is resolved, at which time the
Administrator, on behalf of the Trust, may, if the dispute is resolved at a
higher valuation, withdraw the portion of such payment that is no longer
required to satisfy the condition that the Asset Coverage Ratio not be less than
100.00% and release such amount to the Trust. To the extent an Applicable
Percentage changes due to a mark-to-market valuation or otherwise, all new
Eligible FFELP Loans shall thereafter be sold to the Trust using such revised
Applicable Percentages. With respect to all Eligible FFELP Loans then owned by
the Trust, the Administrator, on behalf of the Trust, shall cure any deficiency
resulting from the Asset Coverage Ratio being less than 100.00% due to a
mark-to-market valuation, by causing cash or Eligible Investments to be
contributed, or by causing Eligible FFELP Loans to be transferred, to the Trust
by the fifth Business Day following

 

86



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

the date of adjustment of the Applicable Percentage and deliver an updated
calculation of the Asset Coverage Ratio on such Business Day demonstrating that
the Asset Coverage Ratio will not be less than 100.00% after giving effect to
such cure.

(e) No amounts shall be paid to the holder of the Excess Distribution
Certificate pursuant to Section 2.05(b)(xxii) until any dispute as to the
Applicable Percentage is resolved and, if applicable, any additional amounts
required to be deposited into the Administration Account to satisfy the Minimum
Asset Coverage Requirement shall have been deposited therein.

(f) In connection with any Permitted Release under Section 2.18 involving a
release of Trust Student Loans with an aggregate Principal Balance of more than
$500,000,000, the Trust, acting through the Administrator, shall deliver to each
Co-Valuation Agent either (i) summary statistics of the Pledged Collateral being
released, together with a copy of a collateral tape describing the released
assets, to the extent such a tape has been prepared and delivered to any third
parties in connection with such release, or (ii) an updated collateral tape
reflecting the portfolio of Trust Student Loans after giving effect to such
release. The Trust, acting through the Administrator, shall also use
commercially reasonable efforts to provide, with reasonable promptness, such
other information as may be reasonably requested by any Managing Agent in
connection with such release. Any Managing Agent may request that a
mark-to-market valuation be conducted in connection with such release in
accordance with and subject to the terms of the Valuation Agent Agreement.

(g) The parties agree that, for purposes of this Agreement and the Valuation
Agent Agreement, delivery of any collateral tape shall be effective if (i) the
same is posted through the Administrator’s customary file transfer protocols as
in effect on the Closing Date (as such protocols may be modified in a manner
mutually acceptable to the Administrator and the Co-Valuation Agents), and
(ii) notice of such posting is given to the applicable recipient in accordance
with Section 10.02.

Section 2.26. Inability to Determine Rates.

If the Required Managing Agents determine, for any reason in connection with any
request for a LIBOR Advance, that (a) dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Tranche Period of such LIBOR Advance, (b) adequate and reasonable means do not
exist for determining the LIBOR Base Rate for any requested Tranche Period with
respect to a proposed LIBOR Advance, or (c) the LIBOR Base Rate for any
requested Tranche Period with respect to a proposed LIBOR Advance does not
adequately and fairly reflect the cost to such Lenders of funding such Advance,
the Administrative Agent will promptly so notify the Trust and each Lender.
Thereafter, the obligation of the Lenders to make or maintain a LIBOR Advance
shall be suspended until the Administrative Agent (upon the instruction of the
Required Managing Agents) revokes such notice. Upon receipt of such notice, the
Trust may revoke any pending request for a LIBOR Advance, or failing that, will
be deemed to have converted such request into a request for Base Rate Advances
in the amount specified therein.

 

87



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 2.27. Calculation of Monthly Yield.

On or before the fifth calendar day after the last day of any Settlement Period,
each Managing Agent shall notify the Administrator and the Administrative Agent
of the Yield payable to its Facility Group on the succeeding Settlement Date
together with, (i) if interest for any portion of any Class A Note for any
portion of such Settlement Period is determined by reference to the CP Rate, the
applicable CP Rate for such Settlement Period for the applicable Conduit Lender
and if such CP Rate is calculated based on match-funding rather than pool
funding, the Related LIBOR Rate applicable to such Conduit Lender; (ii) if
interest for any portion of any Class A Note for any portion of such Settlement
Period is determined by reference to the LIBOR Rate, such Managing Agent’s
calculation of the applicable LIBOR Rate for such Settlement Period (which rate
may be based on such Managing Agent’s good faith estimates of the LIBOR Rates to
be in effect during the remainder of such Interest Accrual Period) and (iii) any
Estimated Interest Adjustments owing in respect of the previous Settlement Date.

ARTICLE III.

THE CLASS A NOTES

Section 3.01. Form of Class A Notes Generally.

(a) The Class A Notes shall be in substantially the form set forth in Exhibit J
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Agreement, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon as may, consistently herewith, be determined by the officers executing
such Class A Notes, as evidenced by their execution of the Class A Notes.

(b) The Class A Notes shall be typewritten or printed.

(c) The Class A Notes shall be issuable only in registered form and with a
maximum aggregate principal amount that, when aggregated with the maximum
aggregate principal amounts of each other Outstanding Class A Note, will not be
less than the Maximum Financing Amount. One Class A Note in the maximum
aggregate principal amount equal to the Pro Rata Share of the Maximum Financing
Amount of each Facility Group shall be registered in the name of the Managing
Agent for such Facility Group.

(d) All Class A Notes shall be substantially identical except as to maximum
denomination and except as may otherwise be provided in or pursuant to this
Section.

Section 3.02. Securities Legend.

Each Note issued hereunder will contain the following legend:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR REGULATORY
AUTHORITY OF ANY STATE. THIS NOTE HAS BEEN OFFERED AND SOLD PRIVATELY. THE
REGISTERED OWNER HEREOF ACKNOWLEDGES THAT

 

88



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

THESE SECURITIES ARE “RESTRICTED SECURITIES” THAT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT AND AGREES FOR THE BENEFIT OF THE TRUST AND ITS AFFILIATES
THAT THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT (I) TO A PERSON WHOM THE TRANSFEROR REASONABLY BELIEVES IS AN
INSTITUTIONAL ACCREDITED INVESTOR TO WHOM NOTICE IS GIVEN THAT THE RESALE,
PLEDGE OR TRANSFER IS BEING MADE IN RELIANCE ON REGULATION D, AND IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER
JURISDICTION OR (II) TO A PERSON IN A TRANSACTION THAT IS REGISTERED UNDER THE
SECURITIES ACT OR THAT IS OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. THE HOLDER HEREOF,
BY ACQUIRING THIS NOTE, REPRESENTS AND AGREES FOR THE BENEFIT OF THE DEPOSITOR,
THE ADMINISTRATOR, THE ADMINISTRATIVE AGENT AND THE ELIGIBLE LENDER TRUSTEE
THAT: IT IS AN INSTITUTIONAL ACCREDITED INVESTOR (AS DEFINED IN RULE
501(a)(1)-(3) AND (7) OF REGULATION D UNDER THE SECURITIES ACT) OR AN ENTITY IN
WHICH ALL THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS; ITS ACQUISITION OF THIS
NOTE IS OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS AND IT IS HOLDING THIS NOTE FOR
INVESTMENT PURPOSES AND NOT FOR DISTRIBUTION.

Section 3.03. Priority.

Except as permitted by Section 2.05(b), Section 2.21 or Section 7.03(b), all
Class A Notes issued under this Agreement shall be in all respects equally and
ratably entitled to the benefits hereof and secured by the Pledged Collateral
without preference, priority or distinction on account of the actual time or
times of authentication and delivery, all in accordance with the terms and
provisions of this Agreement. All payments of Financing Costs on the Class A
Notes shall be made pro rata among all Outstanding Class A Notes based on the
amount of Financing Costs owed on such Class A Notes, without preference or
priority of any kind. Except as provided in Sections 2.05(b) and 2.21, payments
of principal on the Class A Notes shall be made pro rata among all Outstanding
Class A Notes, without preference or priority of any kind.

Section 3.04. Execution and Dating.

The Class A Notes shall be executed on behalf of the Trust by any of the
Authorized Officers of the Eligible Lender Trustee. The signature of any of
these officers on the Class A Notes may be manual or facsimile. Each Note shall
be dated the date of its execution.

Section 3.05. Registration, Registration of Transfer and Exchange, Transfer
Restrictions.

(a) The Trust shall cause to be kept a register (the “Note Register”) in which,
subject to such reasonable regulations as it may prescribe, the Trust shall
provide for the registration of

 

89



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

the Class A Notes and for transfers of the Class A Notes. The Administrative
Agent, acting solely for this purpose as agent for the Trust, shall serve as
“Note Registrar” for the purpose of registering the Class A Notes and transfers
of the Class A Notes as herein provided.

(b) Upon surrender for registration of transfer of any Note at the address of
the Trust referred to in Exhibit M, the Trust shall execute and deliver in the
name of the designated transferee or transferees, one or more new Class A Notes
of any authorized denominations and of a like tenor and aggregate principal
amount.

(c) At the option of the Registered Owner, Class A Notes may be exchanged for
other Class A Notes of the same series and of like tenor in a maximum principal
amount consistent with Section 3.01(c), upon surrender of the Class A Notes to
be exchanged at such office or agency. Whenever any Class A Notes are so
surrendered for exchange, the Trust shall execute and deliver the Class A Notes,
which the Registered Owner making the exchange is entitled to receive.

(d) All Class A Notes issued upon any registration of transfer or exchange of
Class A Notes shall be the valid obligations of the Trust, evidencing the same
debt, and entitled to the same benefits under this Agreement, as the Class A
Notes surrendered upon such registration of transfer or exchange.

(e) Every Note presented or surrendered for registration of transfer or for
exchange shall (if so required by the Trust or the Administrative Agent) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Trust and the Note Registrar duly executed, by the
Registered Owner thereof or his attorney duly authorized in writing with such
signature guaranteed by a commercial bank or trust company, or by a member firm
of a national securities exchange, and such other documents as the
Administrative Agent may require. The Trust shall notify the Administrative
Agent, as the Note Registrar, of each transfer or exchange of Class A Notes.

(f) No service charge shall be made for any registration of transfer or exchange
of Class A Notes, but the Trust or the Administrative Agent may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Class A
Notes.

Section 3.06. Mutilated, Destroyed, Lost and Stolen Class A Notes.

(a) If any mutilated Class A Note is surrendered to the Administrative Agent,
the Trust shall execute and deliver in exchange therefor a new Class A Note of
the same series and of like tenor and maximum principal amount and bearing a
number not contemporaneously outstanding. If there shall be delivered to the
Trust (i) evidence to the Trust’s satisfaction of the destruction, loss or theft
of any Class A Note and (ii) such security or indemnity as may be required by
them to hold the Trust and any of its agents, including the Administrative Agent
and the Eligible Lender Trustee, harmless, then, in the absence of notice to the
Trust that such Class A Note has been acquired by a bona fide purchaser, the
Trust shall execute and deliver, in lieu of any such destroyed, lost or stolen
Class A Note, a new Class A Note of the same series and of like tenor and
principal amount and maximum principal amount and bearing a number not
contemporaneously outstanding.

 

90



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(b) In case any such mutilated, destroyed, lost or stolen Class A Note has
become or is about to become due and payable, the Trust in its discretion may,
instead of issuing a new Class A Note, pay such Class A Note.

(c) Upon the issuance of any new Class A Note under this Section, the Trust may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Note Registrar) connected therewith.

(d) Every new Class A Note issued pursuant to this Section in lieu of any
destroyed, lost or stolen Class A Note shall constitute an original additional
contractual obligation of the Trust, whether or not the destroyed, lost or
stolen Class A Note shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Agreement equally and proportionately with
any and all other Class A Notes duly issued hereunder.

(e) The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Class A Notes.

Section 3.07. Persons Deemed Owners.

Prior to due presentment of a Class A Note for registration of transfer, the
Trust, the Administrative Agent and any agent of the Trust or the Administrative
Agent may treat the Person in whose name such Class A Note is registered as the
absolute owner of such Class A Note for the purpose of receiving payment of
principal of and Financing Costs on such Class A Note and for all other purposes
whatsoever, whether or not such Class A Note be overdue, and none of the Trust,
the Administrative Agent or any agent of the Trust or the Administrative Agent
shall be affected by notice to the contrary.

Section 3.08. Cancellation.

Subject to Section 3.05(b), all Class A Notes surrendered for payment,
prepayment in whole, registration of transfer or exchange shall, if surrendered
to any Person other than the Trust, be delivered to the Trust and shall be
promptly cancelled by the Trust. The Trust may at any time cancel any Class A
Notes previously delivered hereunder which the Trust may have acquired in any
manner whatsoever, and may cancel any Class A Notes previously executed
hereunder which the Trust has not issued and sold. No Class A Notes shall be
executed and delivered in lieu of or in exchange for any Class A Notes cancelled
as provided in this Section, except as expressly permitted by this Agreement.
All cancelled Class A Notes held by the Trust shall be held or destroyed by the
Trust in accordance with its standard retention or disposal policy as in effect
at the time.

 

91



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 3.09. CUSIP/DTC Listing.

Each of the Administrator, SLM Corporation and the Trust hereby covenants and
agrees, at the request of any Lender, to take any actions reasonably requested
by any such requesting Lender in order to obtain a CUSIP number for such
Lender’s Class A Notes or to list such Lender’s Class A Notes on The Depository
Trust Company (“DTC”); provided, however, that the Trust shall not be required
to pay amounts under Section 2.15, 2.20 or 10.08 as a result of such action. The
requesting Lender agrees to pay all costs and expenses (other than legal
expenses) associated with obtaining any such CUSIP number or making such listing
on DTC, and the Administrator agrees to pay all costs and expenses associated
with any amendments to be made to this Agreement as determined to be reasonably
necessary to accomplish the foregoing; provided further, that the parties hereto
agree that no amendment fee in connection therewith will apply.

Section 3.10. Legal Final Maturity Date.

The Class A Notes shall be due and payable in full on the Legal Final Maturity
Date.

ARTICLE IV.

CONDITIONS TO CLOSING DATE AND ADVANCES

Section 4.01. Conditions Precedent to Closing Date.

The parties hereto agree that the following conditions precedent to the purchase
of the Class A Notes under the Initial Note Purchase Agreement on the Closing
Date were represented by the Trust to have been satisfied on or prior to the
Closing Date:

(a) the Administrative Agent shall have received on or before the Closing Date,
the following documents and opinions, in form and substance satisfactory to the
Administrative Agent and each Managing Agent:

(i) executed copies of the Transaction Documents and each Class A Note;
provided, however, that the Servicing Agreement with Pennsylvania Higher
Education Assistance Agency shall be approved as to form and legality and
executed by all parties thereto on the Closing Date except for the Office of
Attorney General of the Commonwealth of Pennsylvania, and shall be executed by
the Office of Attorney General of the Commonwealth of Pennsylvania within 90
days after the Closing Date (or such later date that is consented to in writing
by the Required Managing Agents); provided, further, that if such approval by
the Office of Attorney General of the Commonwealth of Pennsylvania is not
received within such 90 day (or longer) period, the Administrator shall take
such further action as necessary to obtain such approval;

(ii) UCC-1 Financing Statements and UCC-3 amendments to Financing Statements;

(iii) Officer’s Certificates of each of the Eligible Lender Trustee, the
Administrator, the Master Servicer, SLM Corporation, the Sellers, the Master
Depositor, and the Depositor certifying, in each case, the articles of
incorporation or equivalent organization document, certificate of formation,
by-laws or the equivalent, board resolutions, good standing certificates and the
incumbency and specimen signature of

 

92



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

each officer authorized to execute the Transaction Documents to which it is a
party (on which certificates the Administrative Agent, Managing Agents and Note
Purchasers may conclusively rely until such time as the Administrative Agent and
the Managing Agents shall receive from the applicable Person a revised
certificate meeting the requirements of this clause);

(iv) Officer’s Certificates of the Administrator and the Eligible Lender Trustee
certifying that each of the Guarantee Agreements that have been provided to the
Administrative Agent are true and correct copies thereof and remain in full
force and effect;

(v) Opinions of counsel to the Trust, the Depositor, the Master Depositor, each
Seller, the Administrator, the Master Servicer, SLM Corporation, and the
Eligible Lender Trustee in form and substance acceptable to the Administrative
Agent, with respect to, among other things: (A) the due organization, good
standing and power and authority of each of the Transaction Parties; (B) the due
authorization, execution and delivery of each of the Transaction Documents by
the Transaction Parties party thereto; (C) the enforceability of each of the
transaction documents against each of the Transaction Parties party thereto (in
the case of the Servicing Agreement with Pennsylvania Higher Education
Assistance Agency, upon the Office of Attorney General of the Commonwealth of
Pennsylvania executing and delivering the same); (D) that all governmental
consents or filings required under New York or federal law or applicable
corporate law in connection with the execution, delivery and performance of the
Transaction Documents have been made; (E) the absence of conflicts with
organizational documents, laws, regulations, court orders or contracts arising
from the execution, delivery and performance by the Transaction Parties of the
Transaction Documents; (F) the exemption from registration of the Notes under
the Securities Act; (G) the exemption of the Trust and the Depositor from
registration under the Investment Company Act; (H) the validity and perfection
of the security interests created under the Transaction Documents; (I) that each
transfer of assets under the Purchase Agreements, the Conveyance Agreement and
the Tri-Party Transfer Agreement constitutes a “true sale” in the event of the
bankruptcy of the applicable Seller or, in the case of the Conveyance Agreement,
the Master Depositor; (J) the priority of any security interests created under
the Transaction Documents; (K) the non-consolidation of the assets and
liabilities of the Depositor and the Trust with the Sellers, the Master
Depositor, Sallie Mae, Inc. and SLM Corporation in the event of the bankruptcy
of any such entity; and (L) the treatment of the Class A Notes as debt for
federal income tax purposes and the classification of the Trust not as an
association or otherwise taxable as a corporation for federal income tax
purposes;

(vi) a schedule of all Trust Student Loans as of the Closing Date;

(vii) UCC search report results dated a date reasonably near the Closing Date
listing all effective financing statements which name the Trust, any Seller, the
Master Depositor, the Depositor or the Eligible Lender Trustee (under its
present name or any previous names) in any jurisdictions where filings are to be
made under clause (ii) above (or similar filings would have been made in the
past five years);

 

93



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(viii) financing statement terminations on Form UCC-3, if necessary, to release
any liens;

(ix) evidence of establishment of the Trust Accounts;

(x) evidence of any required certification from S&P and Moody’s with respect to
pre-review Conduit Lenders;

(xi) such powers of attorney as the Administrative Agent or any Managing Agent
shall reasonably request to enable the Administrative Agent to collect all
amounts due under any and all of the Pledged Collateral;

(xii) a list of any pre-approved Lockbox Bank arrangements and copies of all
related documentation;

(xiii) a letter from Moody’s stating that the Class A Notes have received a long
term definitive rating of “Aaa”, subject to customary surveillance procedures;
and

(xiv) a letter from S&P stating that the Class A Notes have received a long term
definitive rating of “AAA”, subject to customary surveillance procedures;

(b) all fees due and payable to the Lead Arrangers, the Co-Valuation Agents, the
Lenders, the Managing Agents, the Administrative Agent, the Syndication Agent
and the Eligible Lender Trustee on the Closing Date shall have been paid;

(c) the Managing Agents shall have completed satisfactory due diligence on SLM
Corporation and its Affiliates;

(d) the other FFELP Loan Facilities shall have closed contemporaneously;

(e) all outstanding obligations under the Churchill Note Purchase Agreements
shall have been paid in full and the Churchill Note Purchase Agreements shall
have terminated; and

(f) such other information, certificates, documents and actions as the Required
Managing Agents and the Administrative Agent may reasonably request have been
received or performed.

Section 4.02. Conditions Precedent to Advances.

(a) Conditions Precedent to All Advances. Each Advance (excluding any
Capitalized Interest Advances) shall be subject to the further conditions
precedent, unless waived by the Required Managing Agents (or, in the case of
clauses (iv)(B)(1), (iv)(B)(2), (iv)(B)(4), (iv)(C), (iv)(D), (iv)(F), (v),
(x) and (xi) below, waived by all of the Managing Agents exclusive of any
Managing Agent for any Distressed Lender), that on the date of such Advance (and
the Trust, by accepting the proceeds of such Advance, shall be deemed to have
certified that all such conditions unless waived are satisfied on the date of
such Advance):

(i) with respect to any Purchase Price Advance, the Eligible FFELP Loans are
being (A) purchased by the Master Depositor from an Ongoing Seller pursuant to a
Purchase Agreement, (B) then purchased by the Depositor or a Related SPE Seller
from the Master Depositor pursuant to the Conveyance Agreement, (C) then, if
applicable, purchased by the Depositor from a Related SPE Seller pursuant to the
Tri-Party Transfer Agreement and (D) subsequently purchased by the Trust from
the Depositor pursuant to the Sale Agreement;

 

94



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(ii) with respect to any Purchase Price Advance, on or prior to the Advance
Date, the Trust shall cause to be delivered to the Administrative Agent copies
of the relevant Purchase Agreement (except to the extent previously delivered),
Conveyance Agreement (except to the extent previously delivered), Tri-Party
Transfer Agreement (except to the extent previously delivered), Sale Agreement
(except to the extent previously delivered), bills of sale and blanket
endorsements, together with a Schedule of Trust Student Loans, and copies of all
schedules, financing statements and other documents required to be delivered by
the applicable Seller, the Master Depositor, the Related SPE Seller (if
applicable) and the Depositor as a condition of purchase thereunder;

(iii) with respect to any Advance, on or prior to the Advance Date, the Trust
shall cause to be delivered to the Administrative Agent an Advance Request at
the time required in Section 2.02(b);

(iv) on the Advance Date, the following statements shall be true, and the Trust
by accepting the amount of such Advance shall be deemed to have certified that:

(A) the representations and warranties contained in Article V are correct on and
as of such day as though made on and as of such date, both before and after
giving effect to such Advance (or, to the extent such representations and
warranties speak as of a specific date, were true and correct on and as of such
date);

(B) no event has occurred and is continuing, or would result from such Advance,
which constitutes (1) a Termination Event, (2) a Servicer Default, (3) a
Potential Termination Event, or (4) an Amortization Event;

(C) the Requested Advance Amount does not exceed the Maximum Advance Amount;

(D) there has occurred no event which could reasonably be determined to have a
Material Adverse Effect with respect to the Trust;

(E) no law or regulation shall prohibit, and no order, judgment or decree of any
Official Body shall prohibit or enjoin, the making of such Advances in
accordance with the provisions hereof;

(F) the amount of money equal to any shortfall in the Reserve Account Specified
Balance on such date shall be deposited into the Reserve Account on such date
from the proceeds of such Advance; and

 

95



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(G) all covenants and agreements contained in the Transaction Documents,
including the delivery of all reports required to be delivered thereunder, shall
have been complied with by the Trust, subject to any applicable grace periods or
waivers granted;

(v) the Termination Date shall not have been declared;

(vi) with respect to any Purchase Price Advance, the related Servicer, as bailee
for the Administrative Agent for the benefit of the Secured Creditors, shall be
in possession of the original Student Loan Notes or certified copies thereof, to
the extent more than one loan is evidenced by such Student Loan Note,
representing the Student Loans being financed with the proceeds of such Advance;

(vii) with respect to any Purchase Price Advance, all conditions precedent to
the Trust’s acquisition of the Student Loans to be financed with the proceeds of
such Advance (other than the payment of the purchase price therefor) shall have
been satisfied;

(viii) no suit, action or other proceeding, investigation or injunction, or
final judgment relating thereto, shall be pending or threatened before any court
or governmental agency, seeking to restrain or prohibit or to obtain damages or
other relief in connection with any of the Transaction Documents or the
consummation of the transactions contemplated hereby;

(ix) no statute, rule, regulation or order shall have been enacted, entered or
deemed applicable by any government or governmental or administrative agency or
court that would make the transactions contemplated by any of the Transaction
Documents illegal or otherwise prevent the consummation thereof;

(x) after giving effect to such Advance, the Asset Coverage Ratio shall be
greater than or equal to 100%;

(xi) [reserved];

(xii) the amount of such Advance, together with any amounts drawn under the
Revolving Credit Agreement in connection with the purchase of the related
Student Loans, shall, in the aggregate, be reasonably equal to the fair market
value of such Student Loans;

(xiii) with respect to any Purchase Price Advance, after giving effect to the
purchase by the Trust of the related additional Eligible FFELP Loans, the
Weighted Average Remaining Term in School shall not be more than 24 months;

(xiv) except with respect to the initial Advance hereunder, the Requested
Advance Amount for such Advance Date, together with the aggregate amount of all
advances to be made under the other FFELP Loan Facilities on such Advance Date,
shall not exceed $1,500,000,000;

 

96



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(xv) except with respect to the initial Advance hereunder, the sum of (A) the
Requested Advance Amount on such Advance Date, (B) the aggregate amount of all
advances to be made under the other FFELP Loan Facilities on such Advance Date,
(C) the amount of all Advances already made during such calendar week and
(D) the aggregate amount of all advances already made under the other FFELP Loan
Facilities during such calendar week, shall not exceed $5,000,000,000; and

(xvi) there were no Financing Costs (including Step-Up Fees) due and not paid as
of the most recent Settlement Date.

(b) Conditions Precedent to Capitalized Interest Advances. Each Capitalized
Interest Advance shall be subject to the following conditions precedent, unless
waived by each of the Managing Agents, that on the date of such Advance (and the
Trust, by accepting the proceeds of such Advance, shall be deemed to have
certified that all such conditions unless waived are satisfied on the date of
such Advance):

(i) the Trust shall cause to be delivered to the Administrative Agent an Advance
Request (and, if the Trust fails to deliver such Advance Request, the
Administrative Agent shall prepare and deliver to the Managing Agents on the
Trust’s behalf) at the time required in Section 2.02(b); and

(ii) on the Advance Date, the following statements shall be true, and the Trust
by accepting the amount of such Advance shall be deemed to have certified that:

(A) the Requested Advance Amount for the Capitalized Interest Advance does not,
in the aggregate, exceed the Maximum Advance Amount;

(B) no law or regulation shall prohibit, and no order, judgment or decree of any
Official Body shall prohibit or enjoin, the making of such Advances in
accordance with the provisions hereof;

(C) no Event of Bankruptcy shall have occurred with respect to the Trust; and

(D) the Scheduled Maturity Date shall not have occurred.

Section 4.03. Condition Subsequent to Advances (other than the Initial Advance).

Within five Business Days after each Advance other than the initial Advance, the
Trust shall cause to be delivered to the Administrative Agent a reconciliation
statement (the “Advance Reconciliation Statement”) which shall include an
updated calculation, based on actual figures, and certification in the form
attached as Exhibit L confirming that the Minimum Asset Coverage Requirement was
satisfied after giving effect to the related Advance. If the Advance
Reconciliation Statement shows that the actual value of the Trust Student Loans
was less than the value provided on the pro forma certification or that the
Minimum Asset Coverage Requirement was not satisfied as of the Advance Date,
then the Trust shall deposit into the Administration Account an amount for each
Trust Student Loan equal to the product of (a) the Applicable Percentage for
such Trust Student Loan multiplied by (b) such difference in value. If

 

97



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

the Advance Reconciliation Statement shows that the value of the Trust Student
Loans was greater than the value provided on the pro forma certification, then
the Administrative Agent shall release funds to the Depositor in an amount, for
each Trust Student Loan, equal to the product of (x) the Applicable Percentage
for such Trust Student Loan multiplied by (y) such difference in value from the
following accounts in order and to the extent available: first, from the
Administration Account and second, from the Collection Account. Before funds
from the Collection Account may be used for this purpose, the Administrator must
determine that the amounts on deposit in the Collection Account as of the date
of payment (excluding any Special Allowance Payments or Interest Subsidy
Payments received during the current Settlement Period) after any withdrawal for
this purpose are sufficient to pay items (i) through (iv) in Section 2.05(b) of
this Agreement due and payable on the next Settlement Date.

Section 4.04. Conditions Precedent to Addition of New Seller.

The addition of any new Seller to a Purchase Agreement shall be subject to the
prior written consent of the Administrative Agent and the further conditions
precedent that at least five Business Days prior to the first transfer of
Eligible FFELP Loans from such Seller, the Trust or the Administrator shall have
delivered copies of the following documents to the Administrative Agent and the
Managing Agents in form acceptable to the Administrative Agent and the Required
Managing Agents:

(i) Executed agreements adding the Seller (and, if applicable, the eligible
lender trustee for such Seller) to a Purchase Agreement;

(ii) If applicable, an executed trust agreement with respect to the Seller and
the Seller’s “Eligible Lender Trustee” (as defined in such trust agreement), to
the extent the Seller will be transferring Student Loans with respect to which
legal title is held by such trustee;

(iii) UCC, tax lien, pending suit and judgment searches against the Seller in
the appropriate jurisdictions;

(iv) A good standing certificate and organizational documents certified by the
Secretary of State of such Seller’s jurisdiction of organization, together with
an officer’s certificate with respect to such Seller’s organizational documents
and incumbency of officers in the form prepared for the initial Sellers;

(v) Evidence of filing of UCC financing statements reflecting the Seller and, to
the extent applicable, its eligible lender trustee, in the form prepared for the
initial Sellers in the appropriate jurisdiction; and

(vi) To the extent not already covered by a legal opinion of outside legal
counsel given to the Administrative Agent, a legal opinion in form reasonably
acceptable to the Administrative Agent with respect to true sale,
non-consolidation, enforceability and security interest issues.

Section 4.05. Conditions Precedent to A&R Closing Date. The amendment and
restatement of the Initial Note Purchase Agreement pursuant to this Agreement on
the A&R

 

98



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Closing Date is subject to the conditions precedent, unless waived in writing by
each of the Managing Agents (and the Trust and the Administrator, by executing
this Agreement, shall be deemed to have certified that all such conditions
precedent unless waived are satisfied on the A&R Closing Date), that:

(a) the Administrative Agent shall have received on or before the A&R Closing
Date the following documents and opinions, in form and substance satisfactory to
each Managing Agent:

(i) duly executed copies of the A&R Transaction Documents;

(ii) Officer’s Certificates of the Eligible Lender Trustee, the Administrator,
the Master Servicer, SLM Corporation, each Seller, the Master Depositor, and the
Depositor certifying, in each case the articles of incorporation or equivalent
organization document, certificate of formation, by-laws or the equivalent (to
the extent any of the foregoing has been amended or otherwise modified since the
Original Closing Date), board resolutions with respect to the A&R Transaction
Documents (and reconfirming that the resolutions delivered pursuant to
Section 4.01(a)(iii) of the Initial Note Purchase Agreement have not been
modified or revoked and are otherwise in full force and effect), good standing
certificates and the incumbency and specimen signature of each officer
authorized to execute the A&R Transaction Documents (on which certificates the
Administrative Agent, the Managing Agents and the Note Purchasers may
conclusively rely until such time as the Administrative Agent and the Managing
Agents shall receive from the applicable Person a revised certificate meeting
the requirements of this clause);

(iii) a pro forma calculation and certification by the Administrator
establishing that the Minimum Asset Coverage Requirement is satisfied as of
January 13, 2012 after giving effect to the amendments to the definition of
“Applicable Percentage” reflected in the Side Letter on the A&R Closing Date;

(iv) Officer’s Certificates of the Administrator and (except in the case of
subclause (B)) the Eligible Lender Trustee certifying a listing of each of the
(A) Guarantee Agreements, (B) Servicing Agreements and (C) the Interim Trust
Agreements relating to the Trust Student Loans as being true, correct and
complete and that each such agreement remains in full force and effect, has not
been amended or otherwise modified since the Original Closing Date and has been
delivered to the Administrative Agent;

(v) Opinions of Counsel to the Trust, the Depositor, the Master Depositor, each
Seller, the Administrator, the Master Servicer and SLM Corporation in form and
substance acceptable to the Administrative Agent, with respect to: (A) the due
organization, good standing and power and authority of each of the Transaction
Parties; (B) the due authorization, execution and delivery of each of the A&R
Transaction Documents by the Transaction Parties party thereto; (C) the
enforceability of each of the A&R Transaction Documents against each of the
Transaction Parties party thereto; (D) that all governmental consents or filings
required under New York or federal law or applicable corporate law in connection
with the execution, delivery and performance of the A&R Transaction Documents
have been made or obtained; (E) the absence of

 

99



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

conflicts with organizational documents, laws, regulations, court orders or
contracts arising from the execution, delivery and performance by the
Transaction Parties of the A&R Transaction Documents; (F) the exemption from
registration of the Class A Notes under the Securities Act; (G) the exemption of
the Trust and the Depositor from registration under the Investment Company Act;
and (H) the treatment of the Class A Notes as debt for federal income tax
purposes and the classification of the Trust not as an association or otherwise
taxable as a corporation for federal income tax purposes;

(vi) a schedule of all Trust Student Loans as of December 31, 2011; and

(vii) Opinion of Counsel to the Eligible Lender Trustee in form and substance
acceptable to the Administrative Agent with respect to, among other things:
(A) the due organization, good standing and power and authority of the Eligible
Lender Trustee; (B) the due authorization, execution and delivery by the
Eligible Lender Trustee of each of the A&R Transaction Documents to which it is
a party; (C) the enforceability against the Eligible Lender Trustee of each of
the A&R Transaction Documents to which it is a party; (D) that all governmental
consents or filings required under New York or federal law or applicable
corporate law in connection with the execution, delivery and performance of the
A&R Transaction Documents by the Eligible Lender Trustee have been made; (E) the
status of the Eligible Lender Trustee as an “Eligible Lender” under the FFELP
Program; (F) the absence of conflicts with organizational documents, laws,
regulations, court orders or contracts arising from the execution, delivery and
performance by the Eligible Lender Trustee of the A&R Transaction Documents and
(G) the absence of any pending or threatened proceedings that would have a
material adverse effect on the obligations of the Eligible Lender Trustee under
the A&R Transaction Documents;

(b) the Minimum Asset Coverage Requirement shall be satisfied;

(c) all fees due and payable to the Lead Arrangers, the Co-Valuation Agents, the
Lenders, the Managing Agents, the Administrative Agent, the Syndication Agent
and the Eligible Lender Trustee on or prior to the A&R Closing Date shall have
been paid;

(d) the Managing Agents shall have completed satisfactory due diligence on the
status of SLM Corporation’s current litigation and legal and regulatory
compliance issues;

(e) after giving effect to any changes to the Aggregate Note Balance, the
Capitalized Interest Account Specified Balance and the Maximum Financing Amount
on the A&R Closing Date, the sum of (i) the Aggregate Note Balance and (ii) the
Capitalized Interest Account Unfunded Balance shall not exceed the Maximum
Financing Amount;

(f) the other FFELP Loan Facilities shall have closed contemporaneously;

(g) no Amortization Event, Termination Event, Servicer Default or, to the best
of the Trust’s or the Administrator’s knowledge, Potential Termination Event has
occurred and is continuing pursuant to the provisions of the Initial Note
Purchase Agreement and after giving effect to the provisions of this Agreement,
pursuant to this Agreement;

 

100



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(h) the Administrator has withdrawn its request for Moody’s to rate the Class A
Notes; and

(i) such other information, certificates, documents and actions as the Required
Managing Agents and the Administrative Agent may reasonably request have been
received or performed.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.01. General Representations and Warranties of the Trust. The
Administrator (on behalf of the Trust) represents and warrants for the benefit
of the Secured Creditors as follows on the Closing Date, on the A&R Closing
Date, on the date of each Advance and on each Reporting Date that:

(a) The Trust is a statutory trust duly organized, validly existing and in good
standing solely under the laws of the State of Delaware and is duly qualified to
do business, and is in good standing, in every jurisdiction in which the nature
of its business requires it to be so qualified.

(b) The execution, delivery and performance by the Trust of this Agreement and
all Transaction Documents to be delivered by it in connection herewith or
therewith, including the Trust’s use of the proceeds of Advances,

(i) are within the Trust’s organizational powers,

(ii) have been duly authorized by all necessary organizational action,

(iii) do not contravene (A) the Trust’s organizational documents; (B) any law,
rule or regulation applicable to the Trust; (C) any contractual restriction
binding on or affecting the Trust or its property; or (D) any order, writ,
judgment, award, injunction or decree binding on or affecting the Trust or its
property,

(iv) do not result in a breach of or constitute a default under any indenture,
agreement, lease or other instrument to which the Trust is a party,

(v) do not result in or require the creation of any lien, security interest or
other charge or encumbrance upon or with respect to any of its properties (other
than in favor of the Administrative Agent, for the benefit of the Secured
Creditors, with respect to the Pledged Collateral), and

(vi) no transaction contemplated hereby or by the other Transaction Documents to
which it is a party requires compliance with any bulk sales act or similar law.

(c) This Agreement and the other Transaction Documents to which it is named as a
party have each been duly executed and delivered by the Eligible Lender Trustee,
on behalf of the Trust. The Class A Notes have been duly and validly authorized
and, when executed and paid for in accordance with the terms of this Agreement,
will be duly and validly issued and Outstanding, and will be entitled to the
benefits of this Agreement.

 

101



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(d) No permit, authorization, consent, license or approval or other action by,
and no notice to or filing with, any Official Body is required for the due
execution, delivery and performance by the Trust of this Agreement or any other
Transaction Document to which it is a party, except for the filing of UCC
financing statements which shall have been filed on or prior to the date of the
initial Advance and except as may be required under non-U.S. law in connection
with any future transfer of the Class A Notes.

(e) This Agreement and each other Transaction Document to which the Trust is a
party constitute the legal, valid and binding obligations of the Trust,
enforceable against the Trust in accordance with their respective terms, subject
to (i) applicable bankruptcy, insolvency, moratorium, or other similar laws
affecting the rights of creditors and (ii) general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.

(f) No Amortization Event, Termination Event, Servicer Default, or, to the best
of the Trust’s knowledge, Potential Termination Event has occurred and is
continuing.

(g) No Monthly Report, Valuation Report (but only to the extent that information
contained therein is supplied by the Administrator on behalf of the Trust or by
the Trust), information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by or on behalf of the Trust to the Affected
Parties in connection with this Agreement is or will be incorrect in any
material respect as of the date it is or shall be dated.

(h) The Class A Notes will be characterized as debt for federal income tax
purposes. The Trust has or has caused to be (i) timely filed all tax returns
(federal, state and local) required to be filed, (ii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges and (iii) accounted for the sale and pledge of the Trust Student Loans
in its books consistent with GAAP.

(i) There is no action, suit, proceeding, inquiry or investigation at law or in
equity or before or by any court, public board or body pending or, to the
knowledge of the Trust, overtly threatened in writing against or affecting the
Trust (x) asserting the invalidity of this Agreement or any other Transaction
Document, (y) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement and the other Transaction Documents, or
(z) wherein an unfavorable decision, ruling or finding would have a Material
Adverse Effect on the Trust or which affects, or purports to affect, the
validity or enforceability against the Trust of any Transaction Document.

(j) The Trust is not required to register as an “investment company” or a
company controlled by an “investment company” under the Investment Company Act.

(k) The Trust is Solvent on the Closing Date and at the time of (and immediately
after) each Advance and each purchase of Eligible FFELP Loans made by the Trust.
The Trust has given reasonably equivalent value to the Depositor in
consideration for the transfer to it of the Trust Student Loans from the
Depositor and each such transfer shall not have been made for or on account of
an antecedent debt owed by the Depositor to it. No Event of Bankruptcy has
occurred with respect to the Trust.

 

102



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(l) The principal place of business and chief executive office of the Trust and
the office where the Trust keeps any Records in its possession are located at
the addresses of the Trust referred to in Section 10.02 or such other location
as the Trust shall have given notice of to the Administrative Agent pursuant to
this Agreement.

(m) The Trust has no trade names, fictitious names, assumed names or “doing
business as” names or other names under which it has done or is doing business.

(n) All representations and warranties of the Trust set forth in the Transaction
Documents to which it is a party are true and correct in all material respects
as of the date made the Trust is hereby deemed to have made each such
representation and warranty, as of the date made, to, and for the benefit of,
the Secured Creditors as if the same were set forth in full herein.

(o) The Trust is not in violation of, or default under, any material law, rule,
regulation, order, writ, judgment, award, injunction or decree binding upon it
or affecting the Trust or its property or any indenture, agreement, lease or
instrument.

(p) The Trust has incurred no Debt and has no other obligation or liability
(except for any contingent liabilities arising out of events which occurred
prior to the Closing Date and which survive the termination of the Churchill
Bluemont Note Purchase Agreement), other than normal trade payables and the
Liabilities. The Trust is not aware of any liabilities, contingent or otherwise,
that are outstanding under the Churchill Bluemont Note Purchase Agreement as of
the Closing Date (other than those liabilities which have been satisfied in full
on the Closing Date).

(q) The sale of the Class A Notes to the initial Note Purchasers pursuant to
this Agreement will not require the registration of the Class A Notes under the
Securities Act.

(r) (i) No Reportable Event has occurred during the six year period prior to the
date on which this representation is made or deemed made with respect to any
Benefit Plan; (ii) no steps have been taken by any Person to terminate any
Benefit Plan subject to Title IV of ERISA; (iii) no contribution failure or
other event has occurred with respect to any Benefit Plan which is sufficient to
give rise to a lien on the assets of the Trust or any ERISA Affiliate in favor
of the PBGC, during such six-year period; (iv) each Benefit Plan has been
administered in all material respects in compliance with its terms and the
applicable provisions of ERISA and the Code; (v) neither the Trust nor any ERISA
Affiliate maintains or contributes to any employee welfare benefit plan within
the meaning of Section 3(1) of ERISA which provides benefits to employees after
termination of employment and which is unfunded by a material amount, except as
specifically required by the continuation requirements of Part 6 of Title I of
ERISA; (vi) the present value of all accrued benefits under each Benefit Plan
subject to Title IV of ERISA (based on those assumptions used to fund such
Benefit Plans) did not, as of the last valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Benefit Plan allocable to such accrued benefits; (vii) neither the Trust
nor any ERISA Affiliate has had a complete or partial withdrawal from any
Multiemployer Plan and neither the Trust nor any ERISA Affiliate would become
subject to any liability under ERISA if the Trust or

 

103



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

any such ERISA Affiliate were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made; and (viii) no such Multiemployer Plan is
insolvent within the meaning of Section 4245 of ERISA or in reorganization
within the meaning of Section 4241 of ERISA; provided, that this subsection
(r) shall not apply to events which could not reasonably be expected to have a
Material Adverse Effect on the Trust or on SLM Corporation.

(s) No proceeds of any Advances will be used by the Trust for any purpose that
violates applicable law, including Regulation U of the Federal Reserve Board.
The Trust does not own any “margin stock” within the meaning of Regulation T, U
and X of the Federal Reserve Board.

(t) Each Student Loan to be financed with the proceeds of any Advance
constitutes an Eligible FFELP Loan as of the date of such Advance and is
purchased, or was previously purchased by the Trust, from the Depositor pursuant
to the Sale Agreement. Each Trust Student Loan represented as an Eligible FFELP
Loan in a Monthly Report, in fact satisfied as of the last day of the related
Settlement Period the definition of “Eligible FFELP Loan”. Each Trust Student
Loan represented to be an Eligible FFELP Loan on any other date or included in
the calculation of Asset Coverage Ratio on any other date in fact satisfied as
of such date the definition of “Eligible FFELP Loan”.

(u) Since the date of its formation, no event has occurred which has had a
Material Adverse Effect on the Trust.

(v) The information provided to the Administrative Agent and the Managing Agents
with respect to the Trust Student Loans is accurate in all material respects.

(w) Each payment of interest on and principal of the Class A Notes will have
been (i) in payment of a debt incurred in the ordinary course of business or
financial affairs on the part of the Trust and (ii) made in the ordinary course
of business or financial affairs of the Trust.

(x) At all times from and after February 29, 2008, the Administrator has caused
and will cause the Trust to comply with the factual assumptions set forth in the
opinion letters issued as of the Closing Date by Bingham McCutchen LLP to the
Secured Creditors relating to the issues of substantive consolidation and true
sale and with the covenants set forth in Section 6.01(b) and 6.01(c).

Section 5.02. Representations and Warranties of the Trust Regarding the
Administrative Agent’s Security Interest. The Administrator (on behalf of the
Trust) hereby represents and warrants for the benefit of the Secured Creditors
as follows on the Closing Date, on the A&R Closing Date, on the date of each
Advance and on each Reporting Date that:

(a) This Agreement creates a valid and continuing security interest (as defined
in the New York UCC) in the Pledged Collateral in favor of the Administrative
Agent, which security interest is both perfected and prior to all other liens,
charges, security interests, mortgages or other encumbrances, and is enforceable
as such as against creditors of and purchasers from the Trust.

 

104



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(b) The Trust, by and through the Eligible Lender Trustee as its Eligible
Lender, owns and has good and marketable title to the Trust Student Loans and
other Pledged Collateral free and clear of any Adverse Claim.

(c) The Trust has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Pledged Collateral granted to
the Administrative Agent hereunder.

(d) All executed originals (or certified copies thereof to the extent more than
one loan is evidenced by such Student Loan Note) of each Student Loan Note that
constitute or evidence the Trust Student Loans have been delivered to the
applicable Servicer, as bailee for the Administrative Agent for the benefit of
the Secured Creditors.

(e) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Trust has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Pledged Collateral. The
Trust has not authorized the filing of and is not aware of any financing
statements against the Trust that include a description of collateral covering
the Pledged Collateral other than any financing statement relating to the
security interest granted to the Administrative Agent hereunder or any financing
statement that has been terminated. There are no judgments or tax lien filings
against the Trust.

(f) The Trust is a “registered organization” (as defined in §9-102(a)(70) of the
UCC) organized exclusively under the laws of the State of Delaware and, for
purposes of Article 9 of the UCC, the Trust is located in the State of Delaware.

(g) The Trust’s exact legal name is the name set forth for it on the signature
page hereto.

Section 5.03. Particular Representations and Warranties of the Trust.

The Administrator (on behalf of the Trust) further represents and warrants to
each of the parties hereto on the Closing Date, on the A&R Closing Date, on the
date of each Advance, on each Reporting Date and on each other date specified
below that, with respect to each of the Trust Student Loans included in the
Pledged Collateral:

(a) Such Trust Student Loans constitute “accounts,” “promissory notes” or
“payment intangibles” within the meaning of the applicable UCC and are within
the coverage of Sections 432(m)(1)(E) and 439(d)(3) of the Higher Education Act;

(b) Such Trust Student Loans are Eligible FFELP Loans as of the date they become
Pledged Collateral and as of any other date upon which they are declared by the
Trust or the Administrator to be Eligible FFELP Loans and the description of
such Eligible FFELP Loans set forth in the Transaction Documents or the Schedule
of Trust Student Loans and in any other documents or written information
provided to any of the parties hereunder (other than documents or information
stated to be preliminary which have subsequently been replaced by definitive
documents or information), as applicable, is true and correct in all material
respects;

 

105



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(c) The Trust is authorized to pledge such Trust Student Loans and the other
Pledged Collateral; and the sale, assignment and transfer of such Trust Student
Loans has been made pursuant to and consistent with the laws and regulations
under which the Trust operates, and will not violate any decree, judgment or
order of any court or agency, or conflict with or result in a breach of any of
the terms, conditions or provisions of any agreement or instrument to which the
Trust is a party or by which the Trust or its property is bound, or constitute a
default (or an event which could constitute a default with the passage of time
or notice or both) thereunder;

(d) No consents or approvals are required for the consummation of the pledge of
the Pledged Collateral hereunder to the Administrative Agent for the benefit of
the Secured Creditors;

(e) Any payments on such Trust Student Loans received by the Trust which have
been allocated to the reduction of principal and interest on such Trust Student
Loans have been allocated on a simple interest basis;

(f) Due diligence and reasonable care have been exercised in making,
administering, servicing and collecting the Trust Student Loans and, with
respect to any Trust Student Loan for which repayment terms have been
established, all disclosures of information required to be made pursuant to the
Higher Education Act have been made;

(g) Except for Trust Student Loans executed electronically or Trust Student
Loans evidenced by a master promissory note, there is only one original executed
copy of the Student Loan Note evidencing each such Trust Student Loan. For such
Trust Student Loans that were executed electronically, the Master Servicer has
possession of the electronic records evidencing the Student Loan Note. Each
applicable Servicer has in its possession a copy of the endorsement and each
Loan Transmittal Summary Form identifying the Student Loan Notes that constitute
or evidence the Trust Student Loans. The Student Loan Notes that constitute or
evidence the Trust Student Loans do not have any marks or notations indicating
that they are currently pledged, assigned or otherwise conveyed to any Person
other than the Administrative Agent. All financing statements filed or to be
filed against the Eligible Lender Trustee and the Trust in favor of the
Administrative Agent in connection herewith describing the Pledged Collateral
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party”; and

(h) The applicable parties shall have performed, satisfied and complied with the
conditions set forth in Section 3 of the Purchase Agreement, the Conveyance
Agreement (or the Tri-Party Transfer Agreement, as applicable) and the Sale
Agreement as of the date of the related bill of sale.

Section 5.04. Repurchase of Student Loans; Reimbursement.

The Trust shall cause the obligations of each of the Depositor, the Master
Depositor, the Master Servicer and the Sellers (or any guarantor on its
respective behalf) to purchase, repurchase, make reimbursement or substitute
Trust Student Loans to be enforced to the extent such obligations are set forth
in the Sale Agreement, the Conveyance Agreement, the Tri-Party Transfer
Agreement, the applicable Purchase Agreement and the Servicing Agreement. The
Trust shall cause any

 

106



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

such repurchase amount or reimbursement to be remitted to the Collection
Account. Any substitute Trust Student Loan obtained by the Trust from the Master
Depositor, the Depositor, any Servicer or Seller shall constitute Pledged
Collateral hereunder.

Section 5.05. Administrator Actions Attributable to the Trust.

Any action required to be taken by the Trust hereunder may be taken by the
Administrator on behalf of the Trust, to the extent permitted under the
Administration Agreement. The Trust shall be fully responsible for each of the
representations, warranties, certifications and other statements made herein, in
any other Transaction Document, any Advance Request, any Notice of Release or
any other communication hereunder or thereunder by the Administrator on its
behalf as if such representations, warranties, certifications or statements had
been made directly by the Trust. In addition, the Trust shall be fully
responsible for all actions of the Administrator taken on its behalf under this
Agreement or any other Transaction Document as if such actions had been taken
directly by the Trust. Nothing in this Section shall limit the responsibility of
the Administrator, or relieve the Administrator from any liability for exceeding
its authority under the Administration Agreement.

ARTICLE VI.

COVENANTS OF THE TRUST

From and after the Closing Date until all of the Obligations hereunder and under
the other Transaction Documents have been satisfied in full:

Section 6.01. Preservation of Separate Existence.

(a) Nature of Business. The Trust will engage in no business other than
(i) purchases, sales and financings of Trust Student Loans, (ii) the other
transactions permitted or contemplated by this Agreement and the other
Transaction Documents, and (iii) any other transactions permitted or
contemplated by its organizational documents as they exist on the Closing Date,
or as amended as such amendments may be permitted pursuant to the terms of this
Agreement. The Trust will incur no other Debt except as expressly contemplated
by the Transaction Documents.

(b) Maintenance of Separate Existence. The Trust will do all things necessary to
maintain its existence as a Delaware statutory trust separate and apart from all
Affiliates of the Trust, including complying with the provisions described in
Section 9j(iv) of the Limited Liability Company Agreement of the Depositor.

(c) Transactions with Affiliates. The Trust will not enter into, or be a party
to, any transaction with any of its respective Affiliates, except (i) the
transactions permitted or contemplated by this Agreement (including the sale and
purchase of Eligible FFELP Loans to or from Affiliates) or the other Transaction
Documents; and (ii) other transactions (including, without limitation, the lease
of office space or computer equipment or software by the Trust to or from an
Affiliate) (A) in the ordinary course of business, (B) pursuant to the
reasonable requirements of the Trust’s business, (C) upon fair and reasonable
terms that are no less favorable to the Trust than could be obtained in a
comparable arm’s-length transaction with a

 

107



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Person not an Affiliate of the Trust, and (D) not inconsistent with the factual
assumptions set forth in (1) the opinion letter issued as of the Closing Date by
Bingham McCutchen LLP to the Secured Creditors, (2) the opinion letter issued as
of April 16, 2010 by Bingham McCutchen LLP to the Secured Creditors, or (3) the
opinion letter issued as of January 14, 2011 by Bingham McCutchen LLP to the
Secured Creditors, each relating to the issues of substantive consolidation.

Section 6.02. Notice of Termination Event, Potential Termination Event or
Amortization Event.

As soon as possible and in any event within three Business Days after the
occurrence of each Termination Event, each Potential Termination Event, each
Amortization Event and each Potential Amortization Event (or, to the extent the
Trust does not have knowledge of a Termination Event, Potential Termination
Event, Amortization Event or Potential Amortization Event, promptly upon
obtaining such knowledge), the Trust will provide (or shall cause the
Administrator to provide) to the Administrative Agent a statement setting forth
details of such Termination Event, Potential Termination Event, Amortization
Event or Potential Amortization Event and the action which the Trust has taken
or proposes to take with respect thereto. The Administrative Agent shall
promptly forward such notice to the Managing Agents.

Section 6.03. Notice of Material Adverse Change.

As soon as possible and in any event within three Business Days after becoming
aware of an event which could reasonably be expected to have a Material Adverse
Effect on the Trust, the Trust will provide to the Administrative Agent written
notice thereof. The Administrative Agent shall promptly forward such notice to
the Managing Agents.

Section 6.04. Compliance with Laws; Preservation of Corporate Existence; Code of
Conduct.

(a) The Trust will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its legal existence, and
will preserve and maintain its rights, franchises, qualifications and privileges
in all material respects.

(b) Sallie Mae, Inc. agrees to comply in all material respects with the Student
Loan Code of Conduct that it entered into with the New York Attorney General on
April 11, 2007 and agrees to comply in all material respects with any other
similar codes of conduct that it may expressly agree to after the Closing Date.

Section 6.05. Enforcement of Obligations.

(a) Enforcement of Trust Student Loans. The Trust shall cause to be diligently
enforced and taken all steps, actions and proceedings reasonably necessary for
the enforcement of all terms, covenants and conditions of all Trust Student
Loans and agreements in connection therewith (except as otherwise permitted
pursuant to the Transaction Documents), including the prompt payment of all
principal and interest payments and all other amounts due the Trust or the
Eligible Lender Trustee, as applicable thereunder.

 

108



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(b) Enforcement of Servicing Agreements and Administration Agreement. The Trust
shall cause to be diligently enforced and taken all reasonable steps, actions
and proceedings necessary for the enforcement of all terms, covenants and
conditions of all Servicing Agreements and the Administration Agreement,
including all Interest Subsidy Payments, Special Allowance Payments and all
defaulted payments Guaranteed by any Guarantor and/or by the Department of
Education which relate to any Trust Student Loans. Except as otherwise permitted
under any Transaction Document, the Trust shall not permit the release of the
obligations of any Servicer under any Servicing Agreement or of the
Administrator under the Administration Agreement and shall at all times, to the
extent permitted by law, cause to be defended, enforced, preserved and protected
the rights and privileges of the Trust, the Eligible Lender Trustee and the
Secured Creditors under or with respect to each Servicing Agreement and the
Administration Agreement. The Trust shall not consent or agree to or permit any
amendment or modification of any Servicing Agreement or of the Administration
Agreement, except (i) as required by the Higher Education Act; (ii) solely for
the purpose of extending the term thereof; or (iii) in any other manner, if such
modification, amendment or supplement is made pursuant to the terms of that
agreement. Upon the occurrence of a Servicer Default and during the continuation
thereof, the Trust shall replace the Servicer subject to such Servicer Default
if instructed to do so by the Administrative Agent. Upon the occurrence of an
Administrator Default and during the continuation thereof, the Trust shall
replace the Administrator if instructed to do so by the Administrative Agent.

(c) Enforcement of Purchase Agreements, Conveyance Agreement, Tri-Party Transfer
Agreement and Sale Agreement. The Trust shall cause to be diligently enforced
and taken all reasonable steps, actions and proceedings necessary for the
enforcement of all terms, covenants and conditions of each Purchase Agreement,
the Conveyance Agreement, the Tri-Party Transfer Agreement and the Sale
Agreement. Except as otherwise permitted under any Transaction Document, the
Trust shall not permit the release of the obligations of any Seller under any
Purchase Agreement, of the Master Depositor under the Conveyance Agreement, of
any Related SPE Seller under the Tri-Party Transfer Agreement or of the
Depositor under the Sale Agreement (or in each case any guarantor of the
obligations thereof) and shall at all times, to the extent permitted by law,
cause to be defended, enforced, preserved and protected the rights and
privileges of the Trust, the Depositor, the Master Depositor, the Eligible
Lender Trustee and the Secured Creditors under or with respect to each Purchase
Agreement, the Conveyance Agreement, the Tri-Party Transfer Agreement and the
Sale Agreement. Except as otherwise permitted under any Transaction Document,
the Trust shall not consent or agree to or permit any amendment or modification
of any Purchase Agreement, the Conveyance Agreement, the Tri-Party Transfer
Agreement or the Sale Agreement which will in any manner materially adversely
affect the rights or security of the Administrative Agent, the Eligible Lender
Trustee or the Secured Creditors. To the extent such action is required under
the terms of the Sale Agreement, upon a determination that a Trust Student Loan
sold pursuant to a Purchase Agreement was not an Eligible FFELP Loan at the time
it was represented to be as such, the Trust shall require the Depositor to
repurchase such Trust Student Loan from the Trust pursuant to the Sale
Agreement.

(d) Enforcement and Amendment of Guarantee Agreements. So long as any Class A
Notes are Outstanding and each Trust Student Loan is guaranteed by a Guarantee,
the Administrator on behalf of the Trust shall (i) from and after the date on
which the Eligible Lender Trustee on its behalf shall have entered into any
Guarantee Agreement covering Trust

 

109



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Student Loans, cause the Eligible Lender Trustee to maintain such Guarantee
Agreement and diligently enforce the Eligible Lender Trustee’s rights
thereunder; (ii) cause the Eligible Lender Trustee to enter into such other
similar or supplemental agreements as shall be required to maintain benefits for
all Trust Student Loans covered thereby; and (iii) not voluntarily consent to or
permit any rescission of or consent to any amendment to or otherwise take any
action under or in connection with any such Guarantee Agreement or any similar
or supplemental agreement in any manner which would materially and adversely
affect the ability of the Trust to perform its obligations under this Agreement
or cause a Material Adverse Effect with respect to the Trust without the prior
written consent of the Administrative Agent.

Section 6.06. Maintenance of Books and Records.

The Administrator on behalf of the Trust shall maintain and implement or cause
to be maintained and implemented administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Pledged Collateral in the event of the destruction of the originals thereof),
and keep and maintain, or cause to be kept and maintained, all documents, books,
records and other information reasonably necessary or advisable for the
collection of all the Pledged Collateral.

Section 6.07. Fulfillment of Obligations.

The Trust shall fulfill its obligations pursuant to the Transaction Documents.
The Trust shall cause each of its Affiliates to fulfill its respective
obligations pursuant to the Transaction Documents.

Section 6.08. Notice of Material Litigation.

As soon as possible and in any event within three Business Days of the Trust’s
actual knowledge thereof, the Trust shall cause the Administrative Agent to be
provided with written notice of (a) any litigation, investigation or proceeding
which may exist at any time which could be reasonably likely to have a Material
Adverse Effect on the Trust; and (b) to the extent reasonably requested by the
Administrative Agent in connection with the delivery of each Monthly Report, a
monthly update of material adverse developments in previously disclosed
litigation, including in each case, if known to the Trust, including any of the
same against a Servicer.

Section 6.09. Notice of Relocation.

The Administrator on behalf of the Trust shall cause the Administrative Agent to
be provided notice of any change in the location of the Trust’s principal
offices or any change in the location of the Trust’s books and records within
thirty days before any such change.

Section 6.10. Rescission or Modification of Trust Student Loans and Transaction
Documents.

(a) Except as expressly permitted in the Servicing Agreement, the Trust shall
not permit the release of the obligations of any Obligor under any Trust Student
Loan and shall at all times, to the extent permitted by law, cause to be
defended, enforced, preserved and protected

 

110



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

the rights and privileges of the Trust and the Secured Creditors under or with
respect to each Trust Student Loan and each agreement in connection therewith.
The Trust shall not consent or agree to or permit any modification, extension or
renegotiation in any way of any Trust Student Loan or agreement in connection
therewith unless such modification, extension or renegotiation is (i) required
under the Higher Education Act or other applicable laws, rules and regulations
and the applicable Guarantee Agreement, (ii) provided for in the applicable
underwriting guidelines or Servicing Policies, if such modification, extension
or renegotiation does not materially adversely affect the value or
collectability thereof or (iii) expressly provided for or permitted in the
Transaction Documents. Nothing in this Agreement shall be construed to prevent
the Trust, the Eligible Lender Trustee or the Administrative Agent, as
applicable, from offering any Obligor any borrower benefit to the extent
permissible by this Agreement or the Servicing Agreement or settling a default
or curing a delinquency on any Trust Student Loan on such terms as shall be
permitted by law and shall be consistent with the applicable underwriting
guidelines or Servicing Policies.

(b) Unless otherwise specified pursuant to clause (a) above or in any
Transaction Document, without the written consent of the Required Managing
Agents (and the written consent of the Administrative Agent or the Syndication
Agent to the extent any of the following would require the Administrative Agent
or the Syndication Agent to take any action or amend, modify or waive the duties
or responsibilities of the Administrative Agent or the Syndication Agent
hereunder), the Trust will not (nor will it permit any of its agents to):

(i) cancel, terminate, extend, amend, modify or waive (or consent to or approve
any of the foregoing) any provision of any Transaction Document (other than any
cancellation or termination of a Guarantee Agreement that does not apply at such
time to any Trust Student Loans or any extension, amendment, modification or
waiver of a Guarantee Agreement that would not have a Material Adverse Effect on
the Trust); or

(ii) take or consent to any other action that may impair the rights of any
Secured Creditor to any Pledged Collateral or modify, in a manner adverse to any
Secured Creditor, the right of such Secured Creditor to demand or receive
payment under any of the Transaction Documents (other than any action with
regard to a Guarantee Agreement that does not apply at such time to any Trust
Student Loans or any extension, amendment, modification or waiver of a Guarantee
Agreement that would not have a Material Adverse Effect on the Trust).

Section 6.11. Liens.

(a) Transaction Documents. The Trust (i) will cause to be taken all action
necessary to perfect, protect, keep in full force and effect and more fully
evidence the ownership interest of the Trust (or of the Eligible Lender Trustee,
acting on behalf of the Trust) and the first priority perfected security
interest of the Administrative Agent in favor of the Secured Creditors in the
Trust Student Loans, Collections with respect thereto and in the other Pledged
Collateral and the Transaction Documents including, without limitation,
(A) filing and maintaining effective financing statements (Form UCC-1) in all
necessary or appropriate filing offices; (B) filing continuation statements,
amendments or assignments with respect thereto in such filing offices;
(C) filing amendments, releases and terminations with respect to filed financing
statements, as

 

111



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

necessary; and (D) executing or causing to be executed such other instruments or
notices as may be necessary or appropriate; and (ii) will cause to be taken all
additional actions to perfect, protect, keep in full force and effect and fully
evidence the first priority security interest of the Administrative Agent, for
the benefit of the Secured Creditors, in the Trust Student Loans and other
Pledged Collateral related thereto reasonably requested by the Administrative
Agent.

(b) UCC Matters; Protection and Perfection of Pledged Collateral; Delivery of
Documents. Unless the Trust has complied with Section 6.09, the Trust will keep
its principal place of business and chief executive office, and the office where
it keeps any Records in its possession, at the address of the Trust referred to
in Exhibit M. The Trust will not make any change to its name unless prior to the
effective date of any such name change or use, the Trust delivers to the
Administrative Agent such financing statements necessary, or as the
Administrative Agent may request, to reflect such name change, together with
such other documents and instruments as the Administrative Agent may request in
connection therewith. The Trust will not change its jurisdiction of formation or
its corporate structure.

The Trust agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action necessary, or that the Administrative Agent may reasonably request, in
order to maintain the Administrative Agent’s first priority perfected security
interest in the Pledged Collateral for the benefit of the Secured Creditors, or
to enable the Administrative Agent or the Secured Creditors to exercise or
enforce any of their respective rights hereunder (provided, however, that the
foregoing sentence shall not be deemed to require the Trust or the Master
Servicer to relocate or deliver any Student Loan Notes to or at the direction of
the Administrative Agent prior to the Termination Date). Without limiting the
generality of the foregoing, the Trust will: (i) authorize and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate (or as the Administrative Agent may request); and (ii) mark their
master data processing records evidencing such Pledged Collateral with a legend
or numeric code acceptable to the Administrative Agent, evidencing that the
Administrative Agent, for the benefit of the Secured Creditors, has acquired an
interest therein as provided in this Agreement. The Trust hereby authorizes the
Administrative Agent, or any Secured Creditor on behalf of the Trust, to file
one or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Pledged Collateral now
existing or hereafter arising without the signature of the Trust where permitted
by law. A carbon, photographic or other reproduction of this Agreement or any
financing statement covering the Pledged Collateral, or any part thereof, shall
be sufficient as a financing statement. If the Trust fails to perform any of its
agreements or obligations under this Section, the Administrative Agent or any
Secured Creditor may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the
Administrative Agent or such Secured Creditor incurred in connection therewith
shall be payable by the Trust upon the Administrative Agent’s or such Secured
Creditor’s demand therefor.

For purposes of enabling the Administrative Agent or any such Secured Creditor
to exercise their respective rights described in the preceding sentence and
elsewhere in this Agreement, the Trust and the Eligible Lender Trustee hereby
authorize, and irrevocably grant a Power of Attorney, exercisable only after the
occurrence and during the continuation of a Termination Event, to the
Administrative Agent and its respective successors and assigns to take

 

112



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

any and all steps in the Trust’s and the Eligible Lender Trustee’s name and on
behalf of the Trust and/or the Eligible Lender Trustee necessary or desirable,
in the determination of the Administrative Agent, as the case may be, to collect
all amounts due under any and all Trust Student Loans and other Pledged
Collateral, including, without limitation, (i) endorsing the promissory notes to
the Administrative Agent or its designee, such that the Administrative Agent or
such designee becomes the holder of the promissory notes and has the rights and
powers of a holder under applicable law, (ii) endorsing the Trust’s and/or the
Eligible Lender Trustee’s name on checks and other instruments representing
Collections and (iii) enforcing such Trust Student Loans and other Pledged
Collateral.

Section 6.12. Sales of Assets; Consolidation/Merger.

(a) Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document, the Trust will not (nor will it permit the Eligible Lender
Trustee to) sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon or with respect to, any
Pledged Collateral.

(b) Merger, Etc. The Trust will not merge or consolidate with any other entity.
The Trust will not convey, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired), or acquire all or
substantially all of the assets or capital stock or other ownership interest of
any Person, other than with respect to asset acquisitions or dispositions
permitted under the Transaction Documents. The Trust shall not form or create
any subsidiary without the consent of each Managing Agent.

Section 6.13. Change in Business.

The Trust will not make any change in the character of its business, which
change could reasonably be expected to impair the collectability of any Pledged
Collateral or otherwise materially adversely affect the interests or remedies of
the Administrative Agent or the Note Purchasers under this Agreement or any
other Transaction Document.

Section 6.14. Residual Interest.

The Trust will not issue any Excess Distribution Certificates (other than
replacement Excess Distribution Certificates) to any Person other than the
Depositor; provided, however, that, except as otherwise provided in this
Section 6.14, the Excess Distribution Certificate may be transferred to and
owned by an Affiliate of the Depositor and the Depositor or such Affiliate may
pledge the Excess Distribution Certificate to the Administrative Agent for the
benefit of the Secured Creditors to secure the obligations under the Transaction
Documents; provided further, however, that if one or more new Trust Student
Loans are acquired by the Trust on or after January 1, 2015, then (x) at all
times after the relevant acquisition date, the Excess Distribution Certificate
shall be owned by the Depositor free and clear of any Lien or other interest
(other than the Lien in favor of the Administrative Agent) and (y) at no time
after the relevant acquisition date shall the Excess Distribution Certificate be
subject to any CRD Prohibited Hedge.

 

113



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 6.15. General Reporting Requirements.

The Trust shall provide to the Administrative Agent (and, as applicable, will
cause the Master Servicer to provide) the following:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Trust, the Depositor and the Master Servicer, an annual
statement of compliance with the Transaction Documents and applicable law
together with an agreed upon procedures letter delivered by an independent
public accountant with respect to the Transaction Documents, all in form
acceptable to the Administrative Agent;

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of SLM Corporation, a copy of the balance sheet of SLM Corporation
and its consolidated subsidiaries and the related statements of income,
stockholders’ equity and cash flows for such year, each prepared in accordance
with GAAP consistently applied and duly certified by nationally recognized
independent certified public accountants selected by SLM Corporation, together
with a certificate of an officer certifying that such financial statements
fairly present in all material respects the financial condition of SLM
Corporation and its consolidated subsidiaries;

(c) as soon as available and in any event within 60 days after the end of each
fiscal quarter of SLM Corporation, a copy of an unaudited balance sheet of SLM
Corporation and its consolidated subsidiaries and the related statements of
income, stockholders’ equity and cash flows for such fiscal quarter, each
prepared in accordance with GAAP consistently applied, together with a
certificate of an officer certifying that such financial statements fairly
present in all material respects the financial condition of SLM Corporation and
its consolidated subsidiaries;

(d) promptly following the Administrative Agent’s or any Managing Agent’s
request therefor, copies of all financial statements, settlement statements,
portfolio and other material reports, notices, disclosures, certificates and
other written material delivered or made available to the Trust by any Person
pursuant to the terms of any Transaction Document;

(e) promptly following the Administrative Agent’s or any Managing Agent’s
request therefor, such other information respecting the Trust Student Loans and
the other Pledged Collateral or the conditions or operations, financial or
otherwise, of the Trust as the Administrative Agent or any Managing Agent may
from time to time reasonably request;

(f) with respect to each Guarantor, promptly after receipt thereof as made
available to the Trust after request therefor, copies of any audited financial
statements of such Guarantor certified by an independent certified public
accounting firm;

(g) with respect to each Servicer and promptly after receipt thereof after a
good faith effort to obtain such material is made by the Trust, (i) copies of
any annual audited financial statements of such Servicer other than the Master
Servicer for so long as the Master Servicer is a consolidated subsidiary of SLM
Corporation, to the extent available, certified by an independent certified
public accounting firm, (ii) on an annual basis within 30 days after receipt
thereof, copies of SAS 70 or SSAE 16 reports, as applicable, for such Servicer,
or, if not available, the annual compliance audit for each Servicer required by
Section 428(b)(1)(U) of the Higher

 

114



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Education Act and (iii) to the extent not included in the financial information
provided pursuant to clauses (i) and (ii) above and to the extent available,
such Servicer’s net dollar loss for the year due to servicing errors;

(h) promptly following the Administrative Agent’s or any Managing Agent’s
request therefor, a Schedule of Trust Student Loans;

(i) promptly and in any event within 45 days after the filing or receiving
thereof, copies of all reports and notices with respect to (A) any “Reportable
Event,” relating to a Benefit Plan (B) the institution of proceedings or the
taking of any other action regarding the termination of, withdrawal from,
reorganization within the meaning of Section 4241 of ERISA or insolvency within
the meaning of Section 4245 of ERISA, any Benefit Plan subject to Title IV of
ERISA which the Trust or any of its ERISA Affiliates files under ERISA with the
Internal Revenue Service, the PBGC or the U.S. Department of Labor or which the
Trust or any of its ERISA Affiliates receives from the PBGC, (C) a failure to
make any required contribution to a Benefit Plan or (D) the creation of any lien
against the assets of the Trust or an ERISA Affiliate in favor of the PBGC or a
Benefit Plan under ERISA;

(j) promptly after the occurrence thereof, written notice of changes in the
Higher Education Act or any other law of the United States that could reasonably
have a probability of having a Material Adverse Effect on the Trust or could
materially and adversely affect (i) the ability of a Servicer to perform its
obligations under its Servicing Agreement, (ii) the ability of a Subservicer to
perform its obligations under its Servicing Agreement, or (iii) the
collectability or enforceability of a material amount of the Trust Student
Loans, or any Guarantee Agreement or Federal Reimbursement Contract with respect
to a material amount of Trust Student Loans;

(k) promptly, notice of any change in the accountants of the Trust or SLM
Corporation;

(l) promptly, after the occurrence thereof or if sooner upon any executive
officer of the Administrator having direct or primary responsibility for ABS
trust administration obtaining knowledge of any pending change, notice of any
change in the accounting policy of the Trust or SLM Corporation to the extent
such change could reasonably be seen to have a material and adverse impact on
the transactions contemplated herein;

(m) promptly, copies of any written notices received by SLM Corporation or any
of its Affiliates from the Department or any other Governmental Authority
regarding any material non-compliance by SLM Corporation or any of its
Affiliates with any government sponsored facility for the financing of FFELP
Loans;

(n) any information made available to the Eligible Lender Trustee pursuant to
Section 11.05(b) of the Trust Agreement to the extent such information was not
previously delivered to the Administrative Agent; and

(o) such other information, documents, tapes, data, records or reports
respecting the Pledged Collateral, the Trust, the Depositor, the Master
Depositor, any Seller, any Related SPE Seller, any Related SPE Trust, the
Administrator, the Master Servicer or SLM Corporation which is in its possession
or under its control, as the Administrative Agent may from time to time
reasonably request, or that any Affected Party may reasonably require in order
to comply with their respective obligations under Article 122a(4) and (5) of
CRD.

 

115



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 6.16. Inspections.

The Administrative Agent and the Managing Agents may, upon reasonable notice and
from time to time during regular business hours, once per calendar year (or,
after the occurrence and during the continuation of an Amortization Event or a
Termination Event, as frequently as requested by the Administrative Agent on
behalf of any Managing Agent) (i) examine and make copies of and take abstracts
from all books, records and documents (including computer tapes and disks)
relating to the Pledged Collateral and (ii) visit the offices and properties of
the Trust (or the Master Servicer or Subservicer, as applicable) for the purpose
of examining such materials described in clause (i) above, and to discuss
matters relating to the Pledged Collateral or the Trust’s (or the Master
Servicer’s or Subservicer’s) performance hereunder and under the other
Transaction Documents with any of the officers, directors, employees or
independent public accountants of the Trust (to the extent available), the
Master Servicer or Subservicer having knowledge of such matters. Any reasonable
expenses related to such inspections shall be reimbursable directly by the
Master Servicer. In addition, from time to time during the year, the
Administrative Agent and the Managing Agents may, at their own expense, conduct
any other inspections as they may deem necessary or appropriate, provided such
inspections occur upon reasonable notice and during regular business hours.

Section 6.17. ERISA.

The Trust will not adopt, maintain, contribute to or incur by any of its own
actions or assume any legal obligation with respect to any Benefit Plan or
Multiemployer Plan.

Section 6.18. Servicers.

Except as permitted by any Servicing Agreement, the Trust will not permit any
Person other than the Master Servicer or a Subservicer to collect, service or
administer the Trust Student Loans.

Section 6.19. Acquisition, Financing, Collection and Assignment of Student
Loans.

The Trust shall acquire or finance only Eligible FFELP Loans with proceeds of
the Advances and shall cause to be collected all principal and interest payments
on all the Trust Student Loans and all sums to which the Trust or Administrative
Agent is entitled pursuant to the Sale Agreement, and all Interest Subsidy
Payments, Special Allowance Payments and all defaulted payments Guaranteed by
any Guarantor which relate to such Trust Student Loans as more fully set forth
in the Servicing Agreement. The Trust shall assign or direct the assignment of
such Trust Student Loans for payment of guarantee benefits as required by
applicable law and regulations. The Trust shall comply in all material respects
with any Guarantor’s rules and regulations which apply to such Trust Student
Loans. From and after the Closing Date, the Trust shall purchase only Student
Loans from the Depositor pursuant to the Sale Agreement that have been sold by
(i) an Ongoing Seller to the Master Depositor pursuant to a Purchase Agreement
and by the Master Depositor to the Depositor pursuant to the Conveyance
Agreement or (ii) a Related SPE Seller to the Depositor pursuant to the
Tri-Party Transfer Agreement.

 

116



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 6.20. Administration and Collection of Trust Student Loans.

All Trust Student Loans shall be administered and collected either by the Trust
or by the Master Servicer or a Subservicer on behalf of the Trust in accordance
in all material respects with the Servicing Agreements.

Section 6.21. Obligations of the Trust With Respect to Pledged Collateral.

The Trust will (a) at its expense, regardless of any exercise by any Secured
Creditor of its rights hereunder, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Transaction Documents included in the Pledged Collateral to the same extent as
if the Pledged Collateral had not been pledged hereunder; and (b) pay when due
any taxes, including without limitation, sales and excise taxes, payable in
connection with the Pledged Collateral. In no event shall any Secured Creditor
have any obligation or liability with respect to any Trust Student Loans or
other instrument document or agreement included in the Pledged Collateral, nor
shall any of them be obligated to perform any of the obligations of the Trust or
any of its Affiliates thereunder. The Trust will timely and fully comply in all
respects with each Transaction Document to which it is a party.

Section 6.22. Asset Coverage Requirement.

The Trust shall at all times, to the best of its actual knowledge, cause the
Asset Coverage Ratio to not be less than 100.00%.

Section 6.23. Amendment of Organizational Documents.

The Trust shall cause the Administrative Agent to be notified in writing of any
proposed amendments to the Trust’s organizational documents. No such amendment
shall become effective unless and until the Required Managing Agents have
consented in writing thereto, which consent shall not be unreasonably withheld
or delayed.

Section 6.24. Amendment of Underwriting Guidelines or Servicing Policies.

Promptly after the occurrence thereof, the Trust shall cause the Administrative
Agent to be notified of any material changes to the underwriting guidelines or
Servicing Policies. The Trust shall not permit or implement any change in the
underwriting guidelines or Servicing Policies applicable to any Trust Student
Loan which would materially and adversely affect the collectability of any Trust
Student Loan, the performance of the portfolio of Trust Student Loans or the
Administrative Agent’s security interest in such Trust Student Loans without the
prior written consent of the Required Managing Agents, and unless such changes
are made with respect to all FFELP Loans serviced by the Servicer for its own
portfolio and for securitization trusts sponsored by SLM Corporation.

Section 6.25. No Payments on Excess Distribution Certificate.

Except as expressly permitted by Section 2.05(b) or Section 2.18(d) of this
Agreement, the Trust shall not make any payments or distributions with respect
to the Excess Distribution Certificate without the prior written consent of the
Required Managing Agents.

 

117



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 6.26. Borrower Benefit Programs.

(a) The Trust shall cause the Servicer to maintain any rate reduction programs
or other borrower benefit programs in effect at the time the Trust purchased
such Trust Student Loan. The Trust shall not permit any Servicer to apply any
additional rate reduction programs with respect to the Trust Student Loans
unless (i) such borrower benefit program is required under the Higher Education
Act, (ii) the Master Servicer, the Depositor or the applicable Seller has
deposited funds into the Borrower Benefit Account in an amount sufficient to
offset any effective yield reductions in accordance with Section 3.12 of the
Servicing Agreement or (iii) the Administrative Agent has consented to the
Trust’s participation in that borrower benefit program or other rate reduction
program.

(b) With respect to each Advance Date for a Purchase Price Advance, if any
Eligible FFELP Loans (excluding any Eligible FFELP Loans that were owned by the
Trust or any Related SPE Trusts on the Closing Date) to be sold to the Trust on
such Advance Date are subject to a Borrower Benefit Program, the Master
Servicer, the Depositor or the applicable Seller shall deposit any Borrower
Benefit Amount relating to such Eligible FFELP Loans into the Borrower Benefit
Account. On each Settlement Date, based on information provided by the Servicer,
the Administrative Agent shall withdraw funds on deposit in the Borrower Benefit
Account in excess of the expected net present value of the aggregate maximum
amount of borrower benefits (including Borrower Benefit Amounts) that could be
payable on all related Trust Student Loans for which Required Borrower Benefit
Amounts were previously deposited and shall deposit such excess amount into the
Collection Account and treat such excess amount as Available Funds for such
Settlement Date. In addition, on each date that the advance rates under clause
(a) of the definition of “Applicable Percentage” are amended, the Administrative
Agent shall withdraw all funds on deposit in the Borrower Benefit Account on
such date and shall deposit such amount into the Collection Account for
application as Available Funds on the next Settlement Date.

ARTICLE VII.

AMORTIZATION EVENTS AND TERMINATION EVENTS

Section 7.01. Amortization Events.

Each of the following events (each, an “Amortization Event”) shall be an
Amortization Event under this Agreement:

(a) the Aggregate Note Balance and all other Obligations due under the
Transaction Documents are not repaid in full on the Scheduled Maturity Date (as
such date may be extended from time to time); or

(b) any settlement or one or more judgments or orders for the payment of money
or adverse rulings shall be rendered against any Seller, the Depositor, the
Master Depositor, any Related SPE Seller, the Administrator or the Master
Servicer in excess of $50,000,000 on an individual basis or on an aggregate
basis that relates to the student loan origination or servicing practices of
such Person and such settlement, judgment or ruling shall remain unsatisfied or
unstayed for a period in excess of 30 days; or

 

118



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(c) the filing of any judgment or adverse ruling against any Seller, the
Depositor, the Master Depositor, the Master Servicer, the Administrator, any
Related SPE Seller or SLM Corporation that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on such Person and
such judgment or ruling shall remain unsatisfied or unstayed for a period in
excess of 30 days; or

(d) any material adverse development in any federal or state litigation,
investigation or proceeding against the Trust, the Depositor, the Administrator,
any Seller, the Master Servicer, the Master Depositor, any Related SPE Seller,
or SLM Corporation shall occur that could reasonably be expected to have a
Material Adverse Effect on such Person or on the Pledged Collateral which
continues for 30 days after the earlier to occur of knowledge thereof or written
notice thereof shall have been received by the Trust; or

(e) the filing of any actions or proceedings against the Trust, the Depositor,
the Administrator, any Seller, the Master Servicer, any Related SPE Seller, the
Master Depositor or SLM Corporation that involves the Transaction Documents or
any material portion of the Pledged Collateral as to which the Administrative
Agent reasonably believes there is likely to result a materially adverse
determination which remains unsettled, unsatisfied or unstayed for a period in
excess of 30 days; or

(f) (i) the Internal Revenue Service shall file notice of a lien involving a sum
in excess of $50,000,000 pursuant to Section 6323 of the Code with regard to any
assets of the Trust and such lien shall not have been released within two
Business Days, (ii) any Person shall institute steps to terminate any Benefit
Plan if the assets of such Benefit Plan are insufficient to satisfy all of its
benefit liabilities in excess of $50,000,000 (as determined under Title IV of
ERISA), or a contribution failure in excess of $50,000,000 occurs with respect
to any Benefit Plan, which is sufficient to give rise to a lien under
Section 302(f) or 303(k), as applicable, of ERISA or where the PBGC shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the assets of the Trust and in each case such
lien shall not have been released within two Business Days, or (iii) any Person
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving a Benefit Plan; or any Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, a
Benefit Plan subject to Title IV of ERISA, which Reportable Event is likely to
result in termination of such Benefit Plan; or the Trust or any ERISA Affiliate
is likely to incur any liability in connection with the withdrawal from, or the
insolvency within the meaning of Section 4245 of ERISA or reorganization within
the meaning of Section 4241 of ERISA of, a Multiemployer Plan; provided, that an
event described in this subsection (f) shall not be an Amortization Event unless
such event could reasonably be expected to have a Material Adverse Effect on the
Trust or on SLM Corporation; or

(g) any material provision of this Agreement or any other Transaction Document
(other than a Guarantee Agreement that does not apply at such time to any Trust
Student Loans) to which the Trust, the Administrator, any Seller, the Depositor,
the Master Depositor or the

 

119



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Master Servicer is a party shall cease to be in full force and effect for a
period of 30 days subject to any other applicable cure period under this
Agreement or any other Transaction Documents; or

(h) any amendment to the Higher Education Act or any other federal law becomes
effective that materially adversely affects the interests of the Administrative
Agent or the Note Purchasers in the Pledged Collateral; or

(i) the sum of (i) the Aggregate Note Balance of the Outstanding Class A Notes
and (ii) the Capitalized Interest Account Unfunded Balance shall exceed the
Maximum Financing Amount; provided, that an Amortization Period caused solely by
this clause (i) shall terminate and the Revolving Period shall be reinstated if
the sum of (i) the Aggregate Note Balance of the Outstanding Class A Notes and
(ii) the Capitalized Interest Account Unfunded Balance no longer exceeds the
Maximum Financing Amount; or

(j) the Asset Coverage Ratio shall be less than 100.00% and such deficiency
shall not have been cured within five Business Days following the earlier to
occur of actual knowledge or receipt of such notice by the Administrator (it
being understood that, without limitation, the Administrator’s receipt of a
Valuation Report shall constitute notice for purposes hereof); provided, that an
Amortization Period caused solely by this clause (j) shall terminate and the
Revolving Period shall be reinstated if the Asset Coverage Ratio subsequently
ceases to be less than 100.00%; or

(k) the Consolidated Tangible Net Worth of SLM Corporation shall be less than
$1,380,000,000; or

(l) at the last day of any fiscal quarter of SLM Corporation, both (i) the
Interest Coverage Ratio shall be less than 1.15:1.00 and (ii) the Net Adjusted
Revenue shall be less than $400,000,000, in each case for the period of four
consecutive fiscal quarters then ended.

Section 7.02. Termination Events.

Each of the following events (each, a “Termination Event”) shall be a
Termination Event under this Agreement:

(a) (i) the Trust shall fail to pay the Aggregate Note Balance or any other
Obligations in full on the last day of the Amortization Period (other than an
Amortization Period ending as a result of the reinstatement of the Revolving
Period), (ii) the Trust shall fail to make any payment under Sections 2.05(b)(i)
through 2.05(b)(iv) within five Business Days of the due date thereof, or
(iii) the Trust, the Depositor, the Master Servicer, the Master Depositor, any
Material Subservicer, SLM Corporation or the Eligible Lender Trustee shall fail
to make any other payment, transfer or deposit (unless waived by the payee or in
the case of a failure to make a payment by a Material Subservicer, such failure
was cured by the Master Servicer within the permissible grace period) on the
date first required of such party under the Transaction Documents and such
failure shall remain uncured following the expiration of any applicable payment
or grace period provided for in the Transaction Documents (including the
Amortization Period, if applicable); provided, however, that failure by the
Trust to make a required payment on a Settlement Date under Sections 2.05(b)(vi)
through (xxi) solely due to insufficient Available

 

120



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Funds on such Settlement Date shall not by itself constitute a Termination Event
(other than with respect to all amounts due and owing on the Termination Date or
as expressly specified below); or

(b) any material representation, warranty, certification or statement made or
deemed to be made by the Trust, the Administrator, the Eligible Lender Trustee,
any Seller, the Depositor, the Master Depositor, the Master Servicer or any
Material Subservicer (to the extent such entity remains a Subservicer after the
30-day cure period noted below) under or in connection with this Agreement or
any other Transaction Document, or other information, report or document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made, deemed made or delivered (except for representations
and warranties concerning Eligible FFELP Loans with respect to which the
applicable Seller, the Depositor, the Master Depositor or the Servicer has
repurchased the related Student Loans) and shall remain unremedied (if such
default can be remedied) for the greater of (i) 30 days or (ii) the time period
expressly provided for the cure of such representation or warranty in the
related Transaction Document, in each case after written notice thereof shall
have been received by the Trust; or

(c) the Trust, the Administrator, the Eligible Lender Trustee, any Seller, the
Depositor, the Master Depositor, the Master Servicer, any Material Subservicer
or SLM Corporation shall materially default in the performance or observance of
any term, covenant or undertaking to be performed or observed herein (except for
the obligation to cure a mark-to-market valuation deficiency described in the
last sentence of Section 2.25(d), which shall instead first result in an
Amortization Event as provided in Section 7.01(j)), or in any other Transaction
Document on its part and any such failure shall remain unremedied (if such
default can be remedied) for 30 days after the earlier to occur of actual
knowledge by an Authorized Officer of the Trust, the Administrator or the Master
Servicer and written notice thereof shall have been received by the Trust (or,
if the obligation in question arises under another Transaction Document, within
the cure period, if any, provided in such Transaction Document); provided,
however, such 30-day cure period shall not apply to defaults under Section 6.01,
6.11, 6.12, or 6.25; or

(d) a Servicer Default shall have occurred with respect to the Master Servicer
or the Servicing Agreement of the Master Servicer shall not be in full force and
effect for any reason and the Master Servicer shall not have been replaced
within 30 days after notification from the Administrative Agent; or

(e) an Event of Bankruptcy shall have occurred with respect to the Trust, the
Eligible Lender Trustee, the Depositor, the Master Depositor, any Seller, the
Administrator, the Master Servicer, SLM Corporation or any Material Subservicer
(to the extent such entity remains a Subservicer after the 30-day period
provided in the definition of an Event of Bankruptcy); or

(f) [reserved]; or

(g) the Trust shall fail to deposit, (i) for two consecutive Settlement Periods,
into the Reserve Account, such additional amounts, if any, as are necessary to
cause the amount on deposit in the Reserve Account to be at least equal to the
Reserve Account Specified Balance,

 

121



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(ii) into the Borrower Benefit Account, any amount required to be deposited
therein under the Transaction Documents on or prior to the first Settlement Date
for such deposit as described in the Transaction Documents or (iii) into the
Floor Income Rebate Account, amounts required to be deposited therein when and
as such amounts are required to be deposited pursuant to the Transaction
Documents; or

(h) the filing of any judgment or adverse ruling against the Trust that could
reasonably be expected to have a Material Adverse Effect on the Trust and such
judgment or ruling shall continue unsatisfied or unstayed for a period in excess
of 30 days; or

(i) the Administrative Agent, for the benefit of the Secured Creditors, shall,
for any reason, cease to have a valid and perfected first priority security
interest in the Pledged Collateral, or the Trust shall, for any reason, cease to
have a valid and perfected first priority ownership interest in any of the
Pledged Collateral, in each case for a period of two Business Days following the
date the Administrator acquired such knowledge or its receipt of such notice; or

(j) a Change of Control has occurred with respect to the Trust, the
Administrator, any Seller, the Depositor, the Master Depositor or the Master
Servicer; or

(k) the Depositor shall fail to maintain its status as a limited purpose
bankruptcy remote limited liability company or the Trust shall fail to maintain
its status as a single purpose bankruptcy remote Delaware statutory trust; or

(l) the Excess Spread Test is not satisfied; or

(m) the Trust shall be required to register as an “investment company” or a
company controlled by an “investment company” under the Investment Company Act;
or

(n) any Seller, the Depositor, the Master Depositor, the Master Servicer, any
Material Subservicer (to the extent such Material Subservicer has not been
removed as a Subservicer prior to the expiration of any related cure period),
the Administrator or any Affiliate thereof (other than the Trust) shall default
with respect to any outstanding financing arrangement (other than in connection
with this Agreement and the Transaction Documents) representing indebtedness in
excess of $50,000,000 and either (i) such indebtedness is incurred with respect
to any other financing comprising part of the FFELP Loan Facilities or (ii) the
result of such default is to cause the acceleration of such indebtedness; or

(o) the Asset Coverage Ratio (calculated without giving effect to clauses
(b) and (c) of the definition of “Applicable Percentage”) shall be less than
100% and such deficiency shall not have been cured within one Business Day; or

(p) [reserved]

(q) [reserved]

 

122



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(r) the Trust shall fail to pay to any Exiting Facility Group its Pro Rata Share
of the Aggregate Note Balance within 90 days of the commencement of the Exiting
Facility Group Amortization Period with respect to such Exiting Facility Group;
or

(s) [reserved]; or

(t) any failure by the Trust to pay amounts required to be paid under
Section 2.15, 8.01 or 10.08 on or before the 30th day following the date of
demand for payment thereof; or

(u) (1) SLM Education Credit Finance Corporation shall fail to comply with
clause (u) of Section 10.01(a) in connection with the amendment, alteration,
change or deletion of the definition of “Independent Manager” or any of the
“Special Purpose Provisions” (each as defined in the related organizational
document), or (2) any Person shall be appointed as an “Independent Manager” (as
defined in the related organizational document) of the Depositor other than in
strict compliance with the requirements therefor set forth in the Depositor’s
Amended and Restated Limited Liability Company Operating Agreement, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

Section 7.03. Remedies.

(a) Amortization Event. After the occurrence of an Amortization Event and during
the continuation of the Amortization Period, the Yield Rate shall be increased
as provided in clause (b) of the definition thereof and any increase in amounts
owed shall be payable as Step-Up Fees subject to the priority of payments set
forth in Section 2.05(b). In addition, following the occurrence of an
Amortization Event and during the continuation of the Amortization Period, no
further Advances (other than Capitalized Interest Advances) shall be made.
During the Amortization Period, the Administrative Agent or any party acting on
its behalf shall not have the right to seize or sell the Pledged Collateral.
Upon the expiration of the Amortization Period (other than by reason of the
reinstatement of the Revolving Period), the Administrative Agent may, by notice
to the Trust, declare that the Termination Date has occurred and may sell the
Pledged Collateral to the extent required in order to repay in full all
outstanding Advances and all other amounts due and owing under this Agreement
and the other Transaction Documents in accordance with the procedures set forth
in subsection (b) below.

(b) Termination Event. After the occurrence of a Termination Event, the Yield
Rate shall be increased as set forth in clause (d) of the definition thereof and
any increase in amounts owed shall be payable as Step-Up Fees subject to the
priority of payments set forth in Section 2.05(b). In addition, after the
occurrence of a Termination Event, the Administrative Agent may, and shall, at
the direction of the Required Managing Agents, by notice to the Trust, declare
that a Termination Date shall have occurred (except that, in the case of any
event described in Section 7.02(e) above, the Termination Date shall be deemed
to have occurred automatically). Upon the declaration of the Termination Date or
the automatic occurrence thereof, no further Advances will be made and all of
the Obligations due and owing to the Affected Party shall become immediately due
and payable. Upon any such declaration or automatic occurrence, the
Administrative Agent (for the benefit of the Secured Creditors) shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided to a secured party under the UCC of the
applicable jurisdiction and

 

123



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

other applicable laws, which rights shall be cumulative. The rights and remedies
of a secured party which may be exercised by the Administrative Agent pursuant
to this Article shall include, without limitation, the right, without notice
except as specified below, to solicit and accept bids for and sell the Pledged
Collateral or any part thereof in one or more parcels at a public or private
sale, at any exchange, broker’s board or at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable,
including selling Trust Student Loans on a servicing released basis; provided,
that the Administrative Agent may not, without the prior written consent of the
Required Managing Agents, sell the entire corpus of the Trust Student Loans
unless the net proceeds of such sale will be sufficient to pay in full all
interest and principal owing on the Class A Notes. Any sale or transfer by the
Administrative Agent of Trust Student Loans shall only be made to an Eligible
Lender. The Trust agrees that, to the extent notice of sale shall be required by
law, ten Business Days’ notice to the Trust and the Administrator of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification and that it shall be commercially
reasonable for the Administrative Agent to sell the Pledged Collateral to an
Eligible Lender on an “as is” basis, without representation or warranty of any
kind. The proceeds of any such sale shall be deposited into the Collection
Account and shall be distributed pursuant to Section 2.05(b). The Administrative
Agent shall not be obligated to make any sale of Pledged Collateral regardless
of notice of sale having been given and may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

Section 7.04. Setoff.

Each of the Secured Creditors and the Administrative Agent on behalf of all the
Secured Creditors is hereby authorized (in addition to any other rights it may
have) at any time after the occurrence of the Termination Date due to the
occurrence of a Termination Event or during the continuation of a Potential
Termination Event to set off, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Secured Creditor or all the
Secured Creditors, as applicable, to, or for the account of, the Trust against
the amount of the Outstanding Class A Notes and other Obligations owing by the
Trust to such Secured Creditor or to the Administrative Agent on behalf of such
Secured Creditor (even if contingent or unmatured).

ARTICLE VIII.

INDEMNIFICATION

Section 8.01. Indemnification by the Trust.

(a) Without limiting any other rights which the Affected Parties or any of their
respective Affiliates may have hereunder or under applicable law, the Trust
hereby agrees to indemnify the Affected Parties and each of their respective
members, investors, officers, directors, employees, agents, advisors,
attorneys-in-fact and Affiliates (each, an “Indemnified Party”) from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including reasonable attorneys’ fees and disbursements (except as may be
expressly

 

124



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

limited by Section 10.08) awarded against or incurred by any of the Indemnified
Parties arising out of or as a result of the purchase of any Class A Notes, the
funding of Advances, this Agreement, the other Transaction Documents or the
Pledged Collateral; excluding, however (i) any indemnified amounts to the extent
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification and (ii) any recourse for Defaulted Student Loans or Delinquent
Student Loans or losses attributable to changes in the market value of the Trust
Student Loans because of changes in market interest rates or in rate of
prepayment (the foregoing, being collectively referred to as “Trust Indemnified
Amounts”).

(b) Any amounts subject to the indemnification provisions of this Section 8.01
shall be paid by the Trust, to the extent not already paid by the Seller, the
Depositor or the Servicer under any other Transaction Documents, to the related
Indemnified Party on or before the 30th day following the date of demand
therefor accompanied by reasonable supporting documentation with respect to such
amounts.

Section 8.02. Indemnification and Limited Guaranty by SLM Corporation.

(a) Without limiting any other rights that any such Person may have hereunder or
under applicable law (including, without limitation, the right to recover
damages for breach of contract), SLM Corporation hereby agrees to indemnify each
Indemnified Party, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including attorneys’ fees and
disbursements awarded against or incurred by any of them arising out of or
relating to (i) the Transaction Documents, the transactions contemplated under
the Transaction Documents or the Trust Student Loans, or (ii) use of proceeds
hereunder, including indemnified amounts arising out of or relating to any
Regulatory Change that results in any Other Tax, all interest and penalties
thereon or with respect thereto, and all out-of-pocket costs and expenses,
including the reasonable fees and expenses of counsel in defending against the
same, which may arise by reason of the purchases hereunder, or any security
interest in the Trust Student Loans or any item of the Trust Student Loans;
excluding, however, (A) indemnified amounts to the extent determined by a court
of competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party, (B) any amounts payable as
indemnification by the Trust for which the Indemnified Party has a claim against
the Depositor, the Master Depositor, a Seller or the Master Servicer under the
indemnification provisions in the Sale Agreement, the Conveyance Agreement, the
Tri-Party Transfer Agreement, any Purchase Agreement or the Servicing Agreement,
unless such claim has not been paid within the applicable timeframe provided
therein, (C) recourse for Defaulted Student Loans or Delinquent Student Loans or
losses attributable to changes in the market value of the Trust Student Loans
because of changes in market interest rates or in rate of prepayment, or
(D) indemnified amounts to the extent that such indemnified amounts, together
with any amounts paid by SLM Corporation pursuant to Section 8.02(c), exceed in
the aggregate the least of (1) 5% of the highest Aggregate Note Balance at any
time during the immediately preceding 12-month period, (2) $133,333,334, and
(3) 10% of the then applicable Maximum Financing Amount (the foregoing being
collectively referred to as “SLM Indemnified Amounts”).

(b) Any Trust Indemnified Amounts which are also SLM Indemnified Amounts and are
not paid by the Trust on or before the 30th day following the date of demand
pursuant to

 

125



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 8.01, shall be paid by SLM Corporation to the related Indemnified Party
within five Business Days following demand therefor accompanied by reasonable
supporting documentation with respect to such amounts.

(c) SLM Corporation further agrees that, to the extent there are insufficient
Available Funds in the Collection Account on any Settlement Date to pay any
Non-Use Fee due and owing on such Settlement Date in accordance with
Section 2.05(b), SLM Corporation shall pay to the Managing Agent for each
Facility Group on such Settlement Date the portion of such Facility Group’s
Non-Use Fee that would otherwise not be paid; provided, however, that SLM
Corporation shall not be obligated to pay any amounts under this Section 8.02(c)
to the extent that the aggregate amounts paid under Section 8.02(a) and this
Section 8.02(c) exceed the least of (1) 5% of the highest Aggregate Note Balance
at any time during the immediately preceding 12-month period, (2) $133,333,334,
and (3) 10% of the then applicable Maximum Financing Amount. Any failure by SLM
Corporation to pay its obligations under this Section 8.02(c) (other than by
reason of the proviso in the immediately preceding sentence) that remains
uncured for five (5) Business Days after SLM Corporation receives notice from
the Administrative Agent or any Managing Agent of any such obligation being due
and payable shall constitute a Termination Event under Section 7.02(a) of this
Agreement. SLM Corporation hereby subordinates (to the rights of the Secured
Creditors to receive payment of the Obligations in full in immediately available
funds) and releases any and all rights and claims it may now or hereafter have
or acquire against the Trust in connection with this Section 8.02(c) that would
constitute it a “creditor” of the Trust for purposes of the Bankruptcy Code,
including all rights of subrogation against the Trust and its property and all
rights of indemnification, contribution and reimbursement from the Trust and its
property, all of which are hereby waived.

ARTICLE IX.

ADMINISTRATIVE AGENT, SYNDICATION AGENT AND MANAGING AGENTS

Section 9.01. Authorization and Action of Administrative Agent and Syndication
Agent.

(a) The Conduit Lenders, the LIBOR Lenders, the Managing Agents and the
Alternate Lenders, as of the Closing Date, accept the appointment of and
authorize the Administrative Agent and the Syndication Agent to take such action
as agent on their behalf and to exercise such powers as are delegated to the
Administrative Agent and the Syndication Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. Each of the
Administrative Agent and the Syndication Agent reserves the right, in its sole
discretion, to take any actions and exercise any rights or remedies under this
Agreement and any related agreements and documents. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Transaction Document, the Administrative Agent and the Syndication Agent shall
not have any duties or responsibilities, except those expressly set forth in
this Agreement, nor shall the Administrative Agent or the Syndication Agent have
or be deemed to have any fiduciary relationship with any Lender or Managing
Agent, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Transaction Document or otherwise exist against the Administrative Agent and the
Syndication Agent. Without limiting the generality of the foregoing sentence,
the use of the

 

126



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

terms “Administrative Agent” and “Syndication Agent” in this Agreement with
reference to the Administrative Agent and the Syndication Agent, respectively,
are not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
terms are used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) Each of the Administrative Agent and the Syndication Agent may execute any
of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. Each of the
Administrative Agent and the Syndication Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care. The Administrative Agent agrees to give the Managing Agents
notice of each notice and determination and a copy of each certificate and
report (if such notice, report, determination, or certificate is not given by
the applicable Person to such Managing Agent) given to it by the Trust, the
Administrator, any Seller, the Master Depositor, the Depositor, any Servicer,
any Co-Valuation Agent or the Eligible Lender Trustee pursuant to the terms of
the Transaction Documents within five Business Days of receipt thereof. Except
for actions which each of the Administrative Agent and the Syndication Agent is
expressly required to take pursuant to this Agreement, neither the
Administrative Agent nor the Syndication Agent shall be required to take any
action which exposes the Administrative Agent or the Syndication Agent to
personal liability or which is contrary to applicable law unless the
Administrative Agent or the Syndication Agent shall receive further assurances
to its satisfaction from the Managing Agents that it will be indemnified against
any and all liability and expense which may be incurred in taking or continuing
to take such action.

Section 9.02. Authorization and Action of Managing Agents.

(a) Each Lender hereby accepts the appointment of and authorize its related
Managing Agent to take such action as agent on its behalf and to exercise such
powers as are delegated to such Managing Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. Each Managing Agent
reserves the right, in its sole discretion, to take any actions and exercise any
rights or remedies under this Agreement and any related agreements and
documents. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Transaction Document, no Managing Agent shall
have any duties or responsibilities, except those expressly set forth in this
Agreement, nor shall any Managing Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against any
Managing Agent. Without limiting the generality of the foregoing sentence, the
use of the term “Managing Agent” in this Agreement with reference to any
Managing Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each Managing Agent may execute any of its duties under this Agreement or
any other Transaction Document by or through agents, employees or
attorneys-in-fact and shall be

 

127



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

entitled to advice of counsel concerning all matters pertaining to such duties.
No Managing Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects with reasonable care. Each Managing
Agent agrees to give to its related Lenders prompt notice of each notice and
determination and a copy of each certificate and report (if such notice, report,
determination, or certificate is not given by the applicable Person to such
Lender) given to it by the Administrative Agent, the Syndication Agent, the
Trust, the Administrator, any Seller, the Depositor, any Servicer, any
Co-Valuation Agent or the Eligible Lender Trustee pursuant to the terms of this
Agreement. Except for actions which each Managing Agent is expressly required to
take pursuant to this Agreement, such Managing Agent shall not be required to
take any action which exposes such Managing Agent to personal liability or which
is contrary to applicable law unless such Managing Agent shall receive further
assurances to its satisfaction from its related Lenders that it will be
indemnified against any and all liability and expense which may be incurred in
taking or continuing to take such action.

Section 9.03. Agency Termination.

The appointment and authority of the Administrative Agent, the Syndication Agent
and the Managing Agents hereunder shall terminate upon the payment by the Trust
of all Obligations hereunder unless sooner terminated pursuant to Sections 9.07
and 9.08, as applicable.

Section 9.04. Administrative Agent’s, Syndication Agent’s and Managing Agent’s
Reliance, Etc.

None of the Administrative Agent, the Syndication Agent, any Managing Agent or
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it as Administrative Agent, the
Syndication Agent, or Managing Agent, as applicable, under or in connection with
this Agreement or any related agreement or document, except for its own gross
negligence or willful misconduct. Without limiting the foregoing, each of the
Administrative Agent, the Syndication Agent and each Managing Agent:

(a) may consult with legal counsel (including counsel for the Trust or any
Affiliate of the Trust), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

(b) makes no warranty or representation to any Lender, any Managing Agent or any
Program Support Provider and shall not be responsible to any Lender, any
Managing Agent or any Program Support Provider for any statements, warranties or
representations made by the Trust, the Administrator, SLM Corporation, the
Eligible Lender Trustee, any Seller, the Depositor, any Servicer, any Guarantor
or any Co-Valuation Agent in connection with this Agreement or any other
Transaction Document;

(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Transaction Document on the part of the Trust, the Administrator, SLM
Corporation, the Eligible Lender Trustee, any Servicer, any Seller, the
Depositor, any Guarantor or any Co-Valuation Agent or to inspect the property
(including the books and records) of the Trust, the Administrator, SLM
Corporation, the Eligible Lender Trustee, any Servicer, any Seller, the
Depositor, any Guarantor or any Co-Valuation Agent;

 

128



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(d) shall not be responsible to any Lender, any Managing Agent, or any Program
Support Provider, as the case may be, for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any
Transaction Document or any other instrument or document furnished pursuant
hereto; and

(e) shall incur no liability under or in respect of this Agreement by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile or other electronic means)
believed by it in good faith to be genuine and signed or sent by the proper
party or parties.

Section 9.05. Administrative Agent, Syndication Agent, Managing Agents and
Affiliates.

The Administrative Agent, the Syndication Agent, the Managing Agents and their
Affiliates may generally engage in any kind of business with the Trust, the
Administrator, SLM Corporation, the Eligible Lender Trustee, any Servicer, any
Guarantor, any Seller, the Depositor, any of their respective Affiliates and any
Person who may do business with or own securities of the Trust, the
Administrator, SLM Corporation, the Eligible Lender Trustee, any Servicer, any
Guarantor, any Seller, the Depositor, or any of their respective Affiliates, all
as if such entities were not the Administrative Agent, the Syndication Agent or
a Managing Agent and without any duty to account therefor to any Lender, any
Managing Agent or any Program Support Provider.

Section 9.06. Decision to Purchase Class A Notes and Make Advances.

The Lenders acknowledge that each has, independently and without reliance upon
the Administrative Agent or any Managing Agent, and based on such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement and to make Advances hereunder. The Lenders also
acknowledge that each will, independently and without reliance upon the
Administrative Agent, any Managing Agent or any of their Affiliates, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement or any related agreement, instrument or other document. Furthermore,
each of the Lenders and Managing Agents acknowledges and agrees that although it
may have received modeling and other structural information (including cash flow
analysis) from the Administrative Agent or a Managing Agent, neither the
Administrative Agent nor any Managing Agent assumes any responsibility for the
accuracy or completeness of such information and such information is not
intended to be relied upon as a prediction of performance or for any other
reason.

Section 9.07. Successor Administrative Agent or Syndication Agent.

(a) The Administrative Agent or the Syndication Agent may resign at any time by
giving five days’ written notice thereof to the Syndication Agent or the
Administrative Agent, as applicable, each Conduit Lender, each Managing Agent,
each LIBOR Lender, each Alternate Lender, the Trust, the Administrator and the
Eligible Lender Trustee. Upon any such resignation, the Conduit Lenders, the
Managing Agents, the LIBOR Lenders and the Alternate

 

129



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Lenders shall have the right to appoint a successor Administrative Agent or
Syndication Agent approved by the Administrator (which approval will not be
unreasonably withheld or delayed and will not be required after the occurrence
and during the continuation of a Termination Event). If no successor
Administrative Agent or Syndication Agent shall have been so appointed and shall
have accepted such appointment within sixty days after the retiring
Administrative Agent’s or Syndication Agent’s giving of notice of resignation,
then the retiring Administrative Agent or Syndication Agent may, on behalf of
the Conduit Lenders, the Managing Agents, the LIBOR Lenders and the Alternate
Lenders, appoint a successor Administrative Agent or Syndication Agent. If the
successor Administrative Agent or Syndication Agent is not an Affiliate of the
resigning Administrative Agent or Syndication Agent, a LIBOR Lender or an
Alternate Lender, such successor Administrative Agent or Syndication Agent shall
be subject to the Administrator’s prior written approval (which approval will
not be unreasonably withheld or delayed). Upon the acceptance of any appointment
as Administrative Agent or Syndication Agent hereunder by a successor
Administrative Agent or Syndication Agent, such successor Administrative Agent
or Syndication Agent shall thereupon succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Administrative Agent
or Syndication Agent, and the retiring Administrative Agent or Syndication Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s or Syndication Agent’s resignation hereunder
as Administrative Agent or Syndication Agent, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Administrative Agent or Syndication Agent under this Agreement.

(b) The “Administrative Agent” and “Syndication Agent” shall include any
successors to the Administrative Agent or Syndication Agent as a result of a
merger, consolidation, combination, conversion, reorganization or any other
transaction (or series of related transactions) in which shares of the
Administrative Agent’s or the Syndication Agent’s capital stock are sold or
exchanged for or converted or otherwise changed into other stock or securities,
cash and/or any other property, or the sale, lease, assignment, transfer or
other conveyance of a majority of the assets of the Administrative Agent or the
Syndication Agent in any transaction (or series of related transactions).
Notwithstanding anything to the contrary in this Agreement, no consent of the
Lenders, the Managing Agents or the Trust shall be required in connection with
the succession of the Administrative Agent or the Syndication Agent as a result
of any of the foregoing transactions.

Section 9.08. Successor Managing Agents.

Any Managing Agent may resign at any time by giving five days’ written notice
thereof to its related Lenders, the Trust, the Administrator, the Administrative
Agent and the Eligible Lender Trustee. Upon any such resignation, the applicable
Lenders shall have the right to appoint a successor Managing Agent approved by
the Administrator (which approval will not be unreasonably withheld or delayed
and will not be required (x) after the occurrence and during the continuation of
a Termination Event or (y) if the successor is a Lender (including a Conduit
Assignee) or a Program Support Provider within the resigning Managing Agent’s
Facility Group). If no successor Managing Agent shall have been so appointed and
shall have accepted such appointment, within sixty days after the retiring
Managing Agent’s giving of notice of resignation, then the retiring Managing
Agent may, on behalf of its related Lenders, appoint a

 

130



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

successor Managing Agent. If the successor Managing Agent is not an Affiliate of
the resigning Managing Agent or a Lender (including a Conduit Assignee) or a
Program Support Provider within the resigning Managing Agent’s Facility Group,
such successor Managing Agent shall be subject to the Administrator’s prior
written approval (which approval will not be unreasonably withheld or delayed
and will not be required after the occurrence and during the continuation of a
Termination Event). Upon the acceptance of any appointment as a Managing Agent
hereunder by a successor Managing Agent, such successor Managing Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Managing Agent, a new Class A Note will be
issued in the name of the successor Managing Agent as Registered Owner in
exchange for the retiring Managing Agent’s Class A Note pursuant to
Section 3.05(c) and the retiring Managing Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Managing Agent’s
resignation hereunder as a Managing Agent, the provisions of this Article shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was a Managing Agent under this Agreement.

Section 9.09. Reimbursement.

Each Managing Agent, Alternate Lender, LIBOR Lender and Committed Conduit Lender
agrees to reimburse and indemnify the Administrative Agent, the Syndication
Agent and its officers, directors, employees, representatives, counsel and
agents (to the extent the Administrative Agent or the Syndication Agent is not
paid or reimbursed by the Trust, the Administrator, SLM Corporation, the Master
Servicer, the Sellers or the Depositor), ratably according to the amounts owed
to each such Person hereunder, from and against such Lender’s ratable share of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent or the Syndication Agent in any way relating to or arising
out of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent or the Syndication Agent under this
Agreement or any Transaction Document; provided, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or the Syndication Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Alternate Lender, LIBOR
Lender and Committed Conduit Lender agrees to reimburse the Administrative Agent
and the Syndication Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent and the Syndication Agent in connection with the due diligence,
negotiation, preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any other Transaction Document, in each case to the extent
that the Administrative Agent or the Syndication Agent is not reimbursed for
such expenses by the Trust, the Administrator, SLM Corporation, the Master
Servicer, the Sellers, the Master Depositor or the Depositor.

 

131



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Section 9.10. Notice of Amortization Events, Termination Events, Potential
Amortization Events, Potential Termination Events or Servicer Defaults.

Neither the Administrative Agent nor the Syndication Agent shall be deemed to
have knowledge or notice of the occurrence of an Amortization Event, a
Termination Event, a Potential Amortization Event, a Potential Termination Event
or a Servicer Default, unless the Administrative Agent or the Syndication Agent
has received written notice from a Note Purchaser, a Managing Agent or the Trust
referring to this Agreement, describing such Amortization Event, Termination
Event, Potential Amortization Event, Potential Termination Event or Servicer
Default and stating that such notice is a “Notice of Termination Event or
Potential Termination Event,” “Notice of Amortization Event or Potential
Amortization Event” or “Notice of Servicer Default,” as applicable. The
Administrative Agent or the Syndication Agent will notify the Managing Agents of
its receipt of any such notice.

Section 9.11. Compliance with Rule 17g-5. Each of the Lenders, the Managing
Agents, the Lead Arrangers, the Syndication Agent, the Co-Valuation Agents and
the Administrative Agent agrees that (i) each such Person shall be responsible
for its own compliance with Rule 17g-5 promulgated by the U.S. Securities and
Exchange Commission, including, without limitation, any requirement to provide
information regarding any CP to any Rating Agency or any other nationally
recognized statistical rating organization, and (ii) neither this Agreement nor
any other Transaction Document shall constitute a contract by or with any other
party hereto or its Affiliates to provide information to a nationally recognized
statistical rating organization on behalf of any such Person or its Affiliates.

ARTICLE X.

MISCELLANEOUS

Section 10.01. Amendments, Etc.

(a) Unless otherwise specified herein, no amendment to or waiver of any
provision of this Agreement or the Side Letter nor consent to any departure by
the Trust or any other Person therefrom shall in any event be effective unless
the same shall be in writing and signed by the Trust, the Eligible Lender
Trustee and the Required Managing Agents and the Rating Agency Condition has
been satisfied; provided, however, that (v) SLM Education Credit Finance
Corporation agrees that it shall notify the Administrative Agent in writing of
any proposed amendments or other modifications to the organizational documents
of any Seller, any Related SPE Seller, the Master Depositor or the Depositor and
will not effect any such amendment or other modification without the prior
written consent of the Required Managing Agents, not to be unreasonably
withheld; (w) any waiver of the Termination Event set forth in Section 7.02(r)
shall also require the consent of the applicable Exiting Facility Group; (x) no
such amendment, waiver or consent shall, without the consent of the
Administrative Agent or the Syndication Agent, require the Administrative Agent
or the Syndication Agent, as applicable, to take any action or amend, modify or
waive the duties, responsibilities or rights of the Administrative Agent or the
Syndication Agent, as applicable, hereunder or under any other Transaction
Document; (y) the consent of the applicable Alternate Lender, LIBOR Lender or
Committed Conduit Lender, shall be required to increase the amount of its
Commitment or extend the Scheduled Maturity Date; and (z) no such amendment,
waiver or consent shall, without the consent of each affected Managing Agent
exclusive (except in the case of clauses (ii)(A), (ii)(B), (iii), (v), (vi) and
(vii) below) of any Managing Agent for any Distressed Lender (unless such
amendment, waiver or

 

132



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

consent is (A) necessary to correct a mistake or cure any ambiguity or (B) made
solely to satisfy the Rating Agency Condition, in each case as reasonably
determined by the Required Managing Agents):

(i) amend Section 7.01, Section 7.02 or Article VIII or the definitions of
Adjusted Pool Balance, Amortization Period, Applicable Percentage (including as
set forth in the Side Letter), Asset Coverage Ratio, Defaulted Student Loan,
Eligible FFELP Loan, Excess Concentration Amount (including as set forth in the
Side Letter), Excess Spread, Excess Spread Test, Floor (including as set forth
in the Side Letter), Maximum Advance Amount, Minimum Asset Coverage Requirement,
or Required Managing Agents or any other provision hereof specifying the
percentage of Managing Agents required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder contained in
this Agreement or modify the then existing Excess Concentration Amount;

(ii) amend, modify or waive any provision of this Agreement in any way which
would (A) reduce the amount of principal or Financing Costs payable on account
of any Note or delay any scheduled date for payment thereof, (B) reduce fees
payable by the Trust to the Administrative Agent, the Managing Agents or the
Lenders or delay the dates on which such fees are payable or (C) modify any
provisions relating to the Asset Coverage Ratio or any required reserves so as
to reduce such reserves;

(iii) agree to the payment of a different rate of interest on the Class A Notes
pursuant to this Agreement;

(iv) waive the Termination Events set forth in Section 7.02(e) (with respect to
the Trust, the Administrator, the Master Servicer or SLM Corporation),
Section 7.02(j), Section 7.02(o) and Section 7.02(s);

(v) amend this Section 10.01 in any way other than expanding the list of
amendments, waivers or consents that require the consent of each Managing Agent;

(vi) release all or substantially all of the Pledged Collateral except as
expressly permitted by this Agreement;

(vii) amend Section 2.14 in a manner that would alter the pro rata sharing of
payments required thereby; or

(viii) amend, modify or waive any provision of the Side Letter.

(b) Any such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. To the extent
the consent of any of the parties hereto (other than the Trust) is required
under any of the Transaction Documents, the determination as to whether to grant
or withhold such consent shall be made by such party in its sole discretion
without any implied duty toward any other Person, except as otherwise expressly
provided herein or therein. The parties acknowledge that, before entering into
such an amendment or granting such a waiver or consent, Lenders may be entitled
to receive an amount as may be mutually agreed upon between the Trust and the
Managing Agents and, in addition,

 

133



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

may be required to obtain the approval of some or all of the Program Support
Providers. If any Conduit Lender is required pursuant to its program documents
to provide notice of an amendment to the Transaction Documents to any Rating
Agency rating the CP of such Conduit Lender, such Conduit Lender’s related
Managing Agent shall provide such Rating Agency with notice of such amendment to
the Transaction Documents.

(c) The Administrative Agent covenants and agrees not to consent to any
amendment or waiver to the Administration Agreement or the Servicing Agreement
referred to in clause (a) of the definition thereof or any Servicing Agreement
with a Material Subservicer without receiving the consent of the Required
Managing Agents (or, in the case of any amendment to Section 5.01 of the
Servicing Agreement in clause (a) of the definition of Servicing Agreement, all
of the Managing Agents exclusive of any Managing Agent for any Distressed
Lender).

Section 10.02. Notices; Non-Public Information, Etc.

(a) Notices. All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy or other electronic means) and mailed, delivered by nationally
recognized overnight courier service, transmitted or delivered by hand, as to
each party hereto, at its address set forth on Exhibit M hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Each such notice, request or other communication shall be
effective (i) if given by facsimile, when such facsimile is transmitted to the
specified facsimile number and an appropriate confirmation is received, (ii) if
given by e-mail, when sent to the specified e-mail address and an appropriate
confirmation is received, (iii) if given by mail, five days after being
deposited in the United States mails, first class postage prepaid (except that
notices and communications pursuant to Article II shall not be effective until
received), (iv) if given by nationally recognized courier guaranteeing overnight
delivery, the Business Day following such day after such communication is
delivered to such courier or (v) if given by any other means, when delivered at
the address (electronic or otherwise) specified in this Section. Notwithstanding
the foregoing, with respect to any Transaction Document, any recipient may
designate what it deems to be appropriate confirmation and that notification by
e-mail to it shall not be effective without such confirmation.

(b) MNPI. The Trust hereby acknowledges that (i) the Administrative Agent and/or
the Syndication Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Trust hereunder (collectively,
“Trust Materials”) by posting the Trust Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders (each, a “Public Lender”) which may have personnel who
do not wish to receive material non-public information (within the meaning of
the United States federal securities laws) with respect to the Trust or its
Affiliates, or the respective securities of any of the foregoing (“MNPI”), and
who may be engaged in investment and other market-related activities with
respect to the Trust’s or its Affiliate’s securities or debt. The Trust hereby
agrees that (w) all Trust Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Trust Materials “PUBLIC,” the Trust shall be deemed to
have authorized the Administrative Agent, the Syndication Agent and the Lenders
to treat such Trust Materials as not containing any MNPI

 

134



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

with respect to the Trust, its Affiliates or their respective securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Trust Materials constitute confidential information,
they shall be treated as set forth in Section 10.12); (y) all Trust Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Syndication Agent shall be entitled to treat any Trust Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
TRUST MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE TRUST MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE TRUST MATERIALS OR THE PLATFORM. In no event shall
any of the Administrative Agent, the Syndication Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Trust, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Trust’s,
the Administrative Agent’s or the Syndication Agent’s transmission of Trust
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party.

(d) Private Side Information. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender at all times to have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States federal and state securities laws, to make reference to
Trust Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain MNPI with respect to
the Trust or its securities for purposes of United States federal or state
securities laws.

Section 10.03. No Waiver; Remedies; Limitation of Liability.

No failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law. No claim may be made by any
Transaction Party or any other Person against any Lender, Managing Agent, the
Administrative Agent, the Syndication Agent or any of their Related Parties for
any indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages) in respect of any claim for breach of contract or
any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any act, omission or event occurring in
connection therewith; and each party hereto hereby waives, releases and agrees
not to sue upon

 

135



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

any claim for any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor. No claim may be made by any Lender, Managing
Agent, the Administrative Agent, the Syndication Agent or any other Person
against any Transaction Party or any of their Related Parties for any indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages) in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any act, omission or event occurring in connection
therewith; and each party hereto hereby waives, releases and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 10.04. Successors and Assigns; Binding Effect.

(a) This Agreement shall be binding on the parties hereto and their respective
successors and permitted assigns; provided, however, that neither the Trust nor
the Administrator may assign or otherwise transfer any of its rights or
obligations or delegate any of its duties hereunder or under any of the other
Transaction Documents to which it is a party without the prior written consent
of the Administrative Agent. Except as provided in clauses (b), (d), (f) and
(g) below and except as provided in Article III, no provision of this Agreement
shall in any manner restrict the ability of any Lender to assign, participate,
grant security interests in, or otherwise transfer any portion of its Note.

(b) Lenders. Any Alternate Lender, LIBOR Lender or Committed Conduit Lender may
assign all or any portion of its Commitment and any Lender may assign all or any
portion of its interest in its Facility Group’s Class A Notes, the Pledged
Collateral and its other rights and obligations hereunder to any Person with the
prior written approval of the Administrator and the Administrative Agent (which
approvals shall not be unreasonably withheld or delayed and shall not be
required after the occurrence and during the continuation of a Termination
Event) and the approval of the Managing Agent of such Lender’s Facility Group;
provided, however, such consent of the Administrator or the Administrative Agent
shall not be required in the case of an assignment to a Lender, an Affiliate of
an existing Lender, an Approved Fund or a commercial paper conduit managed or
administered by an Affiliate of an existing Lender or Managing Agent (it being
understood that in the case of an assignment to a commercial paper conduit that
does not become a Committed Conduit Lender, the related Commitment must be
assigned to or retained by, as applicable, an Alternate Lender within such
conduit’s Facility Group); provided further, that (x) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and interest in its Facility Group’s Class A Notes at the time owing to it or in
the case of any assignment to a Lender, an Affiliate of a Lender an Approved
Fund or a commercial paper conduit managed by an Affiliate of an existing Lender
or Managing Agent, no minimum amount need be assigned; and (y) in any case not
described in clause (x) of this proviso, the aggregate minimum amount of the
Commitment or interest in a Facility Group’s Class A Notes to be assigned
determined as of the date of the assignment and assumption agreement shall not
be less than $10,000,000, unless each of the Administrative Agent and, so long
as no Amortization Event or Termination Event has occurred and is continuing,
the Administrator otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignment from members of an Assignee Group
to a single assignee (or to an assignee and members of its Assignee Group) will
be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

136



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

In connection with any such assignment, the assignor shall deliver to the
assignee(s) an assignment and assumption agreement, duly executed, assigning to
such assignee a pro rata interest in such assignor’s Commitment and other
obligations hereunder and in its interest in its Facility Group’s Class A Notes
and the Pledged Collateral and other rights hereunder, and such assignor shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the assignee may reasonably request, in order to protect,
or more fully evidence the assignee’s right, title and interest in and to such
interest and to enable the Administrative Agent, on behalf of such assignee, to
exercise or enforce any rights hereunder and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party. Upon any such assignment, (i) the assignee shall have all of the
rights and obligations of the assignor hereunder and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party with respect to such assignor’s Commitment and interest in its
Facility Group’s Class A Notes and the Pledged Collateral for all purposes of
this Agreement and under the other Transaction Documents to which such assignor
is or, immediately prior to such assignment, was a party and (ii) the assignor
shall have no further obligations with respect to the portion of its Commitment
which has been assigned and shall relinquish its rights with respect to the
portion of its interest in its Facility Group’s Class A Notes and Pledged
Collateral which has been assigned for all purposes of this Agreement and under
the other Transaction Documents to which such assignor is or, immediately prior
to such assignment, was a party. No such assignment shall be effective until a
fully executed copy of the related assignment and assumption agreement has been
delivered to the Administrative Agent, the applicable Managing Agent and the
Administrator, together with an assignment processing and recordation fee in the
amount of $3,500.00 (which fee includes all costs and expenses of the
Administrative Agent, assignor and assignee for which the Trust is responsible
in connection with such assignment); provided, however, that the Administrative
Agent may, in its sole discretion elect to waive such processing recordation fee
in the case of any assignment.

(c) The assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. No such assignment shall be made to the
Trust or any of the Trust’s Affiliates, except as otherwise explicitly permitted
by this Agreement.

(d) Conduit Lenders. Without limiting the foregoing, each Conduit Lender may,
from time to time, with prior or concurrent notice to the Trust, the
Administrator, the Managing Agent for such Conduit Lender’s Facility Group, and
the Administrative Agent, in one transaction or a series of transactions, assign
all or a portion of its interest in its Facility Group’s Class A Notes and its
rights and obligations under this Agreement and any other Transaction Documents
to which it is a party to a Conduit Assignee. Upon and to the extent of such
assignment by a Conduit Lender to a Conduit Assignee:

(i) such Conduit Assignee shall be the owner of the assigned portion of the
related Facility Group’s Class A Notes and the right to make Advances;

 

137



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(ii) unless otherwise provided for in an agreement among the Conduit Assignee,
the Administrative Agent and the Trust, the Managing Agent for the Conduit
Lender assignor will act as the Managing Agent for such Conduit Assignee, with
all corresponding rights and powers, express or implied, granted to the Managing
Agent hereunder or under the other Transaction Documents;

(iii) such Conduit Assignee (and any related commercial paper issuer, if such
Conduit Assignee does not itself issue commercial paper) and their respective
Program Support Providers and other Related Parties shall have the benefit of
all the rights and protections provided to the Conduit Lender and its Program
Support Provider(s) herein and in the other Transaction Documents (including any
limitation on recourse against such Conduit Assignee or Related Parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph);

(iv) such Conduit Assignee shall assume all (or the assigned or assumed portion)
of the Conduit Lender’s obligations, if any, hereunder or any other Transaction
Document, and the Conduit Lender shall be released from such obligations, in
each case to the extent of such assignment, and the obligations of the Conduit
Lender and such Conduit Assignee shall be several and not joint;

(v) all distributions in respect of the Class A Notes shall be made to the
applicable agent or Managing Agent, as applicable, on behalf of the Conduit
Lender and such Conduit Assignee on a pro rata basis according to their
respective interests;

(vi) the defined terms and other terms and provisions of this Agreement and the
other Transaction Documents shall be interpreted in accordance with the
foregoing; and

(vii) if requested by the Administrative Agent or the Managing Agent with
respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the
Administrative Agent or such Managing Agent may reasonably request to evidence
and give effect to the foregoing.

No assignment by a Conduit Lender to a Conduit Assignee of all or any portion of
its interest in its Facility Group’s Class A Notes shall in any way diminish its
related Alternate Lenders’ obligation under this Agreement to fund any Advances
not previously funded by the Conduit Lender or such Conduit Assignee.

(e) In the event that a Conduit Lender makes an assignment to a Conduit Assignee
in accordance with clause (d) above, the Alternate Lenders in such Conduit
Lender’s Facility Group:

(i) if requested by the related Managing Agent, shall terminate their
participation in the applicable Program Support Agreement related to the
assigning Conduit Lender to the extent of such assignment;

 

138



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(ii) if requested by the related Managing Agent, shall execute (either directly
or through a participation agreement, as determined by such Managing Agent) the
program support agreement related to such Conduit Assignee, to the extent of
such assignment, the terms of which shall be substantially similar to those of
the participation or other agreement entered into by such Alternate Lender with
respect to the applicable Program Support Agreement (or which shall be otherwise
reasonably satisfactory to the related Managing Agent and the Alternate
Lenders);

(iii) if requested by the Conduit Assignee, shall enter into such agreements as
requested by the Conduit Assignee pursuant to which they shall be obligated to
provide funding to the Conduit Assignee on substantially the same terms and
conditions as is provided for in this Agreement in respect of the Conduit Lender
(or which agreements shall be otherwise reasonably satisfactory to the Conduit
Assignee and the Alternate Lenders); and

(iv) shall take such actions as the Administrative Agent shall reasonably
request in connection therewith.

(f) Notwithstanding the foregoing, each of the Administrator and the Trust
hereby agrees and consents to the assignment by any Conduit Lender from time to
time of all or any part of its rights under, interest in and title to the
Advances, the Pledged Collateral, this Agreement, and the other Transaction
Documents to any Program Support Provider.

(g) If its related Managing Agent so elects, a Conduit Lender shall assign (and
each of the Administrator and the Trust consents to such assignment), effective
on the Assignment Date referred to below, all or such portions as may be elected
by the Conduit Lender of its interest in its Facility Group’s Note, at such time
to its related Alternate Lender(s); provided, however, that no such assignment
shall take place pursuant to this paragraph at a time when an Event of
Bankruptcy with respect to such Conduit Lender exists. No further documentation
or action on the part of the Conduit Lender shall be required to exercise the
rights set forth in the immediately preceding sentence, other than the giving of
notice by its related Managing Agent on behalf of the Conduit Lender referred to
above and the delivery by such related Managing Agent of a copy of such notice
to each related Alternate Lender (the date of the receipt by the applicable
Managing Agent of any such notice being the “Assignment Date”). Each related
Alternate Lender hereby agrees, unconditionally and irrevocably and under all
circumstances, without setoff, counterclaim or defense of any kind, to pay the
full amount of its Assignment Amount on such Assignment Date to its related
Conduit Lender or Conduit Lenders in immediately available funds to an account
designated by the related Managing Agent. Upon payment of its Assignment Amount,
each such Alternate Lender shall acquire an interest in such Facility Group’s
Class A Notes equal to that transferred by the Conduit Lender. In the event that
the aggregate of the Assignment Amounts paid by any Facility Group’s Alternate
Lenders pursuant to this paragraph on any Assignment Date occurring is less than
the principal balance of the Class A Notes of the applicable Conduit Lender on
such Assignment Date, then to the extent payments are therefore received by the
applicable Managing Agent hereunder in respect of such Class A Notes in excess
of the aggregate of the unrecovered Assignment Amounts funded by the related
Alternate Lenders, such excess shall be remitted by the applicable Managing
Agent to the applicable Conduit Lenders.

 

139



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(h) By executing and delivering an assignment and assumption agreement, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:

(i) other than as provided in such assignment and assumption agreement, the
assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value or this
Agreement, the other Transaction Documents or any such other instrument or
document;

(ii) the assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Administrator, SLM
Corporation, the Trust or any Affiliate thereof or the performance or observance
by the Administrator, SLM Corporation, the Trust or any Affiliate thereof of any
of their respective obligations under this Agreement or the other Transaction
Documents or any other instrument or document furnished pursuant hereto;

(iii) such assignee confirms that it has received a copy of this Agreement and
each other Transaction Document and such other instruments, documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such assignment and assumption agreement and to purchase
such interest;

(iv) such assignee will, independently and without reliance upon the
Administrative Agent, any Managing Agent, any other Lender, or any of their
respective Affiliates, or the assignor and based on such agreements, documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Transaction Documents;

(v) such assignee appoints and authorizes the Administrative Agent and its
applicable Managing Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement, the other Transaction Documents and
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent or its applicable Managing Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto and to enforce its respective rights and interests in and under this
Agreement, the other Transaction Documents and the Pledged Collateral;

(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement and the other
Transaction Documents are required to be performed by it as the assignee of the
assignor; and

(vii) such assignee agrees that it will not institute against the Conduit
Lenders any proceeding of the type referred to in Section 10.15 prior to the
date which is one year and one day (or, if longer, any applicable preference
period plus one day) after the payment in full of all CP issued by the Conduit
Lender (or any related commercial paper issuer, if the Conduit Lender does not
itself issue CP).

 

140



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(i) From and after the effective date specified in each assignment and
acceptance, (i) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such assignment and acceptance, have the
rights and obligations of the assigning Lender under this Agreement, (ii) the
assigning Lender shall, to the extent of the interest so assigned, be relieved
from its obligations hereunder and (iii) in the case of an assignment of all of
a Lender’s rights and obligations hereunder, such Lender shall cease to be a
party hereto; provided, that such Lender shall continue to be entitled to the
benefits of Sections 2.02(c), 2.15, 2.20 and 10.08 and Article VIII, in each
case solely with respect to facts and circumstances occurring prior to the
effective date of such assignment.

(j) The Administrative Agent shall, acting solely for this purpose as an agent
of the Trust, maintain a register (the “Register”) on which it will record the
Lenders’ rights hereunder, and each assignment and acceptance and participation.
The Register shall include the names and addresses of the Lenders (including all
assignees, successors and participants). Failure to make any such recordation,
or any error in such recordation, shall not affect the Lenders’ obligations in
respect of such rights. If a Lender assigns or sells a participation in its
rights hereunder, it shall provide the Trust and the Administrative Agent with
the information described in this paragraph and permit the Trust to review such
information as reasonably needed for the Trust and the Administrative Agent to
comply with its obligations under this Agreement or to maintain the Obligations
at all times in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations. The entries in
the Register shall be conclusive, and the Trust, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Trust and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(k) Each Lender may at any time pledge or Grant a security interest in all or
any portion of its rights under this Agreement (including, without limitation,
rights to payment of principal and Yield) to secure its obligations, including
without limitation any pledge, grant, or assignment to secure obligations to a
Federal Reserve Bank, without notice to or consent of SLM Corporation, the
Administrator, the Trust or the Administrative Agent; provided, that no such
pledge or Grant of a security interest shall release a Lender from any of its
obligations under this Agreement, or substitute any such pledgee or grantee for
such Lender as a party to this Agreement.

(l) [Reserved].

(m) Any Lender may, without the consent of, or notice to, the Trust or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Trust or any of the Trust’s Affiliates) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or its interest in its
Facility Group’s Class A Notes owing to it); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely

 

141



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

responsible to the other parties hereto for the performance of such obligations;
(iii) the Trust and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and (iv) such Lender shall obtain from the
Participant, on behalf of the Administrator, a confidentiality agreement
consistent with the restrictions set forth in Section 10.12 or a written
agreement to comply with the provisions of Section 10.12.

Section 10.05. Termination and Survival.

This Agreement shall remain in full force and effect until the Aggregate Note
Balance of all Class A Notes Outstanding and all other Obligations are paid in
full; provided, that the rights and remedies with respect to any breach of a
representation and warranty made by or on behalf of the Trust pursuant to
Article V and the indemnification and payment provisions of Articles VIII and IX
and Sections 2.14, 2.15, 2.20, 10.06, 10.07, 10.08, 10.09, 10.10, 10.12, 10.14,
10.15, 10.16 and 10.17 shall be continuing and shall survive the termination of
this Agreement and, with respect to the Administrative Agent’s, the Syndication
Agent’s, each Managing Agent’s and the Eligible Lender Trustee’s rights under
Articles VIII, IX and X, the removal or resignation of the Administrative Agent,
the Syndication Agent, such Managing Agent or the Eligible Lender Trustee.

Section 10.06. Governing Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 10.07. Submission to Jurisdiction; Waiver of Jury Trial; Appointment of
Service Agent.

(a) EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS SECTION 10.07 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE MANAGING AGENTS OR THE NOTE
PURCHASERS TO BRING ANY ACTION OR PROCEEDING AGAINST THE TRUST OR THE
ADMINISTRATOR OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.

 

142



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

(c) The Trust and the Administrator each hereby appoint CT Corporation located
at 111 Eighth Avenue, New York, New York 10011 as the authorized agent upon whom
process may be served in any action arising out of or based upon this Agreement,
the other Transaction Documents to which such Person is a party or the
transactions contemplated hereby or thereby that may be instituted in the United
States District Court for the Southern District of New York and of any New York
State court sitting in The City of New York by the Administrative Agent or the
Note Purchasers or any successor or assignee of any of them.

Section 10.08. Costs and Expenses.

The Trust agrees to pay, on or before the 30th day following the date of demand,
all reasonable and customary costs, fees and expenses of the Eligible Lender
Trustee, the Administrative Agent, the Syndication Agent, the Lead Arrangers,
the Managing Agents, the Lenders or the Program Support Providers incurred in
connection with the due diligence, negotiation, preparation, execution,
delivery, renewal or any amendment or modification of, or any waiver or consent
issued in connection with, this Agreement, any Program Support Agreement or any
other Transaction Document, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Eligible Lender Trustee, the
Administrative Agent, the Syndication Agent, the Lead Arrangers, the Managing
Agents, the Lenders or the Program Support Providers with respect thereto and
all costs, fees and expenses, if any (including the applicable Rating Agency
fees (except as specified in Section 2.15(d)) and reasonable auditors’ and
counsel fees and expenses), incurred by the Eligible Lender Trustee, the
Administrative Agent, the Syndication Agent, the Lead Arrangers, the Managing
Agents, the Lenders or the Program Support Providers in connection with the
enforcement of this Agreement and the other Transaction Documents.
Notwithstanding the foregoing, each of the Managing Agents, the Lenders and the
Program Support Providers agrees that the Trust shall only be required to pay
amounts for legal fees and expenses of not more than one law firm engaged by the
Administrative Agent or the Syndication Agent, as applicable, on behalf of the
Secured Creditors, unless otherwise agreed to by the Trust in its sole
discretion. Each of SLM Education Credit Finance Corporation and the
Administrator agrees to pay such required payments on behalf of the Trust on the
Closing Date to the extent such expenses are properly invoiced prior to the
Closing Date.

Section 10.09. Bankruptcy Non-Petition and Limited Recourse.

Notwithstanding any other provision of this Agreement, each party hereto (other
than the Trust) covenants and agrees that it shall not, prior to the date which
is one year and one day (or, if longer, any applicable preference period plus
one day) after payment in full of the Class A Notes, institute against, or join
any other Person in instituting against, the Trust, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or any
similar proceeding

 

143



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

under any federal or state bankruptcy or similar law; provided, that nothing in
this provision shall preclude or be deemed to stop any party hereto (a) from
taking any action prior to the expiration of the aforementioned one year and one
day period in (i) any case or proceeding voluntarily filed or commenced by the
Trust or (ii) any involuntary insolvency proceeding filed or commenced against
the Trust by any Person other than a party hereto or (b) from commencing against
the Trust or the Pledged Collateral any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency or a liquidation proceeding. The
obligations of the Trust under this Agreement are limited recourse obligations
payable solely from the Pledged Collateral and, following realization of the
Pledged Collateral and its application in accordance with the terms hereof, any
outstanding obligations of the Trust hereunder shall be extinguished and shall
not thereafter revive. In addition, no recourse shall be had for any amounts
payable or any other obligations arising under this Agreement against any
officer, member, director, employee, partner or security holder of the Trust or
any of its successors or assigns. The provisions of this Section shall survive
the termination of this Agreement.

Section 10.10. Recourse Against Certain Parties.

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Eligible Lender Trustee, the Administrative Agent, the
Syndication Agent, the Managing Agents, the Lenders or the Program Support
Providers as contained in this Agreement or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any administrator of the Eligible Lender Trustee, the Administrative
Agent, the Syndication Agent, the Managing Agents, the Lenders or the Program
Support Providers or any incorporator, Affiliate, stockholder, officer, employee
or director of the Eligible Lender Trustee, the Administrative Agent, the
Syndication Agent, the Managing Agents, the Lenders or the Program Support
Providers or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Eligible Lender Trustee, the Administrative Agent, the Syndication Agent, the
Managing Agents, the Lenders and the Program Support Providers contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Eligible Lender Trustee, the Administrative Agent, the Syndication
Agent, the Managing Agents, the Lenders or the Program Support Providers
pursuant hereto or in connection herewith are, in each case, solely the
corporate obligations of the Eligible Lender Trustee, the Administrative Agent,
the Syndication Agent, the Managing Agents, the Lenders or the Program Support
Providers, as applicable. No personal liability whatsoever shall attach to or be
incurred by any administrator of the Eligible Lender Trustee, the Administrative
Agent, the Syndication Agent, the Managing Agents, the Lenders or the Program
Support Providers or any incorporator, stockholder, Affiliate, officer, employee
or director thereof or any such administrator, as such, or any of them, under or
by reason of any of the obligations, covenants or agreements of the Eligible
Lender Trustee, the Administrative Agent, the Syndication Agent, the Managing
Agents, the Lenders or the Program Support Providers contained in this Agreement
or in any other such instruments, documents or agreements, or which are implied
therefrom, and any and all personal liability of every such administrator and
each incorporator, stockholder, Affiliate, officer, employee or director of the
Eligible Lender Trustee, the Administrative Agent, the Syndication Agent, the
Managing Agents, the Lenders or the Program Support Providers or of any such
administrator, or any of them, for breaches by the

 

144



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

Eligible Lender Trustee, the Administrative Agent, the Syndication Agent, the
Managing Agents, the Lenders or the Program Support Providers of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section shall survive the termination of this
Agreement and, with respect to the rights of the Eligible Lender Trustee, the
Administrative Agent, the Syndication Agent or the Managing Agents, the
resignation or removal of the Eligible Lender Trustee, the Administrative Agent,
the Syndication Agent or the Managing Agents.

Section 10.11. Execution in Counterparts; Severability.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery by facsimile or electronic mail of an
executed signature page of this Agreement or any other Transaction Document
shall be effective as delivery of an executed counterpart hereof. In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.12. Confidentiality.

(a) Each of the Administrative Agent, the Syndication Agent, the Managing Agents
and the Lenders agrees to keep confidential and not disclose any non-public
information or documents related to the Trust or any Affiliate of the Trust
delivered or provided to such Person in connection with this Agreement, any
other Transaction Document or the transactions contemplated hereby or thereby
and which are clearly identified in writing by the Trust or such Affiliate as
being confidential; provided, however, that each of the foregoing may disclose
such information:

(i) to the extent required or deemed necessary and/or advisable by such Person’s
counsel in any judicial, regulatory, arbitration or governmental proceeding or
under any law, regulation, order, subpoena or decree;

(ii) to its officers, directors, employees, accountants, auditors and outside
counsel, in each case, provided they are informed of the confidentiality thereof
and agree to maintain such confidentiality;

(iii) to any Program Support Provider, any potential Program Support Provider,
or any assignee or participant or potential assignee or participant of any
Program Support Provider, provided they are informed of the confidentiality
thereof and agree to maintain such confidentiality;

(iv) to any assignee, participant or potential assignee or participant of or
with any of the foregoing;

 

145



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

(v) in connection with the enforcement of its rights and remedies under this
Agreement or of any of the other Transaction Documents or any Program Support
Agreement;

(vi) to any Rating Agency rating the Class A Notes, the CP of the Conduit
Lenders or rating SLM Corporation, or any nationally recognized statistical
rating

organization in connection with any Conduit Lender’s compliance with Rule 17g-5
promulgated by the U.S. Securities and Exchange Commission;

(vii) to any administrative agent, sub-administrative agent, administrator,
sub-administrator, administrative trustee, sub-administrative trustee or any
entity serving in a similar capacity for any Conduit Lender; and

(viii) to such other Persons as may be approved by the Trust.

Notwithstanding the foregoing, the foregoing obligations shall not apply to any
such information, documents or portions thereof that (x) were of public
knowledge or literature generally available to the public at the time of such
disclosure; or (y) have become part of the public domain by publication or
otherwise, other than as a result of the failure of such party or any of its
respective employees, directors, officers, advisors, accountants, auditors, or
legal counsel to preserve the confidentiality thereof.

(b) Each of the Trust and the Administrator hereby agrees that it will not
disclose the contents of this Agreement or any other Transaction Document or any
other proprietary or confidential information of or with respect to any Note
Purchaser, any Managing Agent, the Administrative Agent, the Syndication Agent
or any Program Support Provider to any other Person except (i) its auditors and
attorneys, employees or financial advisors (other than any commercial bank) and
any nationally recognized statistical rating organization, provided such
auditors, attorneys, employees, financial advisors or rating agencies are
informed of the highly confidential nature of such information or (ii) as
otherwise required by applicable law or order of a court of competent
jurisdiction; provided, that, to the extent reasonably practicable, the Trust
and the Administrator shall provide to the Administrative Agent and Syndication
Agent an opportunity to review the form and content of a disclosure pursuant to
this clause (ii) prior to the making of such disclosure and shall provide to
each Managing Agent an opportunity to review any such disclosure which mentions
by name such Managing Agent or any member of its Facility Group.

(c) Notwithstanding any other provision herein to the contrary, each of the
parties hereto (and each employee, representative or other agent of each such
party) may disclose to any and all persons, without limitation of any kind, any
information with respect to the United States federal, state and local “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated by the Transaction
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or its representatives relating to
such tax treatment and tax structure; provided, that no person may disclose the
name of or identifying information with respect to any party identified in the
Transaction Documents or any pricing terms or other nonpublic business or
financial information that is unrelated to the United States federal, state and
local tax

 

146



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

treatment of the transaction and is not relevant to understanding the United
States federal, state and local tax treatment of the transaction, without
complying with the provisions of Section 10.12(a); provided, further, that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the United States federal, state and
local tax treatment or tax structure of the transactions contemplated hereby.

Section 10.13. Section Titles.

The section titles contained in this Agreement shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties.

Section 10.14. Entire Agreement.

This Agreement, including all Exhibits, Schedules and Appendices and other
documents attached hereto or incorporated by reference herein, together with the
other Transaction Documents constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other negotiations,
understandings and representations, oral or written, with respect to the subject
matter hereof.

Section 10.15. No Petition.

Each of the Trust, the Administrator, the Eligible Lender Trustee, the
Administrative Agent, the Syndication Agent and the Managing Agents hereby
covenants and agrees with respect to each Conduit Lender that, prior to the date
which is one year and one day (or, if longer, any applicable preference period
plus one day) after the payment in full of all outstanding indebtedness of such
Conduit Lender (or its related commercial paper issuer), it will not institute
against or join any other person or entity in instituting against such Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States. The foregoing shall not limit the rights of the
Trust, the Administrator, the Eligible Lender Trustee, the Administrative Agent,
the Syndication Agent or the Managing Agents to file any claim in, or otherwise
take any action with respect to, any insolvency proceeding instituted against
any Conduit Lender by a Person other than the Trust, the Administrator, the
Eligible Lender Trustee, the Administrative Agent, the Syndication Agent or the
Managing Agents, as applicable. The provisions of this Section shall survive the
termination of this Agreement.

Section 10.16. Excess Funds.

Notwithstanding any provisions contained in this Agreement to the contrary, no
Conduit Lender shall, nor shall be obligated to, pay any amount pursuant to this
Agreement unless (i) such Conduit Lender has received funds which may be used to
make such payment and which funds are not required to repay its CP when due and
(ii) after giving effect to such payment, either (x) such Conduit Lender could
issue CP to refinance all of its outstanding CP (assuming such outstanding CP
matured at such time) in accordance with the program documents governing such
Conduit Lender’s securitization program or (y) all of such Conduit Lender’s CP
are paid in full. Any amount which a Conduit Lender does not pay pursuant to the
operation of the preceding

 

147



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

sentence shall not constitute a claim (as defined in §101 of the Bankruptcy
Code) against or corporate obligation of such Conduit Lender for any such
insufficiency unless and until such Conduit Lender satisfies the provisions of
clauses (i) and (ii) above.

Section 10.17. Eligible Lender Trustee.

(a) The parties hereto agree that the Eligible Lender Trustee shall be afforded
all of the rights, immunities and privileges afforded to the Eligible Lender
Trustee under the Trust Agreement in connection with its execution of this
Agreement.

(b) Notwithstanding the foregoing, none of the Secured Parties shall have
recourse to the assets of the Eligible Lender Trustee in its individual capacity
in respect of the obligations of the Trust. The parties hereto acknowledge and
agree that The Bank of New York Mellon Trust Company, National Association and
any successor eligible lender trustee is entering into this Agreement solely in
its capacity as Eligible Lender Trustee, and not in its individual capacity, and
in no case shall The Bank of New York Mellon Trust Company, National Association
(or any person acting as successor eligible lender trustee) be personally liable
for or on account of any of the statements, representations, warranties,
covenants or obligations stated to be those of the Trust, all such liability, if
any, being expressly waived by the parties hereto, any person claiming by,
through, or under any such party.

Section 10.18. USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Trust that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Trust, which information includes the name and address of the Trust and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Trust in accordance with the Patriot Act.

Section 10.19. Risk Retention.

(a) SLM Education Credit Finance Corporation agrees that, if one or more new
Trust Student Loans are acquired by the Trust on or after January 1, 2015, then
at all times after the relevant acquisition date (i) it shall hold and own, free
and clear of any Lien or other interest, all limited liability company interests
and any other equity interests in the Depositor and (ii) it shall not cause or
permit such limited liability company interests and other equity interests in
the Depositor to be subject to any CRD Prohibited Hedge.

(b) SLM Corporation agrees that, if one or more new Trust Student Loans are
acquired by the Trust on or after January 1, 2015, then at all times after the
relevant acquisition date (i) it shall hold and own, free and clear of any Lien
or other interest, all stock and any other equity interests in SLM Education
Credit Finance Corporation, (ii) it shall not cause or permit such stock and
other equity interests in SLM Education Credit Finance Corporation to be subject
to any CRD Prohibited Hedge, (iii) it shall own and hold, and shall not sell,
assign or otherwise transfer, its rights or obligations under the Revolving
Credit Agreement, including, without limitation, the outstanding loans and
advances made to the Trust thereunder, (iv) it shall not

 

148



--------------------------------------------------------------------------------

[SLM Amended and Restated Bluemont Note Purchase and Security Agreement]

 

cause or permit its credit exposure under the Revolving Credit Agreement to be
subject to any CRD Prohibited Hedge and (v) it shall not change the manner (as
contemplated under Article 122a of the CRD) in which it retains a net economic
interest in the Trust Student Loans as required under Article 122a of the CRD.

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE TRUST: BLUEMONT FUNDING I By:   THE BANK OF NEW YORK MELLON TRUST COMPANY,
NATIONAL ASSOCIATION, not in its individual capacity but solely in its capacity
as Eligible Lender Trustee under the Second Amended and Restated Trust Agreement
dated as of the Closing Date by and among the Depositor, the Delaware Trustee
and the Eligible Lender Trustee By:  

/s/ Michael G. Ruppel

  Name:   Michael G. Ruppel   Title:   Vice President THE ELIGIBLE LENDER
TRUSTEE: THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, not in
its individual capacity but solely in its capacity as Eligible Lender Trustee
under the Second Amended and Restated Trust Agreement dated as of the Closing
Date by and among the Depositor, the Delaware Trustee and the Eligible Lender
Trustee By:  

/s/ Michael G. Ruppel

  Name:   Michael G. Ruppel   Title:   Vice President

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

THE ADMINISTRATOR: SALLIE MAE, INC. By:  

/s/ Mark D. Rein

  Name:   Mark D. Rein   Title:   Vice President

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

THE ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President BANK OF AMERICA, N.A.,
as securities intermediary and depositary bank with respect to the Trust
Accounts By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice president LEAD ARRANGER:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

(as successor by merger to BANC OF AMERICA SECURITIES LLC)

By:  

/s/ Helen G. Richards

  Name:   Helen G. Richards   Title:   Director

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

BANK OF AMERICA FACILITY GROUP: MANAGING AGENT: BANK OF AMERICA, N.A. By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President LIBOR LENDER: BANK OF
AMERICA, N.A. By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

THE SYNDICATION AGENT: JPMORGAN CHASE BANK, N.A. By:  

/s/ Gareth Morgan

  Name:   Gareth Morgan   Title:   Vice President LEAD ARRANGER: J.P. MORGAN
SECURITIES LLC (formerly known as J.P. MORGAN SECURITIES INC.) By:  

/s/ Gareth Morgan

  Name:   Gareth Morgan   Title:   Vice President

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

JPMORGAN FACILITY GROUP: CONDUIT LENDERS: CHARIOT FUNDING LLC (including as
successor by merger to Falcon Asset Securitization Company LLC)

By: JPMORGAN CHASE BANK, N.A.,

its attorney-in-fact

By:  

/s/ Gareth Morgan

  Name:   Gareth Morgan   Title:   Vice President JUPITER SECURITIZATION COMPANY
LLC (as successor by merger to JS Siloed Trust and Park Avenue Receivables
Company, LLC)

By: JPMORGAN CHASE BANK, N.A.,

its attorney-in-fact

By:  

/s/ Gareth Morgan

  Name:   Gareth Morgan   Title:   Vice President

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

MANAGING AGENT: JPMORGAN CHASE BANK, N.A. By:  

/s/ Gareth Morgan

  Name:   Gareth Morgan   Title:   Vice President ALTERNATE LENDER: JPMORGAN
CHASE BANK, N.A. By:  

/s/ Gareth Morgan

  Name:   Gareth Morgan   Title:   Vice President

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

BARCLAYS FACILITY GROUP: COMMITTED CONDUIT LENDERS: SHEFFIELD RECEIVABLES
CORPORATION By: BARCLAYS BANK PLC, as attorney-in-fact By:  

/s/ Janette Lieu

  Name:   Janette Lieu   Title:   Director SALISBURY RECEIVABLES COMPANY LLC By:
BARCLAYS BANK PLC, as attorney-in-fact By:  

/s/ Janette Lieu

  Name:   Janette Lieu   Title:   Director MANAGING AGENT: BARCLAYS BANK PLC By:
 

/s/ Jamie Pratt

  Name:   Jamie Pratt   Title:   Director

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

RBS FACILITY GROUP: CONDUIT LENDERS: AMSTERDAM FUNDING CORPORATION By:  

/s/ Jill A. Russo

  Name:   Jill A. Russo   Title:   Vice President WINDMILL FUNDING CORPORATION
By:  

/s/ Jill A. Russo

  Name:   Jill A. Russo   Title:   Vice President MANAGING AGENT: THE ROYAL BANK
OF SCOTLAND PLC By: RBS Securities Inc., as agent By:  

/s/ Gregory S. Blanck

  Name:   Gregory S. Blanck   Title:   Managing Director ALTERNATE LENDER: THE
ROYAL BANK OF SCOTLAND PLC By: RBS Securities Inc., as agent By:  

/s/ Gregory S. Blanck

  Name:   Gregory S. Blanck   Title:   Managing Director

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

DEUTSCHE BANK FACILITY GROUP: CONDUIT LENDER: GEMINI SECURITIZATION CORP., LLC
By:  

/s/ Frank B. Bilotta

  Name:   Frank B. Bilotta   Title:   President MANAGING AGENT: DEUTSCHE BANK
AG, NEW YORK BRANCH By:  

/s/ John A. Hupalo

  Name:   John A. Hupalo   Title:   Director By:  

/s/ Chawey Wu

  Name:   Chawey Wu   Title:   Vice President ALTERNATE LENDER: DEUTSCHE BANK
AG, NEW YORK BRANCH By:  

/s/ John A. Hupalo

  Name:   John A. Hupalo   Title:   Director By:  

/s/ Chawey Wu

  Name:   Chawey Wu   Title:   Vice President

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

CREDIT SUISSE FACILITY GROUP: CONDUIT LENDER: ALPINE SECURITIZATION CORP. By:  

/s/ David Lister

  Name:   David Lister   Title:   Director By:  

/s/ Robbin W. Conner

  Name:   Robbin W. Conner   Title:   Director MANAGING AGENT: CREDIT SUISSE AG,
NEW YORK BRANCH By:  

/s/ David Lister

  Name:   David Lister   Title:   Director By:  

/s/ Robbin W. Conner

  Name:   Robbin W. Conner   Title:   Director ALTERNATE LENDER: CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH By:  

/s/ David Lister

  Name:   David Lister   Title:   Authorized Signatory By:  

/s/ Robbin W. Conner

  Name:   Robbin W. Conner   Title:   Authorized Signatory

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

RBC FACILITY GROUP: CONDUIT LENDERS: OLD LINE FUNDING, LLC By: Royal Bank of
Canada, as its Agent, as attorney-in-fact By:  

/s/ Sofia Shields

  Name:   Sofia Shields   Title:   Authorized Signatory THUNDER BAY FUNDING, LLC
By: Royal Bank of Canada, as its Agent, as attorney-in-fact By:  

/s/ Sofia Shields

  Name:   Sofia Shields   Title:   Authorized Signatory MANAGING AGENT: ROYAL
BANK OF CANADA By:  

/s/ Roger Pellegrini

  Name:   Roger Pellegrini   Title:   Authorized Signatory By:  

/s/ Karen Stone

  Name:   Karen Stone   Title:   Authorized Signatory

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

ALTERNATE LENDER: ROYAL BANK OF CANADA By:  

/s/ Roger Pellegrini

  Name:   Roger Pellegrini   Title:   Authorized Signatory By:  

/s/ Roger Pellegrini

  Name:   Roger Pellegrini   Title:   Authorized Signatory

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

 

Agreed and acknowledged with respect

to Section 3.09, Section 8.02 and Section 10.19:

SLM CORPORATION By:  

/s/ Jonathan C. Clark

  Name:   Jonathan C. Clark   Title:   Executive Vice President and Chief
Financial Officer

Agreed and acknowledged with respect

to Section 10.01(a), the last sentence of Section 10.08 and Section 10.19:

 

SLM EDUCATION CREDIT FINANCE CORPORATION By:  

/s/ Mark D. Rein

  Name:   Mark D. Rein   Title:   Vice President

 

Signature Page to

Amended and Restated Note Purchase Agreement

(Bluemont Funding I)